I declare resumed the session of the European Parliament adjourned on Thursday 9 June 2005.
Before proceeding to the approval of the amendments to the order of business that have been presented, I would like to make a statement on behalf of the Conference of Presidents. Ladies and gentlemen, 65 years ago today, in June 1940, three countries which are now members of the European Union — Lithuania, Latvia and Estonia — lost their independence as a result of the Soviet occupation. As a result of this and for half a century, the citizens of those countries were deprived of their human rights and suffered terror and deportations.
Today our institution is remembering these events, which, together with others, are part of our history. This is not the first time that the European Parliament has talked about this, it is not the first time that this Parliament has remembered the past of these countries, which today are members of the European Union.
In 1983, 22 years ago now, this Parliament expressed its condemnation of the occupation of States by other States. And at these difficult times for the European Union, right now, we must remember that the accession of those Baltic states to the Union has contributed and will continue to contribute to promoting the objectives of freedom and prosperity for the citizens. Today we must express our pride in the fact that we can work together on the construction of a united Europe that shares common values.
It is important to remember this, it is important to remember that the construction of a better future for all Europeans is based on respect for human rights and requires constant attention and vigilance, because people who forget their history run the risk of repeating it. Thank you very much.
With the agreement of the political groups, I propose the following amendments to the order of business for the present part-session which appear in the corrigendum that has been distributed.
The report by Mr Gargani on the Statute for Members of the European Parliament will be dealt with immediately after the joint debate on the European Council and the work of the Luxembourg Presidency, during which the President-in-Office of the Council and Mr Barroso will speak.
The report by Mr Cashman on the Community Code on the rules governing the movement of persons across borders is included following the report by Mr Gargani and will be put to the vote tomorrow without amendments.
The recommendation for second reading by Othmar Karas on the surveillance of budgetary positions and the surveillance and coordination of economic policies was approved on 20 June. This item will be included at the end of today’s agenda. The time limit for the presentation of amendments or for rejection of the common position will end this afternoon at 4.00 p.m.
With regard to the votes, the report by Mr Barón Crespo on the protection of occupiers of vehicles in the event of collisions is withdrawn from the agenda, but we are adding two other items: the two reports by Mr Cavada on Sudan and the Congo, approved in accordance with Rule 131, and the report by Mr Garriga Polledo and Mrs Jensen on draft amending budget 2/2005.
Are there any comments? Mr Hans-Peter Martin would like to make a comment.
Mr President, I rise, as announced, pursuant to Rule 132 of the Rules of Procedure, in order to call upon you to remove from the agenda the debate on the Members’ Statute, or to stop it going ahead. The vote on it is not even announced in tomorrow’s agenda. There has already been one irregular vote in the Committee on Legal Affairs, and, at a time when the EU is in the midst of its direst crisis, it would send completely the wrong message if we were to adopt a Members’ Statute while accumulating privileges on the quiet.
That is no way to treat a democratic people’s Chamber.
I therefore call upon you to avail yourself of Rule 132(2) and take appropriate precautions, so that Mr Blair, the British Prime Minister, can talk about a programme of savings without being compromised by this House adopting a new package of privileges at the same time.
Having studied paragraph 2 of Rule 132 with the assistance and advice of the services of the House, I can see no reason to grant your request.
The next item is the joint debate on the European Council report and Commission statement – European Council meeting (Brussels, 16-17 June 2005) and the Council statement – Work of the Luxembourg Presidency.
Both items will be debated jointly. To this end, the President-in-Office of the Council, Mr Juncker, will take the floor first.
.  Mr President, Mr Barroso, ladies and gentlemen, the Luxembourg Presidency is drawing to an end. Some will say ‘thank goodness’, but personally I am sorry it is ending and I should have liked to continue.
The time has come to assess the results. A number of observations can be made which I hope are undisputed. Firstly, we succeeded in leading the European Council or Council of Ministers to take a number of decisions in sectors which, at the start of the year, were acutely controversial. We reformed the Stability and Growth Pact, thereby ending a long period of uncertainty which had the potential to trigger a profound rift among the euro-zone Member States. Far from eliminating stability, we have added stability to the preventive aspects of the Pact. Nor have we introduced excessive flexibility as regards the Pact’s corrective role, but instead have made it read and feel more economic than automatic. As President of the Eurogroup, I shall work to ensure proper application and judicious interpretation of the Pact which, in future, will pay greater heed to its two equally vital dimensions, namely stability, combined with growth, and growth allied to stability.
Secondly, Parliament, the Commission and Council have been successful in giving fresh impetus to the Lisbon strategy. Reinforced competitiveness, increasing modernisation in both our attitudes and our economic policies, a renewed determination to innovate and do more in the field of research – these are the major planks of the new strategy, which neither created nor sought deadlock, as some people may initially have wished, either in the area of social cohesion – which has been restored as a major objective, one of the key aims of the European Union – or that of an appropriate environmental policy – which is emphatically not a threat to jobs and competitiveness.
Hello.
I know people often react to my speeches. The reaction is not usually quite so immediate.
To come back to the Lisbon strategy: we are changing the way it is applied. Member States, through national reform programmes, will take greater ownership of the strategy and thus become answerable to their national parliaments in the best national tradition of European texts and European commitment.
The June European Council, held last Thursday and Friday, for the first time in its history approved integrated guidelines, an important event which, alas, has passed virtually unnoticed in the last few days. To those seeking to modernise the European Union, while giving the impression that others are opposed to modernisation, to those who want to respond to the new challenges facing the European Union while giving the impression that everyone else is unaware of those challenges, I would say: ‘Read your own decisions and apply them, instead of calling for new ones’.
Thirdly, Mr President, we successfully set new targets for public development aid on a European Union level. After confirming that the European cooperation effort has to be stepped up to 0.70% of our national wealth by 2015, we set an intermediate goal for the European Union of 0.56% of national wealth by 2010. I take a degree of pride in that decision, because I knew at the beginning of the year that it was a vexed and controversial one. That decision, that advance will increase the level of aid from EUR 46 billion in 2006 to EUR 66 billion by 2010; an increasing contribution, therefore, each year, and, from 2010, an extra EUR 20 billion per annum. It is not perfect, but it is a significant step. Other parts of the world just as wealthy as the Union would do well to take their cue from us to help eradicate poverty, the true scourge of modern times. Having successfully banished slavery in the 19th century, we must be able to eliminate poverty during the first half of the 21st century.
Fourthly and lastly, Mr President, as promised on 12 January when I presented the programme for the Luxembourg Presidency, we have improved our relations with our US partner. This was clear at the meeting on 22 February 2005 here in Brussels with President Bush, who had expressed a desire to come over to Europe. It was also clear during Monday’s summit between President Barroso and President Bush.
I would also mention that on Sunday we had another summit – this time with Canada. We do not devote enough attention to Canada, an important ally for the European Union. Canada is also part of North America.
To come back to Monday’s summit: we confirmed the vital need for both Europe and the USA to stand shoulder to shoulder on the basis of shared convictions. Today, a conference on Iraq is being held in Brussels, as we proposed to President Bush at our meeting on 22 February. The European Union and the United States jointly organising and co-chairing a conference on Iraq: who would have believed, one year or even six months ago, that, on a subject as contentious as Iraq, the European Union and United States of America would one day be able to work together to help establish lasting democracy and freedom in Iraq. I take some pride in having managed to assist Americans and Europeans to develop a common focus and strategy for Iraq. We should therefore congratulate ourselves on this outcome.
I see that your applause is particularly lukewarm on this issue. If I had come back to Parliament to report that relations between Europe and the US had deteriorated further, at least half of you would have jumped to your feet claiming that the Presidency should acknowledge its grave failure on a key aspect of foreign relations.
Similarly, Mr President, we reached agreement with neighbouring Russia on what is commonly called the ‘four spaces’. Our relations with Russia, which have been so important since the 10 May summit, have warmed considerably. This is a source of satisfaction, although we have to acknowledge that differences of opinion still remain.
Mr President, in December 2004, under the Dutch Presidency – something we should perhaps not forget – the future Luxembourg Presidency was instructed to reach political agreement on the financial perspectives by the end of June 2005. On 12 January 2005, only three weeks later, I was standing before you in Strasbourg assessing the chances of reaching an agreement. At the time I said – and I hope you will allow me to quote; you know I love to quote myself:
‘We shall do all we can to reach an agreement, but I am not under any illusions. The Member States are currently entrenched in their positions and it will be difficult to move them from those positions in time’. I was right, and I added – to quote myself again: ‘The absence of an agreement in June will not be the Presidency’s failure…
... it will be Europe’s failure’. Here I was not right – or rather I was not entirely right. There are those who accuse the Presidency of being responsible for the failure because it sought to achieve the mandate set, both by the previous Presidency and by all Member States, in its entirety. Others claim that the disagreement is not a failure for Europe because agreements on the financial perspectives are always achieved at the eleventh hour. My view is that it a failure for both Europe and for the Presidency, because the disagreement on the financial perspectives, which would have been a minor hiccup under normal circumstances, coming as it did amid the uncertainty stirred up by the French and Dutch referenda, plunged us into a profound crisis. It is clear that those responsible for it will tell you there is no crisis. However, my view is that the crisis is a profound one, because it is not purely financial or budgetary.
Let us get things in the right order. Firstly, between the position of those Member States who wished to restrict the European budget to 1%, and the Commission’s more generous initial position, the Presidency proposed, for the period 2007-2013, a budget for commitment appropriations totalling 1.056% of national wealth, and a budget for payment appropriations equal to 1% of national wealth. I have the impression that this level is now generally accepted by all Member States. That is now a given, and you will see that any future compromise will only differ fractionally from that level of expenditure. If all that happens in the future is that we advance by that fraction, I would have preferred us to have reached a decision last week.
All my colleagues in the European Council came to Luxembourg between 30 May and 12 June, from 8.30 a.m. until 10.30 p.m. I spent 50 hours negotiating the financial perspectives with them. If you then add the 15 hours of debates, negotiation and consultation in the European Council itself, you will see that a total of 65 hours was spent in consultation, debate and negotiations. Quite honestly, we could not have done more, and, quite honestly, those coming after us will do less.
During those 50 hours of debate, which I must say were amicable and bilateral, I listened to my colleagues carefully. No one, and I mean no one, demanded that the British rebate be kept as it is – no one. In its last proposal for a final compromise, the Luxembourg Presidency upheld the principle of the British rebate: our last proposal was not that it should be frozen. The overall economics of the compromise were as follows: the rebate would have continued as before with regard to the 15 previous Member States – exactly and precisely as before – but the United Kingdom would have cofinanced the cohesion policy, as normal, solely in the new Member States, while not contributing to the common agricultural policy for those same Member States. This adjustment would have been the equivalent of an annual rebate of EUR 5.5 billion, a higher level than that for the whole of the period 1984-2005. Initially, the Presidency had proposed freezing the British rebate at EUR 4.7 billion, which would have enabled us to adjust the net contribution of the Netherlands by around EUR 1 billion, and to lighten the burdens of Germany and Sweden, in particular, which were felt to be excessive.
Since you are always demanding transparency, I shall give you transparency. The Netherlands – its Prime Minister, Minister for Foreign Affairs and Finance Minister – knew that the Presidency was intending to lighten their country’s burden by EUR 1 billion per annum. We were unable to do so because the United Kingdom was not prepared to adjust its rebate sufficiently to give us the budgetary headroom needed to cut the Netherlands’ contribution by EUR 1 billion and alleviate the burden on Sweden and Germany. If the Netherlands had been granted that EUR 1 billion, Germany would have been forced to pay it to the Dutch, because the United Kingdom had not cut its rebate sufficiently. I wanted you to know this; I did not ask Germany to pay it because Germany, compared to its initial proposal, had already made a huge step towards the position of the other Member States. So, if the Presidency’s original proposal had been accepted, the problem of the Netherlands, Germany and Sweden would have been solved easily. The Presidency’s final proposal, for a level of EUR 5.5 billion, would not have enabled all of that to be achieved, but at least it would have enabled the UK to cofinance cohesion policies in the new Member States, as normal, with the exception of the common agricultural policy, on which, as we know, the UK has its own particular opinions. It is both as simple and as complicated as that. If only the Six who, in a moment of inspiration, wrote a joint letter, could have agreed on the details of their proposals!
Moreover, the Presidency proposed a declaration of the European Council in which it would have stated, and I quote, that: ‘more appropriate consideration should be given to the way in which the European budget can meet the Union's future challenges and the priorities of our citizens. This general reflection should lead to a reform of all aspects of the budget’. ‘All aspects of the budget’ also include the common agricultural policy. Trying to get us to say that this reflection should cover the common agricultural policy exclusively was a proposal we knew perfectly well would be unacceptable and thrown out by other Member States. However, if all sectors, categories and branches concerned had been brought within the scope of our critical budgetary review, this would have enabled the Commission to obtain a positive decision. We asked the Commission to report on all these aspects, and the Commission agreed to do so, because its President accompanied me throughout every one of the bilateral discussions during the European Council meetings. Incidentally, it is normal for the Commission President to attend this type of consultation. We therefore proposed that, on the basis of the Commission’s report, the European Council should take the appropriate decisions, also, to quote from the text I had proposed: ‘including possible adjustments to the financial perspectives for the period 2007–2013’.
That was the decision proposed by the Presidency: the British rebate to be maintained for the 15; the British contribution to help finance cohesion policies in the new Member States, but with the common agricultural policy in those States excluded; a Commission proposal by the end of 2008 on a restructuring of the budget; the proposal to be examined by the Council with possible changes to the financial perspectives for the later years, namely from 2009 onwards. I wanted to tell you this because no one has yet provided this explanation and you are likely to be hearing a different one soon.
It is not true that the Presidency was seeking to kill off the British rebate. We sought to maintain it for the 15-nation Europe, but to increase the impact in terms of solidarity for the new Member States. That was the package that was rejected. It was a mistake to reject it.
The package was rejected although we had introduced a further EUR 6 billion of extra CAP expenditure for Bulgaria and Romania within the envelope of the decision made in October 2002. Although the letter from the Six could give the impression that they had all concurred that the October 2002 agreement should not be touched, I took this risk upon myself for the 15 – a risk moreover widely shared by the others who were happy to have found someone to take a soundly-based initiative on behalf of the 15. Whereas, in 2006, EUR 42 billion will be spent on direct aid and market measures, the Presidency’s proposal would have meant, for the 15-State Europe, a cut in that figure to EUR 35 billion in 2013. The Presidency's proposal would have involved a cut from EUR 42 billion of direct aid and market measures to EUR 35 billion in 2013, which, for the 15-nation Europe, would have meant a reduction of close to 17% for the common agricultural policy alone. And even in the Europe of 27 members, in other words including our Romanian and Bulgarian friends, the CAP would have been reduced by over 5% in the period in question. To say that nothing was done to lighten the burden of the common agricultural policy is simply untrue. We did everything possible to achieve it. In October 1985, when I presented my first budget to Parliament here – the one for 1986 – agriculture accounted for 68% of the European budget. I proposed that it should not exceed 37%, or EUR 35 billion, in 2013. What a long way we have come! What obstinacy in being unable to see it!
Under the Presidency’s proposal, the CAP would have been the only sector where expenditure fell considerably, while, for instance, all forward-looking investment would have increased. A rise of 7.5% in expenditure on the Lisbon goals: 7.5% per annum for the whole period 2007–2013, representing an increase of 65% in appropriations for the Lisbon goals as compared to 2006. An increase of 15% for policies in the field of justice and home affairs, including, in particular, increasing the effectiveness of action to combat cross-border crime. Finally, a 2% increase in cohesion policies for the 27 countries, with a greater concentration on the new Member States. We had introduced some changes to the criteria for distribution between the old and new Member States in terms of the cohesion policies, increasing to 53% the total appropriation to the new Member States, compared to 47% in the Commission’s proposal. To argue that the bulk of the effort, in our proposal, would have fallen on the shoulders of the old Member States is simply not true.
Then we come, Mr President, to a comparison of the research budget with that of the common agricultural policy, and vice versa. We cannot compare apples and pears. Why try to compare when a comparison is impossible? The common agricultural policy is the sole true Community policy financed exclusively from the European budget. Research is, first and foremost, a national policy, supported by the Community budget. The two cannot be compared. Based on the Presidency’s proposal, the CAP would have cost EUR 305 billion for the whole of the period in question. The public research policies of the Member States and of the European Union, if the national policies had remained at today’s levels, would have represented EUR 524.5 billion for the period 2007–2013, far more than the common agricultural policy. If the European Union had proved able to make an effort as proposed by the Presidency, and the Member States had complied with their undertakings in relation to a reformulation of the Lisbon strategy, they would have increased the public share of research budgets from 1.9% to 3% of GDP. National and EU research policies should have reached a total of EUR 785 billion by 2013. If all decisions had been respected and if the Presidency’s proposals had been accepted, research budgets would have been EUR 785 billion – I am referring to the public share of research budgets – compared to EUR 305 billion for the CAP. So let us hear no more nonsense talked about this affair. Spending on the common agricultural policy would have been adjusted downwards and, on a comparison with something genuinely comparable, would be well below half the figure for research spending. So, let us stop comparing things which are not comparable.
That, Mr President, is a brief summary of the facts. Today we have a disagreement. We shall have to find an agreement enabling us to introduce the new policies on good terms in the new Member States from 2007 onwards. We have no right to let down the new Member States which, in all my bilateral discussions with them and in the final and general discussion, behaved with remarkable dignity. We now have to move ahead and find a better formula, if there is one, but this must be done without destroying the mechanisms for cohesion, without watering down common policies, and without damaging the cohesion policies. This is essential – absolutely imperative. Apart from that, Luxembourg, to which I look forward to returning in the near future to devote myself exclusively to its many and, in the short term, very weighty issues, is ready to contribute wholeheartedly to a search for that solution, without bitterness or a spirit of revenge.
Mr President, the last item on the agenda of the European Council was the process of ratifying the Constitution. I shall deal with this aspect more succinctly because, here, the decisions of the European Council have been reported more objectively by the participants and observers. It is a fact that ten countries have ratified the Constitutional Treaty, while two others, France and the Netherlands, have rejected it. Our view – not because we are pig-headed, stubborn or short-sighted – was that the Constitutional Treaty was not the main issue, but rather that the Constitutional Treaty was the response to many of the problems of Europe’s citizens with the European Union. Consequently, we opted to persevere with the ratification process. Some Member States, no doubt feeling the need for a period of reflection, explanation and discussion, and therefore of democracy, before going to the people either in parliament or in a referendum, decided, in the wake of that decision, to defer their scheduled referenda or parliamentary ratification. In those countries, the debate will take place.
For my part, I should like this appeal, which was the appeal of the European Council, to be heard and for there to be a longer period of reflection, explanation, debate and, if necessary, disagreement throughout Europe – in the Member States who have still to ratify, in those which have already ratified and in the two which rejected the Constitutional Treaty. It is vital that the European debate, enriched and nourished by the ideas of everyone involved, should take place in all Member States of the European Union. We need to debate Europe, and I want the institutions of the Union, the European Parliament, the Council, the Commission, the Member States, civil society, unions, political parties and national parliaments all to join in that vast debate. I also want the Commission to take its rightful place in the debate – a discussion which will be both 27-times national and European. I want the Commission, the guardian not only of the Treaty but above all of the spirit of the Treaty, and of the European ambition, to be at the very centre of the discussions. This is not to give the impression that everything is inspired, managed and predetermined in Brussels, but is aimed to ensure that this 27-times national, and therefore European, debate can be guided by wisdom and ambition.
Mr President, I invite, recommend and urge you to involve both yourself in person and the Commission in that debate; I know you are eager to do it; you must do it, it is urgent.
We are told, and I have said so myself, that during the budget debate we have seen a stand-off between two concepts of Europe: one based rather more on market forces, a market unable to produce solidarity, and another based, not rather more but completely, on a more highly-developed political integration. The free trade area on one side and political union on the other. This is the debate we are about to have, and we are already seeing Europe divided into two opposing camps. There are those who believe that Europe as it stands has already gone too far, and those, like me, who think it has still not gone far enough. This explanatory debate must be used to reconcile these two segments of public opinion which, today, do not talk to one another, staring at one another like statues, unable even to engage in dialogue. We, the European institutions, must build a bridge between these two camps of our public opinion. But I was considerably reassured to read that those who had thought, after the latest European Council, that there had been a clash, a conflict between two visions of Europe, were making a big mistake. That no one really wanted Europe to become a free trade area; that reassured me considerably.
As you know, free trade areas cannot be established overnight. The less we invest in political union, the more we – unknowingly, unconsciously and imperceptibly – pave the way, with an implacable logic, for the concept of a free trade area. When this concept has been achieved, it will appear to have been an altogether natural development and one which rules out any possibility of going back – and supporters of the free trade area would view it as a backward step – to political union. There are those who say they have no intention of leading Europe towards a free trade area, an excessively simplistic concept for an ultra-complicated continent.
It is quite simple: those who thought they were highlighting the dangers of a free trade area were wrong. Those who say they were wrong will use the next few months and years to show that they, too, want nothing but political union as described in the Constitution. It is as simple as that, a matter of saying yes or no to the question I have just asked.
At the end of this Presidency, Mr President, I wanted to remind you, this time without quoting myself, that at the outset I had insisted on the need to respect institutional rules, to respect what is often referred to as the institutional triangle, which I still consider to offer a number of benefits. We have done so systematically during this Presidency. Between the Presidency of the European Union and the Commission there has been an exchange of views, an ongoing and virtuous debate. Nothing done by the Presidency has been done without the Commission's prior knowledge. No initiative has been taken by the Commission without the Presidency being notified in advance. The Presidency consulted the Commission on the initiatives it was taking, and vice versa. It was a great pleasure to work with this Commission, and especially with its President, and I should like to thank the Commission and its President for the large amount of good advice it gave to the Luxembourg Presidency. Thank you Mr Barroso.
As regards Parliament, we worked together like twins. We often disagreed, either because your proposals were not sensible, or because the sensible proposals of the Presidency were not accepted by all Member States and therefore could not obtain your agreement, an agreement which, however, was spontaneously forthcoming whenever the Presidency referred its initiatives to you prior to submitting them to the other Member States. Today, the European Parliament has reached maturity. I am not saying this paternalistically or with condescension, but I can gauge it by the depth of explanations, the intensity and quality of today’s debates compared to those I have heard since 1982. It is a great Parliament, which has no reason to keep a low profile, which has its legitimacy and which carries the hopes of the people of Europe. Very often in its plenary sessions not enough Members are present – not the case today, I am very pleased to say.
Perhaps this is an area where more work is needed. I talk to Parliament and, when I leave Parliament, I talk to groups of visitors.
Those coming to Parliament do not come just to look at the debating Chamber; they want to see it full. So, there is room for improvement here. Apart from that, we know why it is that Members cannot always be present in the Chamber. I must say that it is a great pleasure to work with Parliament, both in public sessions and, above all, in committees. What depth of knowledge, what commitment to the European cause is displayed in meetings of the parliamentary groups and parliamentary committees, and in the numerous discussions with individual Members! I shall be very sorry not to be able to come to the European Parliament so regularly in future to participate in this great European debate, both here in this Chamber and elsewhere.
Mr President, early on 18 June on the morning after the European Council, I bitterly regretted having failed to avoid Europe plunging, not irrevocably but undeniably, into a crisis. I regretted it and it showed. I have read that I was not very diplomatic, but I have no desire to be diplomatic when Europe is in crisis, none whatsoever.
Nor did I want to be an actor, merely playing a role. I am not an actor, I want to work for the interests of Europe and its citizens. I have no time for acting. Because we never say what we think, because we always play a role, because we always try to be diplomatic so as not to give offence, people do not understand, people believe we are machines. We are not machines; we are human beings experiencing disappointment and despondency.
I was disappointed because I had believed that Europe could be considered to have come of age, to have matured. I had to admit that it is still in its adolescence. Having believed it to be adult, I now see that we are still in the last stages of a long period of adolescence. That is why I am disappointed. However, I also had reasons to be pleased. Pleased, for instance, to have been able to do what we did – together for most of the time – and to have brought at least 20 countries to an agreement on the financial perspectives. 20 out of 25 countries is no mean achievement. And I was happy and proud to hear, listen to and observe the new Member States giving us a lesson in European ambitions at the end of the European Council meeting. What a disgrace for those who were not able to do as much!
I felt my convictions being shaken in the early hours of 18 June, and did not have the strength, or the greatness, to launch another appeal on the same day. Not everyone can be De Gaulle. I am surprised at my own modesty.
I had felt my convictions undermined for a moment, but after a few days had passed, after receiving thousands of letters from the length and breadth of Europe, after receiving encouragement from the Commission, Parliament and many observers who are also protagonists, I now feel, now that the first disappointment has passed, more determined than ever. Our generation does not have the right to undo the achievements of prior generations.
We do not have the right to demolish the work of our predecessors, because future generations will need a political Europe. If it is not political, it will lose its way. They need and want a Europe of solidarity, a social Europe, a competitive Europe, a Europe which is strong at home and strong in the world. So, members of old Europe, committed Europeans, back to work! With enthusiasm!
Mr President, Mr Juncker, ladies and gentlemen, once upon a time, one of my teachers advised me always to be pessimistic because, that way, all my life, I would either be right or pleasantly surprised. To judge from the reactions and events of the past few days, pessimism would seem to be fully justified, but I must tell you that I do not believe in pessimism. I think I can say that, now more than ever, we need to show our determination.
It is true that there are problems in Europe, and it is true that they are serious problems, but we must confront them and be able to find a solution. During the Luxembourg Presidency, we have witnessed the implementation of grand initiatives and innovations which will guide the activities of the European Union over the years to come. Let me start by going back, from the Commission’s viewpoint, over these last six months, a period that has been marked by the experience and the European conviction of my friend Mr Juncker.
First of all, we succeeded in adopting our strategic objectives for the EU over the coming five years. It was the first time that they were approved jointly with the Council and Parliament. Today, those same broad guiding principles in terms of prosperity, solidarity and security provide us with a framework, a framework shared by all the institutions of the European Union. We therefore have the opportunity for our actions to be much more effective and focused, and to be able to translate our actions into a true partnership for renewal.
It is also thanks to the Luxembourg Presidency that we have negotiated an agreement on how to base the Stability and Growth Pact on a more realistic and practical foundation. This reform has neither weakened nor relaxed the pact. It has even given governments greater flexibility, via the financial instruments, to optimise growth over the economic cycle.
However, the greatest success of the Luxembourg Presidency, from the point of view of the Commission’s priorities, may have been the relaunch of the Lisbon Strategy during the Spring European Council. This was a step forward, not only for the institutions and governments, but also for all European citizens.
It is worth remembering that, however important the interinstitutional debate is, the majority of Europeans, when they get together as a family, at school, at work or at leisure, do not discuss the possible configurations of the blocking minority in the system of qualified majority voting. What actually concerns our fellow citizens is the slowdown in the economy. Above all, they are anxious about their jobs or the difficulty of finding work. That is why we have relaunched the Lisbon Strategy: growth and employment. That is why we think that we must, all of us, the European institutions, increase our efforts in areas that directly affect the lives of our citizens. That is the route to take to reforge the links between Europe and its citizens and to respond to the concerns of Europeans.
That said, there have been other successes during the Luxembourg Presidency, particularly in our external relations. President Juncker has already mentioned this: the summit with Russia, those with Canada and the United States, the better relationship we now have with our great partner on the other side of the Atlantic, all of that can be credited to the Luxembourg Presidency.
During the last European Council, we primarily discussed two questions: what should we do during this period following the referenda in the Netherlands and France and what should we do with regard to the financial perspectives? First of all, the debate on the future of Europe. The European Council’s decision seems to me to be a wise one. The European leaders decided to have a period of reflection and have opened the door to debate, dialogue and democracy. You doubtless remember that the Commission said, just on the eve of the European Council, that it, for its part, wanted to launch this debate by going, if necessary, and this is what we are going to do, to all the Member States of the EU to debate and to listen, not only to the governments, which is certainly important, but also to the parliaments, the social partners and young people in these countries. We are very proud that the European Council has given us a mandate to have a special role in this enterprise, in this debate that must be organised in each Member State, but that must also be held at European level.
We are going to do that, and we hope that, at the end of this exercise, we will be able to present to all Europeans our strategic vision for Europe. What will Europe be like in the coming years, in the six or fifteen years to come? We must launch this debate without being afraid of any of the subjects, even those that are more difficult and more complex for the institutions. We must discuss not only expenditure but also our aims. We must talk about the European social model. How can we work on it in the 21st century? How can we modernise this European social model? How can we reach an equilibrium with regard to Community legislation? How can we avoid bureaucracy at European level? How can we deal with further enlargement, such that Europeans can support it and understand the importance of having a united Europe? We are sure that the European Parliament will have a contribution, a very important contribution, to make to this debate and we, the European Commission, want to work with you because we think it is necessary to build a new consensus in Europe.
I shall now turn to the other main subject of last week’s summit. It was very disappointing that we were unable to reach a conclusion on the financial perspective. The presidency worked tirelessly for a breakthrough and I have to say that we were near an agreement. Unfortunately, discussions on the budget have seldom brought out the best in the Member States and, sadly, last week it was no different.
There are some fundamentally different views and some clear national interests, but this in itself is not so unusual. What makes the situation especially delicate is that this ‘no solution’ for the financial perspective comes after two ‘noes’ in two national referenda. I regret that, during the European Council, no leaders were able to show a true spirit of compromise and solidarity on that very important occasion. But it would be wrong to give the impression that we have gone nowhere as a result of last week.
The committed work of the Luxembourg presidency over the last six months has brought us a long way. This is important because there is a real urgency to get an agreement. If we do not reach agreement, then there is a risk of paralysis which will have a very negative effect on our policies and on all the Member States, particularly the new Member States.
I want to underline the very constructive approach taken by the new Member States. Sometimes people ask me whether it is not more difficult to be in the Commission now with 25 – and very soon to be 27 – Member States. Is it not a much more complex and difficult European Union? I say it is, but let us be frank. The problems we now have in Europe are not the result of the demands of the new Member States; they are not the cause of the problems we have in Europe today.
When we consider the work of the Luxembourg presidency we have to say that we cannot go backwards. We must build on the outgoing presidency’s achievements in order to get an agreement as soon as possible.
The incoming presidency has made it clear that it also intends to take these dossiers forward and we now wait with interest for the UK presidency to relaunch the process. The Commission is ready to work with this presidency and all the Member States.
More work is needed. I made it clear last week that I have real problems with the downgrading of some of the policies that the Commission and Parliament have emphasised. This is particularly true of those policies aimed at renewed economic dynamism. Genuine reform comes at a price. Reducing the Commission’s proposed spending in areas such as research, innovation, education or transport and energy networks will have a real policy cost. Our citizens are unlikely to be forgiving if we fail to deliver on our promise regarding growth and jobs.
But let us be frank. The problem, when the Council reduced the ambition of proposal by the Commission and Parliament, and when the Council decided to follow the ‘one per cent club’, was that the areas that were particularly sacrificed were precisely those of competitiveness, growth, education, innovation and research. Cohesion was more or less kept. The common agricultural policy was, of course, maintained in accordance with the agreement made three years ago, but there were major cuts in the areas of competitiveness, growth, innovation and research.
This shows the price of that famous letter from six of the Member States asking for one per cent. It is a pity that the Member States that agreed on one per cent expenditure – the ones agreeing on that – cannot now agree in the European Council. In fact, they were divided on the issue. It shows what happens all too often today in Europe. It is easier to get a coalition for a ‘no’ vote than to get a coalition for a ‘yes’, when what we need in Europe now are coalitions for ‘yes’ and not more coalitions for ‘no’. These important coalitions are needed for the project for Europe to go forward.
The Commission will go on with its work and will pursue the goal of reaching a balanced agreement with the Member States. This must involve Parliament. We want to be sure that when the European Council is ready to reach an agreement it can be swiftly followed by the signing of an interinstitutional agreement between all parties: Parliament, the Commission and the Council. The negotiations will only be over at that moment. I count on Parliament’s support in this respect.
I do not want to underestimate the degree of difficulty nor the disagreements on priorities, but this necessary debate should not delay an agreement. This is why, even before the European Council, the Commission proposed a review clause. I was very happy to work with President-in-Office Juncker and, as he said earlier, we were discussing a review clause with the Member States. This means that, as we do not know exactly what the world will be like in 2013, we should not have an overall debate before we approve the financial perspective. On the contrary, we should approve the financial perspective as soon as possible and then arrange a meeting later in order to adapt our budget to changing priorities and the international environment. This is wisdom itself. What we cannot use now is an overall debate on priorities as a reason or pretext for not reaching an agreement on the financial perspective. However, at the same time, it is true that we should engage in a serious debate about the reform of the Community budget. We must look forward. It is also true that we should have a meeting at a later stage in order to address all those important questions.
This is why we should keep to the deadline for the next phase of the negotiations. If we do not do this, we could fail, and it is my duty to draw the attention of this Parliament to a risk of paralysis in the European Union. We must avoid that risk. Even during this very difficult situation, we are continuing to take decisions. As President-in-Office Juncker said, after the European Council we were taking decisions with our partners in the United States and Canada. Yesterday I was in Italy for the inauguration of the European Food Safety Authority. Today the Commission took important decisions on a Green Paper on energy efficiency and a new regime for the sugar markets. We are continuing to make decisions. I promise you that the Commission does not feel any kind of inhibitions about taking the decisions or initiatives that Europe deserves. However, it is important now to engage the Council, all partners and all institutions and to move in the same direction.
I ask you not to overlook the other achievements of the European Council. We have seen the endorsement of the new integrated guidelines for growth and employment and an action plan to implement The Hague Programme for freedom, security and justice. These two results address our key objectives of prosperity and security and the mainstream concerns of our citizens.
The European Council also approved guiding principles for sustainable development. This should ensure continuing improvements to the quality of life, not only for current generations but also for future ones. There was also the very important decision to confirm at the highest level – at a European Union summit – the decisions taken by the development ministers following a Commission proposal about our commitment to overseeing development aid and our commitment to Africa. This was a very important step taken by the European Council.
What follows now? Is the glass half empty or half full? As I said before, the problem is serious but we can turn it into an opportunity. Sooner or later this clarification had to come and, let us face it, we now have that opportunity. We are closer to agreement on the financial perspective than many people realise. We should also remember that never in the history of the European Union have financial packages been approved during the first round of negotiations. Therefore, I call on all the parties concerned to reflect on the consequences of deadlock and to show some flexibility. I call on all the parties to show less nationalistic rhetoric and to engage in a truly European solution.
The fact remains that both the Luxembourg presidency in general and the European Council in particular have achieved much of which we can be proud. It is true that there is still much to do. Together with the Members of this House, the Commission will work for a future that confirms Europe’s capacity to do business, even if the times do not call for business as usual. We will then be able to prove that the pessimists and the cynics are not always right and that there are reasons to have confidence in the future.
I would like to finish with a few words for my friend Mr Juncker. Not only for Mr Juncker, but also for the whole of the Luxembourg Presidency, for the Minister for Foreign Affairs, for the Minister for European Affairs, for the diplomats and for the experts. I have been really moved to see the conviction, the determination and the enthusiasm of everybody in this extraordinary team.
On behalf of the European Commission, I would like to thank you, Jean-Claude, and all your colleagues, for what you have done for Europe. I sincerely hope that I will be able to say the same thing to the next President of the European Council. I will say the same thing if I think it, but I will not say it if I do not think it. Presidencies come and go, but the Commission remains. The Commission defends the general interests of Europe and I would say to you that the Commission, with the support of this Parliament, I hope, will continue to give its full sincere support to the various Presidencies. For its part, the Commission expects the various Presidencies to have the same vocation, the same determination and the same enthusiasm for our European Union.
.  Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I would like, before all else, to express the heartfelt gratitude of the Group of the European People’s Party (Christian Democrats) and European Democrats to Mr Jean-Claude Juncker, the President-in-Office of the European Council, for the great passion and conviction with which he has led us, in the European Union, through these months. For this dedication, for this passion, for this conviction, Mr Juncker, you have the warm thanks of the PPE-DE Group.
On Saturday morning, the President-in-Office of the European Council’s disappointment was plain for us all to see, and this disappointment we shared with him. We hope the day will come when we will again be able to join together in rejoicing over successes, and that is now a task for all of us.
The fact that the President of this House referred a short time ago to the Soviet occupation, 65 years ago, of the three Baltic states – Estonia, Latvia and Lithuania – is itself a sign of hope. Who, 20 years ago, would have thought that there would be Members in this House hailing from Estonia, Latvia and Lithuania? It is because that is such a tremendous thing that we must, even now, believe in our continent’s future.
Any attempt at analysis must start from the situation as it now stands, and to those who say, ‘we are in a state of political crisis’, I say, ‘I agree with you’. We must, though, make it our concern that this political crisis should not disorient us and seduce us into activity for activity’s sake, and so we must respond with determination and deliberation. We believe in this Europe of ours, and, for that reason, the political will must be there to lead this Europe of ours, this European Union, into a bright future.
We find ourselves, though, in a twofold crisis of confidence; one that involves various protagonists in the European Council and has been building up for several years, and a crisis as regards many people’s confidence in the European Union’s policymakers. Many people feel that a lot of things are going too fast, and we must regard the regaining of their trust as a common endeavour. What is our goal? We want a European Union that is strong, effective and democratic, and all those who want to make it no more than a free trade zone within Europe will have a fight on their hands. Our Group wants no part of any such thing; we want a strong, effective and democratic European Union, one that enables us to defend our interests in the world. We say the same thing to those who believe that what we need today is the rebuilding of axes; we have heard of one proposal for a Franco-German Union, while others are dreaming of a change of government ushering in an axis between the United Kingdom and Germany.
To those who think like this I have this to say: on the contrary, while we need good bilateral relationships, they must be offered to the European Union as a whole, and it is on this basis of goodwill that we, in the European Union, must then function as a community.
It is worth my adding that the Treaty of Nice makes provision for enhanced cooperation. If some countries want to go further, we can do just that in many areas – foreign and security policy among them.
Where the Constitutional Treaty is concerned, we must be self-critical. The referendum in Luxembourg is now, no doubt, going to go ahead on 10 July, and I wish the President-in-Office every success in it. We now have a pause for thought, and we must use it in order to think. Rather than having a respite from thinking, we must use the time we now have in order to think and to ensure that, when this process of reflection is over, Parts 1 and 2 of the Constitutional Treaty can become legal and political realities.
If I may turn to the European Union’s budget, we find the failure to achieve a result regrettable, but we – including Reimer Böge, who is present in the Chamber – can take some pride in the fact that this House has succeeded in putting together a proposal, and we call on the Heads of State or Government to take it as their guide and to seek to make the reforms that are needed. This House has already given its answer.
This Financial Perspective is needed – and I say this with the utmost seriousness – for those countries in Central and Eastern Europe that joined the European Union on 1 May 2004, and that must be able to rely on our common solidarity in planning how they are to develop their weakest regions. It is for that reason that I hope we will be able to complete this Financial Perspective, which we owe to the European Union’s new Member States, under the incoming British presidency. We in the PPE-DE Group will play our part in making this possible, and we will do so in a spirit of solidarity.
.  Mr President, ladies and gentlemen, totting up the debits and credits of the Luxembourg Presidency of the Council has been an emotional business. We have heard a speech that was extraordinary not only by reason of the character of the man delivering it, but also by reason of its extraordinary frankness.
I have been a Member of this House for 11 years. In all that time, I have never come across such frankness in a presentation on a European Council by its Presidency.
For this frankness I am grateful, for it gives this House greater knowledge and hence affords it the opportunity to better analyse what transpired last weekend. A lot happened, and let me repeat at the very outset what you, Mr President-in-Office, said: it was a defeat for Europe. You were right there. You went on to say that it also represented a defeat for the Presidency, but that is where you are wrong. Anyone who saw you over the weekend – and we all did – saw something that was not a defeat for the Council Presidency. It may well, today, be too early to judge, but I am quite certain that those who come after us will rank Jean-Claude Juncker among the truly great Europeans.
For that we are grateful to you. After 60 hours of negotiations, followed by a 15-minute visit from one who had participated in them, we can understand some of the bitterness that came out in your speech, for it is a fact that what emerges from this summit is that the time really has come for the European Union to spell out the facts. Europe is indeed in a crisis situation, but then so are its Heads of State or Government. The fact is that, for years, the people who hold the reins of power in Europe – in other words, the European Council, the Heads of State or Government – have invariably taken the same approach. Victory was theirs; it was the Brussels bureaucrats who lost.
It became clear from last weekend’s summit that we can now put a name to what has caused Europe to lose out: the particularism of those Heads of State or Government who believe that the interests of all are served when each thinks only of himself.
Parliaments exist to give expression to what the public feels, and you are right to say that high diplomacy belongs somewhere else; this is where the truth has to be told.
Today, Mr Juncker, I want to give you every credit for telling it like it is and for calling things by their proper names. We have lessons to learn from that, and one important one is that we should start by noting that, of the three institutions, two have done their homework; the Commission produced its proposal for the Financial Perspective, and Parliament decided on its position, while the Council has shown itself incapable of coming to an agreement on it. Let me point out that two of the institutions that participate in the trialogue have done what they had to do. The Council has not, and we will wait.
It is not acceptable that everyone sitting around the table should be saying ‘I’m right’. Then the next person to be called upon to speak says, ‘I’m right, too’. The third person to speak also says, ‘That may well be so, but I’m right’.
How such people can reach a result that is of any use to Europe escapes me. Above all else, I simply do not see how a head of government, of whatever country, can say, ‘I have quite specific goals’, and then, by his own actions, help to wreck the instruments that are needed in order to achieve those goals. I simply do not get it, and I do not see this as something that this House can take lying down.
What is the Financial Perspective about? It is about everyone making a move. We do, of course know that our continent’s ability to survive depends on our promotion of innovation, research and technology, and that these things are crucial to the Lisbon process. We also know, of course, that we need money in order to do these things, and that it follows that money has to be reassigned. Yet, if everyone knows that, why do we not get the right results?
Let me tell you what I think, what my very personal opinion is: it is that the reason lies in the fact that, this weekend, European policy was, yet again, not the deciding factor. Things were of course said about Europe’s future, but most of the speeches made there were devoted to internal policy. We all know that there is a great island state in this Union, where internal party constraints limit room for manoeuvre. We all know too that there is a great continental state in this Union in which the results of elections hang upon agriculture. There may be many more internal policy considerations than these two, the effects of which on European policy we Europeans have to live with, so let us, in this House, unite in saying that we are no longer prepared to do so, for this is proving to be Europe’s ruin!
The President deserves praise for having, today, delivered himself of a fine affirmation of his role in Europe. You, Mr Barroso, are indeed the guardian of the European Treaties. Nobody will be able to make the Treaty of Nice serve as the basis for a free trade zone; it may be inadequate, but it has taken the process of integration far too far for that to be possible, and if you want to defend the deepening of Europe, this House will always be right alongside you. What the people of Europe are now waiting for, though, is signals from Europe; we do indeed need the market, we do indeed need internal and external competition, but those in the Netherlands and in France who voted ‘no’ did so not least because they feared that this market, this competition, would wreck their social security, destroying what has been built up over decades. In the realm of practical politics, we in the Socialist Group in the European Parliament have produced a five-point plan showing how you can help get the Working Time Directive and the Services Directive adopted as social – rather than as anti-social – legislation. That will give you a chance to show where the Commission stands.
We have heard a great speech from a great President. Not only he, but also the Luxembourg team as a whole have – as the President of the Commission rightly said – done a terrific job, and for that, Mr Juncker, I thank you, as well as Mr Schmit and all those who have worked together with us this past six months. Working with the Luxembourg Presidency was – I believe, for all of us – an extraordinarily pleasant business. Differences of opinion are not always so pleasant in this political life. Thank you for your speech, and I believe I speak for many of my colleagues when I say that I look forward to tomorrow with eager anticipation.
Thank you, Mr President. President-in-Office, if the Luxembourg presidency has failed your expectations, I hope you will not blame yourself. President-in-Office, Liberals and Democrats in this House applaud your attempts to keep the EU show on the road. You tried hard to strike the deals Europe needs. Your lack of success was not for lack of effort.
Your final summit was doomed from the moment France voted to reject the Constitution. The triumphalism of the ‘no’ voters, however, will be short lived. In Greek tragedy, actors often deepen their own plight while believing that their actions will help them to escape it. So is the case with the French and the Socialists who were their cheerleaders. Their votes will bring to bear the very changes they most fear.
At least in Greek tragedy the audience is permitted to understand what is happening. That luxury is available to many of us only with hindsight some time after the referenda. I suspect that you, President-in-Office, through your passionate commitment to the European cause, which I welcome, were unable to stand back and look objectively at the impact on your presidency of the week of 29 May 2005. Had you done so you might have looked upon that week as a defining moment in the history of a European Union that will never be the same again.
Hence your final summit was characterised not by the pockets of resistance of which you spoke optimistically, but by a fight between two ailing dinosaurs, Britain and France. Unable to admit that national sovereignty is a luxury of the past, they persist in trying to impose their order on others. Britain seeks a British Europe rather than a European Britain. France is just as insular without the excuse of being an island. Both harbour a dangerous illusion, for there can be only one Europe, truly European. That Europe must have the necessary funding to function. The insistence by some Member States on one per cent of GNI would deprive us of the Lisbon investment, as indeed your final proposal might have done. It is perhaps better to have no agreement and to re-think both how we raise money and how we spend it, than to reach agreement at any cost.
But to those who seek to use these setbacks to re-establish an iron curtain, I would quote Robert Schuman, who said in 1949: ‘I have no intention of drawing a geographical line of demarcation between Europe and non-Europe. There is another way of setting limits: that which distinguishes those who have the European spirit and those who have not.’
President-in-Office, the Franco-German motor of European integration on which your presidency relied is kaput. We need another motor to replace it. It must be neither British nor French. The Union must recognise that it has moved on from reconciliation and security of food supply to other demands of a rapidly changing world: a world that will not wait for Europe. So do not allow this pause for reflection to be a period of paralysis.
Go home and make sure you win your referendum. Then mobilise the other smaller states to prevent the prehistoric predators from destroying what has been built. Take satisfaction from the achievements of your presidency: the agreement on the Euro-vignette for transport infrastructure charging; the action plan for The Hague Programme; the agreement on a European driving licence; and, with luck, even the elusive Members’ Statute to demonstrate the maturity of this House. All of these mark good progress for the Union, and you may well conclude that you are left with more than just an overflowing ashtray. As Aristotle taught us, we may not always achieve our goals, but it is our pursuit of them that changes the course of history.
. Mr President, ladies and gentlemen, if, in order to make the European Union function, it were enough to have an effective Presidency of the Council and a President-in-Office endowed with a firm belief in Europe and a certain charisma and credibility, we would be home and dry. Mr Juncker, I also say to you that if you genuinely wished to continue your work, you could perhaps have chosen the presidency of another, rather more stable institution, and you might have been able to play a more direct part in a European debate that we, in fact, believe is very important.
Luxembourg and its Prime Minister have steered the Union well during these turbulent months but that has not helped to restore confidence among the French and Dutch electorate, or to revive the European economic machine, or to put positive initiatives in the pipeline, of the sort that people dream about. The European Council has only confirmed the reality of a divided Europe of governments, which is perhaps not even very interested in nursing a genuine ambition in the face of a Europe of uncertain and frightened peoples.
We regret, Mr Juncker, that the last action of your Presidency has been to put forward a genuinely unacceptable budget proposal, unacceptable because it follows the same failing logic of an unsustainable reduction of the Union’s budget. I greatly respect your pragmatism, your realism and understanding of the difficulty and the complicated calculations that you have outlined to us here. It is also true, however, that even your proposal included cutbacks to positive policies – to the development policy, to the rural development policy, and even to the sacred Lisbon policy – that are not acceptable for today’s Europe. We therefore genuinely hope that, once your Presidency has come to an end, your government will throw out such a proposal, partly because we believe that that could help you in your referendum.
Today, it seems that those who only want Europe to be a large supermarket have a definite advantage compared with those who want a political Europe. For now they are the only ones who have been strengthened by the twin ‘no’ vote, and I believe that we will have further confirmation of that tomorrow, when Tony Blair will come to us, spruce and smiling, explaining how to make Europe even more intergovernmental and weak. The only plan in sight for now is clearly the Blair plan.
My group therefore believes that the failure to reach an unsatisfactory agreement on the financial perspectives is a positive result and considers it important that the Council has given itself time to reflect on the Constitution, without, however, putting an end to the ratification process for those who wish for it to continue. I can already tell you today, Mr President, that a great many members of the Group of the Greens/European Free Alliance will support you for the referendum in Luxembourg.
We believe, however, that this reflection needs to be given time, method and clear objectives, and that, in terms of the financial perspectives, difficult chapters that already seemed to be closed need to be reopened. It is on those two issues that the conflict between the ‘supermarketeers’ and the unionists will burn itself out. We therefore might as well begin to sharpen our weapons, Mr Juncker, because it is really not worth losing our way in abstruse compromises, even if they have brought 20 ministers together.
If we genuinely believe that political union remains the aim, and if we are genuinely ashamed of having to accept the initiative of the ten new Member States on the budget, then we need to act immediately and unambiguously. Forget about agreeing on the details! We have to reject the letter of the Six, finally begin to see that the debate on the size of the budget has to be based on the political priorities, and not the other way round, and reopen the debate on everything: the CAP, Life-Nature and the Structural Funds.
Then, Mr Barroso, we also have to do ‘something European’, in the words of a famous Italian film director, something quite different from the Bolkestein Directive, software patenting, the arbitrary and secretive authorisation of new GMOs, or a bit of hot air on sustainable development, whereas in reality – alas – environmental policy is becoming an increasingly marginal issue in your Commission. Reflection on the future of Europe and its legitimacy will be made much easier if Europe has something to offer in the months to come: REACH, an action on climate change, the tangible redefinition of social Europe, the working time directive, serious attention paid to the Millennium Round commitments. All of this is perfectly feasible and will help us to revive the Constitution.
I will conclude, Mr President: we have very serious doubts that reflection on the Constitution can be carried forward and guided by the bickering crowd operating at the top, and the European Parliament has to take some of the responsibility for that. Mr Borrell, I will address you in the very few seconds remaining: I would like Parliament not to be just a talk show, but you yourself to sponsor an action to place it at the centre of a European-initiative debate.
Thank you very much, Mrs Frassoni; addressing the President of Parliament does not excuse you from having to respect speaking time.
Mr President, Mr Juncker, Mr Barroso, I would like to start by extending my warmest thanks to Mr Juncker for the respect he has just shown the European Parliament by giving us such a sincere, transparent and enlightening report on the European Council. In my 26 years of parliamentary experience, this is a first for me. I will return to this in a moment, and tomorrow, but, before that, I would like to dwell for a moment on the last topic brought up by Mr Juncker: the ratification of the draft Constitutional Treaty.
I note with interest that, three weeks after the success of the ‘no’ vote to the ex-draft Constitutional Treaty, the truth is gradually pushing its way to the fore, both with regard to the demands expressed by these votes and with regard to their scope, which goes far beyond the two countries directly concerned. Thus, a survey commissioned by the Commission itself, following the referendum in France, was analysed in these terms in the Eurobarometer bulletin; I quote: ‘social concerns … [are] … at the heart of the “no” vote’. Among the main reasons cited for voting ‘no’ are that, and I quote: ‘economically speaking the draft is seen as too liberal’ and ‘the lack of social Europe’. The commentary adds, and again I quote, that ‘the rejection of Turkey’s membership of the EU was mentioned spontaneously by only 6% of people who voted “no”’. The electorate’s choice was, as the Eurobarometer document notes, made after careful consideration. We should also add that just 4% of the people surveyed declared themselves to be against Europe. The message is therefore clear: ‘yes’ to Europe, including an enlarged Europe, but ‘no’ to the liberal direction it is taking.
This sentiment is shared by many other peoples, which doubtless explains the domino effect of the first two ‘no’ votes. Lessons are starting to be drawn from these great manifestations of the citizens’ crisis of conscience with regard to Europe as it is, including by the European Trade Union Confederation, which has just called on the 25 to take into consideration, and I quote, ‘fear of lower social standards and neo-liberal policies’ in order to regain the confidence of European citizens. This is the context in which we need to assess the last European Council.
Let us summarise. It has decided to continue with the process of ratifying the ex-Constitutional Treaty by, and I quote, ‘altering the timetable according to circumstances’, which is a singularly cavalier attitude to democracy. It has agreed, and again I quote, ‘to reflect together’, to gain some time, as a high-up European official was kind enough to specify. Primarily, the European Council has, moreover, provided European opinion with the grossest caricature of this commercial, egotistical, directionless Europe, which our fellow citizens, as it happens, have quite rightly rejected: we could not have done better in turning our backs on the expectations of Europeans.
In this regard, Mr Juncker, having worked so hard to avoid such a deplorable outcome, found the right words to denounce the main culprit for this fiasco. Beyond that, it is the whole club of six, these countries which have, for months, been consumed by their obsession to freeze budgets at 1% of European revenues, that, in my view, incarnates a narrow concept of Europe, with no relation to our declared ambitions.
What real alternatives are there, not only in budgetary terms, but in terms of the direction of the institutional criteria: that, in the opinion of my group, is the agenda for the great citizens’ debate that we need to have on a European scale, and which I called for during our last part-session by quite particularly addressing the left of the House. Mr Schulz appears to be responding positively to this idea, but in a very institutional context. It seems to me that three of the conditions for the success of such a debate are, first, that it should be free from any pressure; next, that it should be open to actual citizens and not to institutional representatives of civil society; and, finally, that it should result in a new treaty that our fellow citizens can support this time.
I would add that the specific decisions that will be taken at European level during this pause for reflection must also demonstrate, in the eyes of our fellow citizens, our ability to listen to their message and our determination to take it fully into account. However, we will discuss that tomorrow in the presence of our next Presidency, which will clearly be different from the outgoing one. The great debate on the future of Europe is getting off to a good start.
I have often praised the Luxembourg Presidency. You always do things well at a technical level, but today I must criticise you, Mr Juncker, for the summit’s decision to continue the ratification process with a document rejected by the French in a binding referendum. What an insult to your French neighbours and Dutch friends from the Benelux countries! What contempt for the law! The Treaty of Nice is unambiguously clear: it may only be altered by a unanimous vote, and there is no such unanimity now that the Netherlands has said that it will not ratify the Constitution. What a retreat from reality, too! All reflective people know that that document would never survive a referendum in, for example, Great Britain. The Constitution is dead. One should bury the dead, and doing so cannot be deferred or postponed. With all respect, even you cannot breathe life into a corpse by threatening to withdraw as Prime Minister if the Luxembourgers also politely reject a Constitution that, on the basis of population figures and with no proper exercise of democracy, would shift power from the electorate to officials.
You are wasting time. Let us, rather, start afresh. Let us bring the same number of proponents and opponents of the Constitution together and prepare a joint consultation document for new ground rules. We shall be able to discuss this and elect a new Convention able to represent the electorate’s attitude to Europe’s future. We shall then be able to obtain a practical, brief and easily understandable cooperation agreement able to be adopted in referenda on the same two days in all the EU countries. If we devise an agreement that is better than the Treaty of Nice, most Europeans will naturally vote in favour of it. If the watchwords are transparency, democracy and proximity to the people, we shall also be happy to do so. A new opinion poll shows that 80% of Danes support the proposal to reverse the burden of proof in matters of transparency and that 79% want each country to be able to elect its own Commissioner. There are only, respectively, 11% and 12% of Danes who are opposed to these proposals. That is the type of support we should be seeking by means of a new treaty. We should not be seeking a Constitution to take precedence over Luxembourg’s and other countries’ constitutions.
–Madam President, the outcome of the European Council does not come as a shocking surprise, for after the ‘cold shower’ of the French and Dutch referenda we could not have expected that everything would turn out as the Presidency had envisaged. It proved to be the case that the enlargement of the European Union and its possible socio-economic threats – immigration, wherever it may come from, economic liberalisation, whoever may have demanded it, played a significant part in forming a negative attitude. That is how the citizens of the European Union perceived it.
With reference, however, to what has been said and taking into account also other negative attitudes towards the European Union revealed in opinion surveys, undoubtedly the greatest responsibility lies with the politicians of the Member States. Too much is demanded of the European Union and Member States have been prepared to invest too little in order for the European Union to go from success to success. Politicians from the Member States have been eager to nationalise and attribute to themselves too many of the European Union’s true achievements, and to attribute to Europe their own domestic political failures. Too often, when taking difficult domestic political decisions, politicians from the Member States do not forget to justify them by reference to European Union requirements. It seems that we have overspent our credit. There exist two visions of the European Union’s future – one of a political European Union and one of a European Union of high-level economic cooperation. In truth, these two visions are two sides of the same coin – without economic and also social integration it will not be possible to build a sustainable edifice of political integration.
That, to my mind, is the clearest lesson of the last two referenda. We have to create the socio-economic preconditions for the citizens of the European Union to be able to assess and understand why political integration is necessary, why we, for example, wish to call the European Treaty a Constitution. Can we really consider the Council meeting to be a long-term failure? It approved the Lisbon Strategy, a strategy that means a lot more than integration of the internal market. The Lisbon Strategy is the model for cooperation in the European Union which, when applied to its fullest extent, would help to organise in the European Union the ambitions of our economic and social policy, a direction for Europe to grow as united and competitive, and in the medium term to regain the confidence of society. The Lisbon agenda, which has been a blatant example of the European Union’s indecisiveness in the past five years, must become an example of success and cooperation in the future.
That, however, can only be implemented if we can overcome the attitude towards cooperation in the European Union that we have exhibited until now. It is enough to recall the current unproductive debates on the Services Directive, which is a cornerstone of the Lisbon Strategy. The concluding words of the agreement on the Lisbon Strategy have demonstrated that the Council has partners who are engaged in the future of the European Union, and who will be able to find a basis for important tasks – security and cooperation, the enlargement of the European Union and cohesion policy.
Madam President, it was Bertolt Brecht who quipped that political leaders should simply choose a different people when the people vote incorrectly. That statement by the German playwright is more topical than ever when we see the frenetic efforts that are being made – only last week at the failed summit in Brussels – to ignore the vote of the Dutch and the French people. Allow me to quote a small example from my own country to illustrate my point. My party, the , which is the largest party in Flanders, being opposed to the European superstate of which the Constitution is the groundplan, was not even allowed to take part in the radio and television debates that were organised on the subject. The conduct of the media and political elites was much like that of the pigs in George Orwell’s ‘Animal Farm’; all animals are equal, but some are more equal than others.
Everyone claims that the bookkeepers’ mentality of some egos in European politics blocked an agreement on the multi-annual budget, because it involved some USD 1 000 billion for seven years while, by way of comparison, the annual budget of the US alone amounts to USD 2 500 billion. What matters is not so much whether Europe spends enough money in order to meet tomorrow’s challenges, but that it should do so by using its funds differently. Europe should not get involved in matters that would, in the final analysis, be regulated more effectively at national level. Europe should really start observing the principle of subsidiarity if it wants to count on the public’s understanding.
When I see in Flanders how Europe’s billions, via the structural funds, end up in the bottomless pits of Wallonian profiteers, I can only sympathise with such people as the Dutch Prime Minister, who was treated with such contempt by our own Foreign Affairs Minister on account of his consistent stance. At the risk of shocking some of you, it follows that I cannot get too excited about the failure of last week’s summit. Contrary to what some are trying to make out, neither the world, nor Europe, will collapse as a result of it.
One positive thing that came out of the summit was that everyone, including the most die-hard supporters of unrestrained enlargement, is now agreed that a period of reflection is what is called for before we hurtle down the path we have chosen. If the voice of the Dutch and French people calls a halt to the undemocratic process of Turkish accession, in respect of which bureaucracy is flying in the face of what Europeans want, the end of the European Constitution might well spell the beginning of a fresh and different Europe where the will of the people is taken into consideration.
Madam President, ladies and gentlemen, the summit that brought the Luxembourg Presidency to a close did not yield the success for which most of us in this House had hoped. We all know what was decided in Brussels and, moreover, what was not. I now want to convey two messages on behalf of Luxembourg’s Members of the Group of the European People’s Party (Christian Democrats) and European Democrats. The first is a message of appreciation for the outstanding achievements of the Luxembourg Presidency in general and of the President, Mr Jean-Claude Juncker, in particular. When individual Heads of State or Government are so arrogant, presumptuous and motivated by pure self-interest as to be prepared to jeopardise the progress of the European project and the success of enlargement, then we cannot expect what comes out of the summit to move Europe any further forward.
I do not propose to enlarge on what consequences this may have for the future of the European Union, but what I will say is that, if a few European Heads of Government want to put on the sort of performance that we saw last week, then we will not be able to win back the trust of those who, in France and the Netherlands, voted against the European Constitution.
My second message I bring as one who survived the Second World War, as one who, well advanced in years, is able, in this House, to work for the European cause alongside Members from the Member States in Central and Eastern Europe, and as one who can do no other than quote what Mr Juncker said: ‘The last European Council makes me feel ashamed.’ I am ashamed of the evident fact that certain Heads of Government in the western half of our continent have no concept of what the eastward enlargement is all about, nor of the European Union being anything other than a continental bargain-basement. I am ashamed of our inability, over a year after enlargement, to motivate people between Tallinn and Ljubljana and to persuade them that their sacrifices, their achievements and their endurance over the last 15 years were anything other than futile. We should all be ashamed of the way in which certain participants in the summit behaved. If the founding fathers had behaved as they did, there would have been no united Europe, and half a billion Europeans would never have known peace, freedom and prosperity.
Europe will change and continue to develop, just as it did after the French National Assembly rejected the European Defence Community. For my part, I can do no other than hope that the changes that this continent will undergo and experience over the years to come will show no trace of the pettiness and egoism that caused the last European Council to fail.
Madam President, Mr Barroso, Mr Juncker, ladies and gentlemen, all Presidencies preside, but do not decide. The Luxembourg Presidency has indeed presided. It has drafted many constructive proposals, and it has managed to produce honourable compromises on a number of topics. The Lisbon Strategy has been relaunched and the national parliaments have finally become more sensitive to this grand European objective. The Stability and Growth Pact will be more intelligent, as it is adapted to economic cycles. The broad economic policy and employment guidelines have been agreed for three years. The Luxembourg Presidency has been able to move the EU forward regarding subjects as varied as increased commitment to the Millennium Goals, more targeted support for rural development and notable advances with regard to police cooperation and to security at external borders, etc.
The very positive record of the Presidency has been overshadowed by the festival of national egos celebrated at the end of the week by one Head of State and certain Heads of Government. I have had the opportunity to say in this forum that the EU is currently sadly lacking in statesmen. It is governed by political gnomes busy jealously guarding their small treasure. Very few leaders have a true political vision of the future of Europe. Mr Juncker is not one of them. He is both an architect and a plumber. Politics has sometimes led me to oppose my Prime Minister, but I sympathised with him when he declared his shame faced with the mean-minded arrogance of some of his counterparts in the rich countries.
Yes, Europe suffers from internal contradictions. There are those who push for greater political integration and those who simply want one huge market. Europe is in crisis. Etymologically, the Greek word means ‘decision’. The time for a decision has come; we have to choose: more Europe, or the opt-out. The Luxembourg Presidency has done its best to move Europe forward, and it deserves well of Europe. In six months, we will assess the new Presidency, but Mr Blair will have to present us with something other than a pseudo-modernist discourse on the need for structural reform.
Yes, the world is changing. Europe has to adapt. Any community that does not have close links to employment, salaries and productivity becomes unfair, however, and, at the end of the day, becomes poorer. I have just quoted Carlos Fuentes. The economy must continue to serve social well-being, and solidarity must be the keyword of European politics. Europe will either be social or will not be at all, Madam President.
Madam President, Mr Juncker, ladies and gentlemen, there are few politicians who succeed in presenting European integration, sacrifices included, among the positive objectives of politics, in founding real agreement on hopes, and not on fears, and in making it understood that new global concerns can only be addressed at European level.
I should like to thank Mr Juncker for his sincere efforts and the European passion that he has demonstrated. The applause of this House has shown that, among the cries of the Eurosceptics and the silence of the extreme pro-Europeans, we have encountered in you political intelligence and the vision of the greatest pro-Europeans. We would also like it if the other leaders of the Community institutions demonstrated the same courage and leadership in future. Let us remember, however, that a defeat is only a defeat when we accept it, and we must not accept it.
We are faced with a difficult crisis, the most difficult for many years: first of all the referendum, and today the failed agreement. A Pandora’s box has been opened, exposing different visions of Europe. I should like to point out to all those debating the costs of Europe that, if we do not resolve the crisis soon, as the Cecchin report said almost 20 years ago, we will be talking about the costs of non-Europe, and the costs of non-Europe are higher than the costs of Europe.
The contradiction between the tasks that we would like to give to Europe – in terms of global order, the economy and research – and the negotiations on the budget that Mr Juncker has outlined to us is therefore unsustainable. There will no longer be development or a social model if the Euro group does not address the issue of common economic policy alongside that of monetary policy. There will no longer be a Europe in the global disorder, if this Parliament and the countries ready to do so do not open a debate on enhanced cooperation on foreign policy and common security.
This crisis will not be short-lived. The electoral calendar in Germany, in France and also in Italy, without mentioning others, does not help us. Time for reflection, however, ladies and gentlemen, cannot, and must not, become a Mexican siesta. I am addressing the President of Parliament and all of us: the referenda and the crisis involve us and affect us, but they have never questioned the work carried out by this Parliament in the constitutional triangle. In difficult times, our Parliament has been able to launch ideas and summon the European spirit. After years in which discussion has taken place on Europe for the people, it has to be us who must learn to communicate with the people.
I should like to conclude by saying that this Parliament, always orderly, always working according to the rules and the schedule, must also demonstrate that it will not carry on with business as usual, and that we have understood both the unease of the people and the unsatisfactory responses of many governments. We will try to remember that the Commission will certainly be the custodian of the treaties, but that we are the representatives of the European people.
Madam President, I would like to start by thanking the Luxembourg presidency for the good and pragmatic work it has done. I think more presidencies with such a pro-European attitude and less in the way of a pettifogging national outlook on the part of whatever government is at the helm would do us all a lot of good.
In the aftermath of the summit, Europe is the subject of much negative language and sentiment. We did of course have something of a hangover in the first few days after it was over, and I am glad that our Prime Minister – in the Luxembourg parliament yesterday and in this House today – has regained his old form, and that we are aware of the need, more than ever, for a forward-looking and positive attitude to this Europe of ours. The crisis is made less profound by the fact that more members of the public than ever before are taking an interest in Europe, and there are two things that they want: they want more input into debates, and they want Europe’s actual policies to go in a different direction. As far as the new direction for European policy is concerned – and I see Mr Barroso looks to be already on the edge of his seat with anticipation – it is my view that, having presided over the Commission for a year, you really should think about to what extent your Commission’s decisions on Bolkestein, the Working Time Directive, REACH and climate change have helped to promote a positive attitude to Europe, or whether, on the other hand, they tend to turn even more members of the public against the Constitution.
My final point is that, in Luxembourg, on 10 July, we will be campaigning for the Constitution. We in the Group of the Greens/European Free Alliance will be doing our bit to help get a ‘yes’, for Europe is not the problem, and this Constitution is not the problem, but rather the solution to our problem.
Madam President, no is no. The Dutch ‘no’ is final. Those are not my words but of Mr Balkenende, the Dutch Prime Minister, in today’s . Following the Dutch and French voters’ rejection of the proposed text of the Constitution, most national governments are now opting for a time of reflection. Will this be a time for those in government to reflect on their tactics or will it offer the opportunity to change and improve the Constitution by means of a broad social discussion involving the general public and social organisations? My party proposed a broad social discussion of this kind, and that proposal was adopted by the Dutch parliament; how will the Council help to ensure that there can be one across Europe?
Looking back, some advocates of the rejected text consider the no vote, above all, to be a vote against further enlargement to include countries with a low standard of living, particularly Turkey, and against financial solidarity with the poorest regions. It is probably far more important that many people feel angry about the differences that have grown over the years in terms of prosperity and input and about the uncertain future. They fear that Europe will increasingly resemble the USA. They are also indignant about projects that are vulnerable to fraud and about subsidies being poured into large agricultural companies. The unnecessary pumping of structural fund monies among the richest Member States is another cause of irritation. Does Mr Juncker agree with me that the neoliberal policy of emphasis on the market has helped foster opposition to this Constitution among the voters?
It is a good thing that last week, the Council did not make any hasty decisions about random cutbacks or the exclusion of new Member States. First of all, we must discuss what we want, about what Europe does and does not do. Studies can show that people do want to tackle the large-scale and cross-border issues in order to protect man and the environment more effectively, while they want minimal interference in national, regional and local democracy. Is the Council prepared to start such a study? I would like a response to that.
Madam President, ladies and gentlemen, with the impenetrable defences that were raised, the European Council ended in inconclusive chatter: in essence, a sinister death knell for this Europe, the Europe of bankers, which is so far removed from the dream of the patriots, the visionaries, the founding fathers of the European idea. In a few days’ time, it will be the 200th anniversary of the birth of Giuseppe Mazzini, a prophet of a Europe of the peoples, and the founder of the ‘Young Europe’ movementWhat is emerging from the discussions of the European Council is more reminiscent of the Congress of Vienna than of that great patriot’s vision of solidarity.
The voice of the peoples must be heard, not the interests of high finance. It is the peoples that suffer, together with the real economy, as a result of the havoc and failures of the euro. So why not hold a referendum on the euro? Instead, after having heard the results of the referenda, you write in your conclusions that the recent developments do not challenge the legitimacy of continuing the ratification process. Nothing changes. The bogus assumptions about this European integration, such as the claim that the nations of which it is composed, the body of this Europe, are disappearing, are therefore not taken into account.
Fortunately, they have not disappeared: there is still a vestige of national sovereignty left. A lot has, however, been expropriated: monetary sovereignty has been expropriated, and, as a result of that, we want to give the decision on the euro back to the people, because the people very often say: enough of the euro. It is the Member States, the nations, that are the repositories of the democratic will of the citizens, not your technobureaucracy that is accountable to no one. Those discussions, that end of Europe is the result of your method of enlargement. Even Mr Prodi is now distancing himself from enlargement and from the decision on Turkey. It is a little too late, however.
Madam President, the fiasco of the recent EU summit has left the European Union at a crossroads. No one should rejoice at this crisis, however, regardless of the reasons behind it. The Polish delegation to the Union for Europe of the Nations Group may well be opposed to the Constitutional Treaty, but this does not mean that we are opposed to the European Union itself. The latter is something we should all value. No one should make rash judgments either. One cannot help thinking, however, that even though the old Member States have quarrelled for years over whether priority should be given to structural reforms and more effective measures or to regulations that enhance social solidarity, the EU now appears to be saying that it has no interest in either efficiency or solidarity.
Yet no one can claim that the recent EU enlargement is the cause of the crisis. No one should lay the blame on the new Member States, or on the 150 Polish plumbers working in France, who are in any case unable to meet the current demand for plumbing services in that country. The problems we are experiencing with regard to the new Financial Perspective do not boil down to a simple dispute over money. There is no longer any point in holding debates on the EU’s future on the basis of such obsolete ideological concepts as ‘liberalism’ or ‘social model’, because jobs cannot be created without growth. On the whole, the EU’s economies are over-regulated, and in addition, unemployment is not falling. Unless we want to escalate the crisis further, we must develop a job-creation strategy based on more effective action, enhanced competitiveness and higher incomes.
There is another dimension to this crisis, namely the failure of the Constitutional Treaty. If its architects were keen to hear what the EU’s citizens had to say, then they have achieved their goal. The only problem is that the EU’s citizens have voiced their national opposition to a federal EU. The European project therefore needs to be thoroughly reconsidered, and the reforms must start from grass-roots level. Attempts by an all-seeing elite to bestow happiness on people by force always prove counter-productive.
My final point relates to the common foreign policy, with regard to which people quite obviously have varying and divergent priorities. I say this in view of Mr Juncker’s comments on improvements in the EU’s relations with Russia. I would ask whether it is not the case that relations have improved because the EU has turned a blind eye to Russia’s impertinent treatment of Poland and the other new Member States. Unless the common foreign policy is to be devoid of any practical sense, it should seek to achieve a minimum level of security for all Member States, rather than to promote the interests of individual countries.
I would have liked to have started by thanking Mr Juncker, but he is probably not interested in our opinions. Nevertheless, I would still like to say that I appreciate his stance in really trying to integrate the new Member States into the functioning of the European Union.
I am sorry that the Luxembourg presidency will be connected with the failure of the Constitutional Treaty. I must say, however, that it is precisely the inability of the Council to deal with the current situation that demonstrates the necessity of the Constitutional Treaty. The Constitutional Treaty is not dead: it is, alas, the Council itself, unable to resolve this deadlock, that is dead and ineffective. Council members cannot agree, as they struggle to protect their political hides in the domestic arena.
Today it is the European Parliament and the European Commission that know how to agree and adopt majority decisions. Both these institutions work and take decisions that directly affect the lives of the people of the European Union. It was stated during your presidency that the targets set by the Lisbon strategy are unrealistic. But the reality, that is, a proposed solution, was not offered to us, and remains a hot potato for the next presidency. And unfortunately not even the next presidency is a guarantee that the Lisbon strategy will be resolved rather than merely criticised.
If Kissinger were to ask for Europe’s telephone number today, he would be given 25 numbers to choose from. Who to choose? Big? Rich? Active? It is exactly those who have now turned their backs on solidarity and on us all.
Madam President, I in my turn would like to pay every homage to the Luxembourg Presidency. Listening to Mr Juncker, I was proud to belong to a Europe presided over by a man of such quality. You have shown that the authority of a Presidency can be measured by its willingness to place the common interest above its own national interest and it is on this criterion that, from tomorrow, we will judge your successor.
I would like to add three comments on the financial perspectives. The first is that certain governments are calling for all the EU’s policies to be sent back to the drawing board, which is what the European Parliament did after the nine months of work by its temporary committee. Our Parliament has succeeded in making difficult choices between old policies and new ones. The Council could benefit from taking inspiration from this example. I am sure that the future Presidency will find food for thought in it.
My second comment is that the lack of a position from the Council must not delay the implementation of the new cohesion policy or that of the new Framework Programme on Research. We propose to pursue legislation relating to the legal bases for the multi-annual policies so that those policies can enter into force on 1 January 2007.
My third comment, finally, is that the Council has failed, not on the main subject of the level of budgetary expenditure, but on the method of financing a budget that has remained stable with respect to EU revenue. This confirms the analysis that we have made here right from the start. There can be no agreement on future expenditure without, at the same time, reform of the revenue system, and this subject is too important to be left just to the Ministers for Finance. Our Committee on Budgets invited the committees of the national parliaments to an initial exchange of views on this subject last week. We propose that the EU’s system of own resources should be examined in the context of an interparliamentary conference bringing together the European Parliament and the national parliaments to aid the governments in their search for the necessary compromise.
Madam President, for the new Member States, these last six months have been a period rich in success, even if these successes were the fruit of some difficult compromises. Nevertheless, this period has also been rich in disappointments. We, too, have faith in the Lisbon Strategy, the key principle of which, solidarity, is one of the fundamental values for the European left. It is very important, even though we know that these last few days have not really been characterised by that solidarity.
This period has also been an experience with regard to the functioning of relations between the European institutions. Despite the improvements, we are not completely satisfied with the role that Parliament has been able to obtain in this legally complicated and uncertain situation. Those who opposed the rapid ratification of the European Constitution did not take account of the fact that, at the same time, they were weakening the position of the European Parliament: the progress of the Constitution in that regard has been replaced by a permanent and complicated necessity for political compromises. However, the Luxembourg Presidency’s message was clear: no to a two-speed Europe, yes to a social Europe.
Of the main starting objectives, the financial perspectives were not adopted. Despite the efforts of the new Member States, which were prepared to make many concessions during the Summit, the budgetary debate did not result in unqualified success. The President, though, has nothing to be ashamed of.
Drawing conclusions from the last six months, I am convinced that we will continue to travel together down the European road. I would like to think that, in deciding the itinerary, the small countries will also have a contribution to make.
Madam President, the EU is undoubtedly in crisis. The clear ‘no’ votes in the two referenda have plunged the whole of the EU into a kind of vacuum, with great uncertainty about the future. I am naturally sorry that the French and the Dutch rejected the Constitutional Treaty, but ‘no’ votes as clear as that must be respected. It would therefore be wise to stop and think and to devote some time now to analysis and listening and to reflection upon how we might move on so as to implement the reforms so badly needed by the EU.
The crisis was of course exacerbated by the ‘budget fiasco’ but, in many ways, it is better to have no budget at all than a bad one. I do not think that this budget was especially modern. We cannot, however, put the whole of the EU in the deep-freeze and wait for the distrust felt by many towards the EU suddenly to disappear. More than ever, there is a need for leadership and for someone who dares to stand up for visionary ideals and for European cooperation and to defend the decisions taken in Brussels. In that context, the President-in-Office of the Council deserves all credit, partly for his candid speech and partly for his attempt to reconcile desires that are very much at odds with each other.
We cannot allow the muggy haze that has descended over the whole of Europe to put a stop to cooperation. We have an enormous amount to do. We have the Lisbon process and the myth-enshrouded Services Directive, which are genuinely needed. We must combat cross-border crime. We have the ambitious environmental work involving REACH, and there is an enormous amount to do within the foreign policy field. The list of foreign policy measures – 33 pages of the Council’s conclusions – was certainly compiled before the Council meeting even began but nonetheless gives the appearance of high ambition and a large degree of unity, something that is extremely commendable. The EU has, and must continue to have, a large role to play in the surrounding world.
I am concerned, however, about enlargement, which is passed over almost in silence in the conclusions from the Council meeting. We cannot use the referenda as pretexts for putting enlargement on ice in any way. The enlargement of just over a year ago to include ten new Member States is a brilliant success for the whole of the European idea. Unifying East and West is the best thing we have done. The European home, which does not at the moment perhaps feel so warm and cosy, must be open to our neighbouring countries when they fulfil the necessary requirements. We cannot convey the impression of the enlargement process too being put on hold and of their having to wait. In many ways, Europe is the answer to what is at issue in these countries, even if it does not perhaps quite appear to our own people to be the answer to their questions.
Soon, it will be the summer recess for all our institutions. There is perhaps more need than ever to take a few weeks’ rest, to pause for reflection and to reflect upon how we are to move on. I believe that, in the long run, something good will prove to have come out of this crisis. Europe is worth it, but in that case we must really make an effort and ensure that the current hiatus in the ratification process does not also extend to the whole of European cooperation, for that would be disastrous.
Madam President, Mr Schmit, I do not know whether you can find space at the front there for all the flowers with which this House is bedecking you today. I echo all the gratitude that has been expressed, and wish to add another bloom for the courage that this presidency, the government of Luxembourg, has displayed by organising the referendum and pressing on with the ratification process.
It may be, Mr Schmit, that the result of this decision will be that there will one day be only one founding state in a politically united Europe rather than six of them, and that country will be little Luxembourg. It may be that this decision represents the victory of the idea of a politically united Europe over the vulgar idea of a common market, of the ideal of uniting people over the mere claim to be uniting markets, market forces and resources. Today and tomorrow see two Europes meeting head-on in this Chamber.
The President-in-Office gave us a thoughtful speech, reminding us of the case for a political Europe. Tomorrow we will hear someone who broadcasts abroad for all to hear the propaganda of a Europe of nationalism and national corridors of power, adducing also the Rumsfeld formula according to which Europe is divided into ‘old’ and ‘new’, and thereby taking us back to the 19th century, to a Europe characterised by balances of power, by struggles for might, by competition, nationalistic egoism and hegemonistic politics, to a Europe that is not ours. I hope that the referenda will not be misinterpreted and will not be turned on their heads in such a way that their outcomes can be used against the public, but that they will be used in the manner in which they were intended, as a means of moving Europe forward.
– Madam President, I really appreciate Mr Juncker and, when I think that he will be succeeded by Mr Blair, I appreciate him even more.
My political group, in contrast to the petty interests and demagogy of Mr Blair and a number of others, wants a stronger Community budget. We want a Europe with ambitions and solidarity for its citizens: more united, stronger, more social, more democratic and with a stronger European Parliament.
We say a clear 'no' to neoliberalism, to regressing into ethnocentricity, to the conversion of the Union to a free trade zone. It is unthinkable that the message of the 'no' from the peoples of France and the Netherlands should be ignored.
The Community budget, which some consider to be overly high, accounts for a mere 2.5% of the Member States' public spending. It has increased over the last seven years by a mere 8%, while national budgets have increased by 23%. That is why concessions in the face of the coercive tactics of the Six must stop.
Madam President, I was surprised to find out about the initial steps that were taken towards reflection within the European institutions. It is disappointing to see how various Heads of Government throw their entire weight behind a text that has, to all intents and purposes, been thrown out, thus needlessly obstructing the reflection on Europe’s future. Moreover, the Summit of 16 and 17 June clearly underlines the collapse of this Constitution. The optimistic references to a common destiny in the preamble ring false in the ears of someone from a country that, while supposedly fat and stuffed to the gullet, refuses to do anything for poor countries. In that sense, a reflection on the subject of ‘diplomatic choice of words’ is of primary importance for Paris.
Moreover, theimpasse surrounding the EU’s multi-annual budget cannot be seen in isolation from the current institutional crisis in Europe. The discussion about the EU’s future budget is closely related to the debate about the European Constitution. It is impossible, and indeed undesirable, to indicate policy priorities in a new multi-annual budget and to allocate funds to them while the reflection period and the reformulation of the EU’s mandate are still in full swing.
The European Union must take the public’s objections about the speed and course of the European integration process seriously. The citizens want sound European cooperation in respect of which national interests are not immediately labelled as selfish or nationalistic. The public wants a Europe that does not get caught up in federal dreams but that tackles cross-border issues dynamically.
Madam President, ladies and gentlemen, I speak on behalf of the Italian Socialists of the New Italian Socialist Party.
As we had cause to highlight before the Council, clear and urgent decisions on the strategy for the forthcoming years are needed for Europe. A fundamental choice needs to be made between the Baltic perspective, the Mediterranean perspective or a balanced mix of the two; a decision needs to be made on whether or not to actually pursue the Lisbon objectives by means of practical and coherent measures; the foundations on which political integration is to be established need to be redefined; and courage is required to clearly aim at a free and competitive economic system and system of social organisation, which can cope with the ongoing processes of globalisation.
We furthermore believe that actions promoting the creation of a common European spirit are essential, as it can only be created by means of a gradual and progressive harmonisation of policies and by means of a debate designed to generate interest, involving the citizens, civil society and the social partners.
A fresh challenge, a large-scale commitment, an ambitious course of action, rightly begun by the Luxembourg Presidency, which will be continued by Mr Blair.
Madam President, I hope that Minister Schmit can hear me, because I would like to say that what the citizens are demanding now, quite rightly, is greater transparency. I believe that the President of your government was expressing everybody's feelings when he said quite clearly that he felt ashamed.
It is incredible that certain Member States should make all kinds of statements of a Europeanist nature, saying that they want more Europe inside and outside our borders, while at the same time they demand a drastic reduction in their contribution to the Union’s budgets.
It is not acceptable for certain governments to complain about their net contribution to the European Union without taking account of their commercial balance with the other Member States. The case of Germany in relation to certain Member States, such as my own, Spain, speaks volumes. Germany's net deficit with the European Union is less than my country’s commercial deficit with, in fact, Germany.
Neither is it acceptable, Mr Schmit, that certain Heads of Government should say one thing within the Council and then say something quite different to the media in their countries. I would therefore like to ask whether it is true that there have even been certain Member States that have promised their support in the final vote and have then changed their minds and voted against. I would ask you to respond. It is precisely because of cases such as this, and regardless of what is laid down in the draft Constitutional Treaty, that debates in the Council must be made transparent, however shameful they may be.
Finally, Minister, I would like to wish you the best of luck on the 10th.
Madam President, I would like firstly to thank the Luxembourg Presidency for the efforts and imagination it has applied to trying to reach an agreement on the financial perspectives in the European Council.
We have seen once again that the European leaders have not been a match for the circumstances: they have been unable to go beyond their exercise in national accounting, and at a crucial moment of crisis, they have been unable to show any positive sign of a forward-looking political vision.
The Commission has done its job; as has the European Parliament: it has adopted its position by a large majority and, for the first time in its history, showing responsibility and taking account of the economic difficulties faced by certain Member States, it has proposed slightly lower figures than those proposed by the Commission. Both the Commission and Parliament have done their duty. On the other hand, the Council is having increasing difficulties adopting a position and this is regrettable since it leads to a lack of leadership which undermines the foundations of European integration and confidence amongst the citizens.
I would like to point out that our group will stand by its commitments and that, if no financial perspectives are forthcoming, it will fully apply the provisions of Article 272 of the Treaty and will try to establish annually the figures that this Parliament has approved with a view to guaranteeing Community action. We still want to make progress with European integration and we therefore need the resources that this House has indicated in its capacity as budgetary authority.
Let us be serious, representatives of the Council: it is not possible at the last minute to say that we must change the Union’s spending philosophy, it is not possible to advocate that we must spend more money on policies which create more added value and less on agriculture. What were certain people thinking in October 2002, when they approved the spending for the period we are dealing with? We must respect the commitments we have made.
For the Socialist Group, and for the Council as well, I hope, the Lisbon Strategy and, hence, economic and social cohesion, are the mid-term development objective. We would be delighted to have many more resources, we are aware of the achievements of governmental cooperation in relation to the Lisbon objectives. I would therefore like to point out that all policies ultimately find their expression in the budget. If the financial perspectives offer any added value, it consists of safeguarding and guaranteeing the programming of the Union’s cohesion policies, which, apart from being a mechanism for solidarity and for correcting territorial imbalances, are the most important Community public instrument, and are able to generate investment, economic growth and employment, and hence attract the citizens to the European project.
Gentlemen of the Council — and I say gentlemen because there are no ladies — on behalf of my Group, I would ask you to show responsibility. The ‘no’ in the referenda and the lack of agreement in the Council are simply two sides of the same coin.
Madam President, last week’s European Council was a great disappointment. No agreement could be reached on its own view regarding the new financial perspective, although the current one is due to expire next year. Accordingly, it is an urgent matter to establish a new one.
The European Parliament decided on its own position at the start of June. That decision was reached after a full examination of all the EU’s main policy areas. That is why Parliament’s conclusions are clear and sound.
The summit discussions were dominated by the quarrel between Great Britain and France over Britain’s rebate and the EU’s agricultural policy. Rarely, hardly ever in fact, have the Member State’s shares of net contributions become such dominant issues as now. Perhaps the only solution to the argument is to be found in the joint financing of agricultural subsidies, which Parliament is hinting at. Its gradual implementation at the same time as a reduction in Great Britain’s rebate could create an adequate basis for a compromise.
The EU needs an interinstitutional agreement on the financial framework. Without one, we could of course draw up an annual budget on the basis of Article 272 of the Treaty, but it will not guarantee sustained and balanced development of the different policy areas. Most multi-annual programmes will be discontinued at the end of 2006. Of these, the main ones concern regional and structural policy, rural development, research and development policy, and many other areas. The new legislative plans for these areas are now being debated in Parliament, but it is difficult to make the final decisions when one does not know how much will be available in the form of appropriations.
The situation seems to become especially problematic with regard to the one issue that really is the focal point of the financial perspective, which is increased competitiveness. The intention is to treble research and development funds for growth and employment, the funding of training programmes, and Trans-European networks. The situation mow seems quite wretched. The funding would already have been halved in the proposals for a compromise, and now we do not have any finance policies at all.
Regional and structural policy also demands a solution. When financing for the present programming period was decided at the Agenda 2000 talks in Berlin, just six months before that period began, the outcome was that structural policy should be put on hold for nearly three years. The Member States and the Commission did not have time to draw up and adopt the programmes faster. Now the situation is still more difficult, as we have 10 new Member States for which it is a problem even to estimate the extent of future structural and cohesion policy. The next country to hold the presidency, Great Britain, cannot expect to while away the time doing nothing: we expect it to come up with proposals and solutions.
Madam President, to prove Europe is really united we have to listen to what European people are telling us. For the first time in the process of the construction of the EU, there has been a big difference – in France and in the Netherlands – between the proposals of the elected representatives and the will of the majority of citizens. We are pro-European, we want a united Europe and we are working for it, but we the Catalans and other Europeans from stateless nations do not believe that we are going in the right direction on some issues.
We cannot forget a stateless nation’s rights as a part of the human, cultural, language and citizenship rights that are needed for the united Europe that we want to build. Nowadays we have to listen and learn: learn from old mistakes, such as trying to build a European Union only on nation states; and listen to European citizens.
It could be that new EU Member States understand Members from stateless nations very clearly. Most of the new Member States are new European states, but with a wild history like ours. We all need to build new bridges and deal with new ideas to implement a European Union where everyone could be fully recognised. If we continue going the wrong way; if we persist only in the Jacobinical model, the European Union will not succeed.
– Madam President, the Council does not have the courage to bury the Treaty. How can we talk of putting something off when it has already been killed off? There can be no resurrection for something that cannot be saved. The Council also lacks vision. Its President’s frankness only serves to show in stark relief the truth hidden from Europe by its governments. A prisoner of national egos, the Council has no political ambition of its own and tries to make omelettes without breaking eggs. With that shopkeeper mentality, we are doomed to fail.
With the French vote, there is a before and an after. Either Europe wants to be purely a market or it endeavours to dig deeper and move forward by paying careful attention to the social reasons behind the referenda. Public opinion is the most significant new element to emerge from this crisis. This new player does not want less Europe, but, rather, more and better Europe. The answer is not to stop, but, rather, to have the courage to initiate a fresh, genuinely democratic, constitutional process; the answer is not to head down a cul-de-sac, but, rather, to have a Europe that is provided with its own resources and that is characterised by greater solidarity and a greater ability to combat unemployment.
Madam President, the referenda in France and the Netherlands and last week’s summit genuinely revealed the European project as an elite project without grass-roots support. Calling the people’s decision a crisis clearly demonstrates a genuine lack of belief in a democratic Europe. We must now state that the draft Constitution has come to nothing according to the EU’s own rules. Two founder countries have already rejected it. The matter is clear, so the question is: what shall we do now?
In my view, we must arrange a new Convention that must be appointed democratically so as to reflect the peoples’ opinions on this issue and not the elite’s. Three different issues must not then be mixed up, as has now happened. It was an attempt to impose upon the people of Europe something they did not want.
Firstly, there is a need to edit together treaties that have already been entered into so that they are clear and easy to understand. That is no great political issue. Rather, it is just a matter of simple editing. Secondly, we must revise the form to be taken by the rules for decision-making in those areas in which we have already said that we must take joint decisions. Thirdly, the draft Constitution included all sorts of plans for common defence, a common foreign policy and a host of other things that absolutely should not have been addressed in this context. Such issues should not be included in what looks like a Constitution. Instead, these are issues for the people of Europe to debate in the future.
We must begin again from the beginning, show respect for the people’s decision and then review that decision from a democratic point of view with democratically elected people in the form of a Convention.
Madam President, ladies and gentlemen, the main reason for reviewing the course of any presidency of the EU Council seems to be to gain an opportunity for mutual appreciation by the people at the top of the EU’s political establishment. That sort of thing will not, however, do anything to help get Europe through the doubly grave crisis in which it finds itself.
What makes the crisis dual in nature is the fact that, on the one hand, the referenda in France and the Netherlands have shown evident and massive public rejection of the way the EU is going at present, irrespective of domestic political concerns, while, on the other, the failure of the summit has shown that, even at Council level, among the Heads of Government, the will towards a common way forward cannot be assumed. What is demonstrated not only by this rejection on the part of the public but also by the tactical infighting on internal policies and national egoisms within the Council is that the EU is in a crisis and will not find it easy to extricate itself from it. That having been said, this crisis should afford the opportunity for a radical change of direction, for a reorientation of the way Europe is going. Let us get away from a Union characterised by the egoisms of bureaucrats, lobbyists and technocrats with no knowledge of the people; let us move on to a Europe of self-determining peoples and mature citizens. That is what the opportunity for radical change ought to mean.
Madam President, for the first time in my life I find myself in the strange position of agreeing at least in some respects with Tony Blair. I believe he is right to call for a fundamental reform of the way the EU is funded, with particular focus on the common agricultural policy. It cannot be right that in a Union of 25 Member States, 42 per cent of our budget goes to the CAP, while less than 4 per cent of our workforce work in agriculture. Nor can it be right that although the CAP cake has to be shared between 25 Member States, one country gets a gigantic 23.4 per cent slice.
How can we tolerate a system that sees the Committee on the Environment, Public Health and Food Safety, sitting in session here in Brussels, demanding quite correctly ever more draconian regulations on the sale and marketing of tobacco products that kill half a million of our citizens every year, while across the corridor the Committee on Agriculture and Rural Development is happily voting for an annual subsidy to Europe’s tobacco farmers of more than EUR 1 billion?
Reform, however, is needed across a much wider field than simply the CAP. The people of France and the Netherlands showed us that we have lost touch with our own electors. It was a valuable lesson that we would do well to learn. Our brave words about achieving the goals of the Lisbon Strategy, about facing up to the challenges of globalisation, about increased competitiveness and economic reform are never matched by brave deeds. We have virtually abandoned the Stability and Growth Pact; we have begun a predictable and wholescale retreat from the Services Directive; we voted in this House to end the opt-out on the Working Time Directive, and meanwhile the Commission is preparing to unveil another 900 new directives: more red tape, more bureaucracy, more interference in the lives of our citizens. Do we really believe that this will increase our competitive advantage in the global market? Do we think this will achieve the goals of the Lisbon Strategy? I do not think so. It was a wake-up call from the French and the Dutch. Wake up and smell the coffee!
Madam President, Mr Juncker expressed his regret at having to give up being President-in-Office of the Council after only six months. If the Constitution were in force, he would be able to be elected for two and a half years. Perhaps the summit has shown how important it is that the Council should develop in that direction.
I am very pleased that the summit decided, not on a Plan B, which would involve halting the ratification process and re-negotiating the text, but on a Plan D, which involves proceeding with ratification while continuing with a debate – the great debate about Europe. You, Vice-President Wallström, now have in your hand the key that will unlock communication with the public in relation to the European project.
This is the right strategy, and I wholeheartedly endorse it. I hope that the referendum in Luxembourg will be a success, for we will then have two popular ‘yes’ votes against two ‘no’ votes, which might give the go-ahead for agreement to the Constitution. We now need to debate what the EU is for and why we need it. The topics for debate are obvious, including as they do the role of the EU in globalisation, the exit routes from the economic and employment crisis, the EU’s frontiers and the question of how much wider we may set them, not to mention transparency and democracy within the EU.
What I saw as missing from the summit resolution was any concept of how the debate should be structured. It is not enough to have 25 national debates in isolation from each other. We have to bring them together and create a synthesis right across the EU. If Giscard d’Estaing’s idea of a Congress of Peoples had not been blown out of the water after being proposed to the Convention, I would almost regard it as a good idea to hold an ad hoc assembly of the European Parliament and the national parliaments on that sort of platform. I hope in any case, though, that what comes out of this crisis will be a stronger Europe and a Europe closer to its people.
Madam President, Mr Schmit, ladies and gentlemen, the Luxembourg Presidency will be remembered for having coincided with external events, which, although forcing the European project to undergo a genuine crisis, will enable the European Union to redefine its mission and to endow it with intelligence, institutions, organisation and resources.
That does not diminish our sense of gratitude towards you. The solution to global problems of the past, a past in which, for us, the world and Europe were the same thing, enables us to state that that period of European history has definitely come to an end, as a result of the success achieved. The way in which every issue is now rapidly globalised obliges us to embark upon another period, which is just as challenging, not to say just as exciting.
The achievement of peace and stability within Europe, the prosperity ensured by the construction of the internal European market through successive enlargements, and the fostering of the very many cultures within Europe, which can all be traced back to common Judaeo-Greco-Christian roots, make the founding fathers’ original project substantially complete, even if the full and necessary involvement of south-eastern Europe is still absent.
Today, the same issues – peace, prosperity and identity – can only be resolved on an international scale, with global actors demanding a European actor that is equal to the task, more unified, more integrated, more directly accountable towards the European people, without unnecessary, if not downright harmful intermediation by the Member States, and, for that very reason, able to guarantee the objectives that the European people believe are no longer achievable with the Union of today.
The Luxembourg Presidency has done its best to mitigate the impact of external events, despite the bleak economic situation in many of the largest Member States and the difficult employment conditions, and despite a Council of 25 operating in accordance with the rules of the Treaty of Nice and a Commission that is still not fully able to instil Community life into the work of the Union. The defence of the fundamental completeness of the Stability and Growth Pact, the stimulus to ratify the Constitutional Treaty, the open-handed and determined search for agreement on the budget, and the impetus provided by the Lisbon Strategy are facts that remain, to the credit of the Luxembourg Presidency.
Above all, however, the Luxembourg Presidency has taught us that the Union, in anticipation of more appropriate constitutional procedures, such as those laid down by the Constitutional Treaty, has to utilise every political resource in order to keep the process in balance, whilst allowing itself time to refocus on the fundamental objectives and methods of its own work. Without giving in to a state of panic, without preventing itself from continuing to utilise the existing treaties in order to protect and to increase the European of common decisions, even starting with only apparently modest results, such as the European driving licence, which I hope can be approved in a few days’ time thanks to our codecision procedure.
Mr President, the President-in-Office of the Council said that Europe ought to have shown some maturity. If anyone or anything has shown itself lacking in maturity, it is not Europe, but the Council, which has brought discredit upon itself as a legislative institution, and it is high time that we compel it to meet in public, which might perhaps be some help.
Tony Blair, the British Prime Minister, is now calling for a radical reform of agricultural policy. We are ready for it. His demand, though, is a hypocritical one, for he was among those who put the brakes on the last time there was a reform, when he prevented direct payments from being capped or staggered. He blocked the social cohesion that the coupling of premiums to each worker would have achieved. He prevented, and voted against, the reallocation of funds to the second pillar for innovation, work and the environment and for the economic development of rural areas. What that boils down to is that his flagging up of agricultural policy is retribution for the demand – which most of us do in any case support – that the rebate be brought back onto the agenda.
Mr President, when Mr Juncker came to this Parliament in January to set out his presidency’s priorities, the UK Independence Party reminded him that he had spoken about a window of opportunity to cut a quick deal on the EU budget, including the British rebate. We pointed out that Mr Juncker was under the impression that he could revise in just six months arrangements that had taken five years to negotiate. I do not know whether Mr Juncker was being naive or arrogant, but last week he counted the cost of it.
It has been suggested in the media that Mr Blair allowed the rebate to be discussed when such discussions were not necessary, thereby falling into a trap laid by President Chirac who wished to distract attention from the French ‘no’ vote. In fact the rebate was always going to be discussed last week because Mr Juncker was determined it should be. His window of opportunity was almost closed, the curtain rapidly falling across his presidency. Mr Juncker is right about one thing: the EU is in profound crisis and for that we can look back in gratitude upon his six months at its helm.
I would also like to thank Mr Juncker for his verdict on the French and Dutch ‘no’ votes. His quote, ‘I want to believe obstinately that neither the French or the Dutch have rejected the Constitutional Treaty’, will go down in history as being typical of the attitude of the EU’s political elite in the 21st century.
I come from Devon, where we are often referred to as simple country folk. Despite – or perhaps because of – my simplistic outlook on life, I found the EU Constitution incredibly easy to understand. It is abundantly clear that if you wish to see your country retain its independence, you have to vote ‘no’. Clearly the French and the Dutch share a Devonian’s ability to understand it. What part of the word ‘no’ does Mr Juncker not understand?
Mr President, for those who still cling to the European dream, Mr Juncker’s presidency has been a stunning failure. Under it the precious Constitution has been shipwrecked on the rocks of rejection and the budget is an unmitigated shambles, with rancour, as in Mr Juncker’s speech today, being its currency.
From this, however, some good could come. If the effect was to jolt European leaders into the same reality stream that many of their people already occupy, then a workable Europe could emerge. Root and branch changes are essential, in which the primacy of the nation state should be reestablished and Brussels centralisation reversed, with wide-ranging powers repatriated to national governments and parliaments. A Europe built on sovereign states trading and cooperating for mutual benefit, and not for the unworkable, unwanted ever-closer union, has some hope of success.
This present Europe, as your presidency demonstrates, Mr Juncker, cannot work.
– Mr President, given my institutional role in the European Parliament, I should be speaking about the failure of the Brussels summit in relation to cohesion, a failure which saddens us all and creates problems with the timely start of the programmes for the new period, for 2007-2013, in connection with the Community Support Framework and regional policy.
However, the debate, on the initiative in particular of one country, has opened up and gone beyond the bounds of the predefined Brussels agenda. For example, the subject of the common agricultural policy has been raised. I wonder why those who raised the subject were unable to raise it in 2002 when they signed off everything to do with the CAP and the agricultural budget up to 2013. I wonder if they would all be prepared to set an example by cutting back the budgets for their large-scale farmers. The south of Europe cannot pay for the costs of enlargement, nor can the previous cohesion countries.
The subject of a new model for Europe has also been raised, but every model for Europe requires financing. More Europe also means more money. We cannot talk about a new vision for Europe with just 2.5% of public spending at European level making up the Community budget.
What Europe needs today more than ever is bold and visionary leadership; leadership which looks to future generations, rather than to future elections. Our political leadership should not present Europe either as a 'coat hanger' for its responsibilities or as a necessary evil. We must show the citizens what Europe really is: a decision in favour of peace, cooperation, development and social cohesion.
Commissioner, Mr Barroso, Mr Juncker, first of all, it is my turn to thank the Luxembourg Presidency for its efforts and, above all, for its method, which was respectful of the institutions and very democratic. I think that, in the years to come, whenever the situation becomes difficult, we will refer to this method.
Having said that, it is with real bitterness that I now address you following this summit and its result regarding, in particular, the financial perspectives. Far be it from me to be provocative, but I am personally embarrassed and even ashamed at the image of national egotism presented by some European states. Overly attached to their historical advantages, they have been taught a valuable lesson in Europe by the new countries. Once again, the Council has illustrated a political adage from Corrèze: promises only bind those who believe in them. The citizens, though, are starting to no longer believe.
Gentlemen of the Council  in passing, I would point out that there were very few women there and I think that parity within the Council would bring progress in the political habits of that institution  so, gentlemen of the Council, what has become of your commitments to boost growth and innovation so that everybody can find a good job, a place in our society? Keeping your word is doubtless an antiquated, outmoded virtue, but, at the foot of the budgetary wall, the Council’s word disappeared into thin air.
What we were afraid of in Parliament, therefore, happened in the Council. The resolution that we broadly adopted, though, was very moderate in view of our projects and, over seven years, enabled certain policies to be developed realistically. That is my only satisfaction as an MEP and as a European citizen. We in Parliament are prepared to continue negotiations with the European Council as soon as it has its feet back on the ground, but above all when it has resumed the progression of a true political project. Each country still needs to be convinced that the added value that we gain as 25 Member States is much greater than our contributions to the European budget.
Our European utopia does exist, but it needs a broader, more generous, more ambitious, more humanist vision with greater solidarity, shared by the citizens and respected by the Council, so that, together, we can confront reality and future challenges.
Mr President, ladies and gentlemen, this first half-year has been especially full of major challenges for the future of the European Union: the reform of the Stability and Growth Pact, the relaunch of the Lisbon Agenda, the ratification of the Constitution and the financial perspectives.
The Luxembourg Presidency, in its commendable effort to address them all, has confirmed its own political ability and its determined support for the Community project. It then suffered an unfortunate setback in the European Council last Thursday and Friday, which, without doubt, does not help Europe to build an effective relationship with the citizens, a relationship that is genuinely based on the element of trust.
I must, however, add, Minister, that I was not so impressed with the position of the current Presidency on the resources for the cohesion policy in the next programming period. With regard to the original, very restrictive proposal, a step forward was made at the start of the summit, which I personally do not believe was satisfactory, and which, in fact, if it were translated into an agreement, would not have provided an adequate response to the demands for balanced development in the regions lagging behind. Parliament, however, had sent out a significant positive signal by approving the Böge resolution by a large majority and by reaching full agreement with the position of the European Commission.
Is it possible that all of that is of no importance whatsoever? Is it possible, therefore, not to take account of the opinion of 426 – that was how many of us voted – democratically elected Members?
Personally speaking, I hope – and I conclude – that after last week’s unpleasant test, a balanced agreement is reached, mindful of the prevailing positions, and that that occurs as soon as possible, without indulging in the extended time still available.
Mr President, as the Group of the European People’s Party (Christian Democrats) and European Democrats’ coordinator on our parliamentary steering group for the Lisbon strategy, I should like to start by expressing a degree of satisfaction. Satisfaction about the fact that under the Luxembourg Presidency, the Lisbon strategy was given another shot in the arm and can really get underway now that this last, particularly tricky summit has approved the integrated guidelines. What this shows is that social cohesion, sustainable development and the new emphasis on growth and jobs remain priorities shared by the three institutions.
We know that the Member States play a leading part in this strategy, now and in future, but also that Europe has a task of its own. In order to be able to carry out our part of the bargain, we need money; the failure to reach agreement on the financial package means that this is not, or is in any case insufficiently, forthcoming. It is shameful for various reasons, which have been explained here by others, certainly in respect of the new Member States. What is particularly unfortunate is the embarrassing manner in which the lack of political will to further develop the European Union together was exposed.
And to develop it into what? Let us make good use of the active period of reflection, which we do, after all, have at our disposal. We should use that time to turn the European Union once more into a project with visible added value, added value for all those people who worry about their jobs, who worry about their companies relocating and who are frightened by immigration. People who find the EU’s enlargement too much to handle because they were given far too little information in their own countries and who also fear the globalisation process, which they do not know to be guided in one way or another.
Should there be a supreme being, should Zeus still be around, he should be able to fall in love with Europa once again. I think we should ensure that we offer the people a Europe of that kind, a Europe with charisma, a Europe that is attractive once more. The Luxembourg Presidency is now coming to an end. I am sure that I speak for many when I say that I continue, even once June is past, to count on your commitment and your conviction. I also think that I speak for many, Mr Juncker, when I say that we are grateful for your transparency and your honesty.
– Mr President, Commissioner, Mr President-in-Office of the Council, I should like to begin by commending the Commission and the Luxembourg Presidency on their endeavours to prevent the European Council disaster.
To paraphrase Mr Juncker, the European Council was not a failure of the Presidency, but a failure of Europe. It was a huge disappointment. The citizens expected a strong message, but received a response that was devoid of quality, of ambition and of a rallying idea.
The Union thus missed out on a unique opportunity to convey an image of strong, unified leadership. European leaders were not equal to the task that history had set them. National interests prevailed over the Union’s values and selfishness spoke louder than solidarity. Let us now take this opportunity to look for answers to the citizens’ questions, such as: What is Europe’s role in the world? How do we increase productivity and competitiveness in a globalised world? How do we reduce unemployment? How do we implement social cohesion? What social model should we follow?
Europe may be at a crossroads, but history teaches us that it is at times of crisis that the best transformations can be effected. Let us hope that we prove capable of transforming difficulties into opportunities. The world has changed and the citizens’ concerns and needs have changed. The EU must keep up and must begin by forging a new relationship with the citizens. Change does not mean changing something so that everything remains the same, as one of Lampedusa’s characters suggested – that would be a confidence trick.
Europe can live without a Constitutional Treaty, but it is doubtful whether it could live without agreement on the Financial Perspective. Europe must be a political Union, an area of cohesion and solidarity, and not merely a free trade area. This is the challenge facing the forthcoming Presidency, which I hope is capable of giving us a pleasant surprise.
Commissioner, ladies and gentlemen, I rise to put the case for proactive reflection rather than turning round and going back. We are glad that Europe can again breathe with two lungs. In the Council, there appear to be those who are playing the ‘new for old’ and ‘future not past’ cards. While this House adopts the Constitutional Treaty by a two-thirds majority, there is no shortage of Heads of Government who cannot get a majority for more democracy, citizens’ rights and transparency in their own countries.
While the European Parliament, out of the desire to make the European Union more effective, efficient and economical, adopts the Financial Perspective, there are Heads of Government sitting on the Council who disregard their own decisions, ignore treaties, undermine the common goal of developing the European Union further into a political union and fail to abide by the rules of the institutions, believing as they do that they can cope on their own.
I get the impression that there are too many for whom mass appeal in their own countries is more important than their responsibility to the Community, who prefer to blame others rather than share responsibility and opt for egoism rather than solidarity. If you want to regain the public’s confidence in the European project as a success story, you cannot make them believe things, you cannot take them for mugs or ignore their worries and fears; instead, you have to meet them halfway, tell them how things are, do what you have decided to do and keep to what you have agreed. If you want to put an end to double standards behind padded doors, you have to give parliaments more of a say in decision-making processes and say a resounding yes to the Constitutional Treaty. If you want to replace egoism with solidarity, you have to contend for the social market economy. If you want to stop the majority being held to ransom by the minority, you have to want a stronger Europe of citizens and parliaments.
More and more, I come to the conclusion that all those who are really serious about seeking political union and putting this continent in a stronger position on the world stage really must be committed to thinking, designing and implementing the federal state, the united states of Europe.
Mr President, Mr Juncker, Commissioner, I would like to start by thanking President Juncker for the way in which he reported on this European Council. I think that it was a great moment to hear a description of the work of the European Council, in application of the concept of transparency. It was very useful for such a report to be given in this House.
I thank him, too, for the conclusions to which he managed to bring the European Council with regard to ratification of the Constitution. I think that each population is free to decide whether or not it wants to continue with this process. In addition, a pause is vital because what can we do when a question is asked and we do not have the answer? Nobody yet knows what the French or Dutch will say in future, on what text, under what conditions. It is a question that is still ahead of us.
I would, however, like to give certain speakers and perhaps the Members of the Commission or others a warning. Saying that there is a problem of communication, and that it is because of this communication problem that two referenda resulted in a ‘no’, is a mistake. It is to imagine that the citizens do not understand. That is what this argument implies. I think that the citizens knew perfectly well what they were doing when they voted, and claiming that they voted the wrong way because they did not understand is, in a way, advocating a return to selective suffrage. I do not imagine that anyone in this House would call for such a development.
On the issue of the budget, I think that the Luxembourg Presidency has tried everything. The question is not really whether we are faced with national egos. It is whether we want to continue with a strategy of going the extra mile and of European added value. For this reason, we need to establish whether or not this terrible logic of a fair return, which was instituted by Mrs Thatcher several years ago and clearly continues to be favoured by some, must finally be sent back to the drawing board. In that respect, I think, Mr Juncker, that you have made some good proposals. We must continue with this debate. What I think is a shame is that, in the end, the grand ambitions of the Lisbon Strategy will not be served by the financial perspectives they need.
Mr President, ladies and gentlemen, the failure of the summit and, not least, the circumstances surrounding it, are symptomatic of the deep crisis that we are in, and which has been precipitated by the dramatic way in which the public have denied us their allegiance.
That much is apparent from what the voters in France and the Netherlands have done, and in doing it they surely represent many others. Their motivations as individuals may differ, but what underlies them can be found throughout the European Union. If we are to regain the public’s confidence, we have to bring about a change in direction and a change in European politics.
I have only a few comments to make on this. For a start, we do not want a constitution. The mere term ‘constitution’ is redolent of a European superstate; nobody wants one, and we are not even trying to build one. What we do need, though, and urgently, is a basic agreement setting out how decisions are to be taken in the European Union, and how the institutions – Council, Parliament and Commission – relate to one another. We need the Charter of Fundamental Rights in an agreed form. Such are the essential elements of what we need, and of what will enable us to organise and manage a Union of 25 or even more Member States in an orderly fashion. We have to enable the public to understand and get a handle on enlargement, and that means that Europe needs borders. A halt must be called to the process of enlargement until such time as we have consolidated the last additions, and I would also point out that most people in Europe would feel themselves affronted if the accession negotiations with Turkey were to start on 3 October. What is needed is a privileged partnership with Turkey, rather than for it to become a Member State.
My final point is that a new culture of subsidiarity is called for in the Commission’s bureaucracy. The Commission must give thought to how many regulations have to be enacted in Brussels and about the point at which the Member States should assume responsibility.
Mr President, Council, Commissioner Wallström, ladies and gentlemen, when you took over the Presidency in Luxembourg, you had to deal with a natural disaster in the form of the tsunami. Now, you are concluding your Presidency with a summit that has produced neither decisions on the budget nor a new treaty. Unfortunately, few people talk about the excellent foreign policy decisions taken. Thank you for all you have achieved. During its period of office, Luxembourg has ensured that Bulgaria and Romania will become Members and that Turkey will be allowed to begin negotiations in October. You have made history, and I would thank you for that.
Europe is emphatically not in crisis, because the debate is most certainly not now about countries wanting to leave the EU. Rather, what has emerged from the referenda is that people want the EU to do more of the right things and the Council to concentrate on the right things, a state of affairs that would be better for the future. People want us to be clearer about the objectives, that is to say more jobs, a proper state of affairs in the labour market, social responsibility, international solidarity, the fight against crime, sustainable development and gender equality. At long last, we are obtaining a debate in our Member States about the future in which Europeans now wish to participate. It is not enough for ourselves here in Brussels to do lots of good things if no one knows about what we are doing or takes any notice of it
I am hopeful and I look forward to a lively debate, but this time involving everyone who wishes to participate. Let us not therefore wear sackcloth and ashes, be issued with yellow cards or be depressed. We should pause for thought but not be passive. Let us challenge people and call for them to be committed and to provide answers to questions as guidance on how we want the EU to develop. We need to listen more and talk less. That is difficult for us politicians, but it would mean that we should emerge strengthened from this period of reflection. Finally, the debate is about politics and the future and objectives of the EU, and it is something I welcome.
Mr President, while we, along with everyone else, regret that no financial agreement has been reached, I think that we should also consider the positive aspects. After all, a large majority of this House has spoken out in favour of cutting back where possible but also investing where necessary, which was also the thrust of the Böge report. In the Council too, the differences have become more negligible than many people had thought possible. I appreciate the presidency’s efforts in this respect and also what Mr Juncker said, namely that he tried to reach out to the Netherlands even further.
I am not saying this for selfish reasons, but only to indicate that a country such as the Netherlands does not mind paying up. If, however, newspapers carry reminders, year in and year out, that the Dutch contribute many times more than other rich countries, then the Netherlands, having been a pro-European country, will eventually end up being sceptical. The Netherlands will soon need to get back on track in a referendum, and we must all find our bearings again.
We must also learn from those referenda. There were many reasons for the no-vote. Something that definitely played a role is a certain fear among people of how fast enlargements are carried out and of where they will stop. We must explain in more specific terms that enlargements are not detrimental to us, but beneficial and what they have brought us. We must also ensure that the enlargement processes that are currently underway remain credible. That means that not only the position of candidate Member States must be taken seriously, but also the criteria we prescribed in respect of enlargements, and that guarantees must be put in place to this effect. We all carry some of the responsibility in this, not least with regard to the criterion that Europe must be able to handle the enlargements.
We have not had an easy time of it, and if anyone was able to cope, it was this President of the Council, Mr Juncker, and his team. It is impressive how he, time and again, underlined the idea that Europe is about cooperation, is more than just a free trade area, not only in his work and during negotiations, but also here today when he reminded us about the end of the Second World War sixty years ago with all the empathy one would expect.
I told Mr Juncker a moment ago that he is a leader of a small country but a big leader in Europe, and I am convinced that, if we carry on as he has begun, we will soon harvest what the Luxembourg Presidency has sowed during this difficult time. I thank you, I thank the Presidency, and let us continue the good work.
The ease with which Europe stumbled into crisis sends a very disturbing message, namely that peace and progress in Europe are regarded by people and their political leaders as something self-evident, but they are not.
If it is true that they depend on an increasing cohesion of European nations, of their mutuality and solidarity, then all of us who believe in the European idea must, at this very time of crisis, place in much sharper focus the dilemma we now face. Will we be capable of giving the idea of political union some new impetus, some new inspiration, and can we move ahead, or will we be content merely with a common market, and in this sense take a step backwards? Almost twenty years ago now, it was determined correctly that a common market alone could not provide an adequate response to the challenging issues facing Europe. And twenty years later this idea can respond to these needs so much less.
If we have therefore found ourselves in a crisis, then I propose that we do not resolve it with some minor corrections, but rather that we focus back on the fundamental issues. This includes – and I do not advocate the approach of Prime Minister Blair, although I would like to draw attention to a certain position of his which seems to me relevant to our deliberation over this future – whether from the aspect of the Lisbon objectives it is right for us to allocate almost half of the Union’s entire budget to agriculture, while we are so effortlessly willing to cut financing for the fundamental measures and instruments of the Lisbon strategy: science, education and technology.
I believe that these are the relevant, fundamental issues that we should now be addressing. And the more courageously we respond to these issues, the greater our chances will be of finding a good solution to the bind in which we find ourselves.
Mr President, discouragement and determination are two words that begin with ‘d’ and which I believe accurately reflect the feelings of Mr Juncker today and of many Members of this House: discouragement in view of what happened at the European Summit, determination to face the future: discouragement, because Mr Juncker, on describing the debate on the financial perspectives to us, sounded like an auditor heading a team of accountants.
And I would put the question: who was talking about Europe when the financial perspectives were being negotiated? Nobody talked about Europe. Everybody talked about their national interests. Actually that is not true, Mr President: some people talked about Europe, those we call the ‘new countries’ talked about Europe, the countries of the last enlargement. I believe that, if there has been an example of vision and ambition at this Summit the vision and ambition that has always characterised Europeanism then that example has been given by the new countries. I therefore propose that we stop calling them ‘new countries’, because they have shown that they do not need to take lessons in Europeanism from anybody.
Like Mr Lamassoure, I too believe that we will certainly have to reflect upon the system of own resources. We tried that in the Convention — some of you will remember — but there was no way of introducing anything. In fact, there was a small group in the European Convention considering how to introduce a new system of own resources into the Constitution. We will have to return to this issue.
With regard to the Constitution, Mr President, I believe that what is going to happen in practice, which is the suspension of the referenda, is a good thing: this is not the right time to hold more referenda and we must dedicate ourselves to debate. I therefore believe that the idea of establishing the end of the Austrian Presidency as the time for relaunching the process is a good one and I believe that this Parliament must begin to consider what it is going to do in the future. In this respect, the resolution that will be voted on tomorrow contains a clause that moves in that direction and I believe that it conforms to that ‘d’ for determination that Mr Juncker urged us to show and that I am sure this Parliament will agree with.
Mr President, I would like to congratulate Luxembourg on three things: firstly, on having defended the European Constitution during its Presidency of the Council firmly and with determination, which it signed, like the governments of the other 24 Member States, on 29 October 2004. Secondly, on having maintained its referendum. And thirdly, because Mr Juncker spoke very clearly yesterday, at the summit with the United States, when he used a phrase that filled me with pride and emotion: ‘Europe is not on its knees’. That is more or less what those of us, for example, who represented this Parliament as observers during the Lebanese elections that ended this weekend, said: Europe exists and furthermore it is useful, not just for the Europeans, but also for the rest of the world.
We should reflect, I agree, but to what end? So that we can remain in limbo, so that we can go backwards, have less Europe, come to a halt and ultimately allow the rhythm of the world to overtake us? No, not for that reason: we must reflect so that we can continue to make progress, that is to say, to bring the European Constitution into being. I believe that we must state very clearly that, if we believe that the European Constitution is good, it must not be renegotiated and that, however long it may take, the citizens must express their opinion on it, either directly or by means of their parliaments.
I would like to remind you, Mr President, that it is not the case that there have only been two referenda so far and that they have both said ‘no’: there have been three referenda: the first was in my country, with 77.7% voting in favour of the European Constitution. In fact, if we add up the ‘yes’ votes and the ‘no’ votes in the referenda held to date, there are more ‘yes’ votes than ‘no’ votes, and far more countries have said yes to the European Constitution than no. But we are facing the usual problem: a genuine debate between Eurosceptics and Europeanists, between those who want more Europe and those who want less Europe. I am one of those who want more Europe and I therefore believe, from the point of view of the left, that what the citizens want is more and better Europe, a more democratic and more efficient Europe. And that is why we need this Constitution, which is a point of balance, but above all a point of progress.
Mr President, ladies and gentlemen, to return to what President Barroso said, I would first of all like to say thank you to Mr Juncker and his team. I congratulate the Luxembourg Presidency on having been, for almost six months, a good Presidency, I could say a full Presidency, without a moment’s rest, a committed Presidency, a political Presidency and an effective Presidency. True, the last Council did not give the results we were hoping for, but Mr Juncker has given us a clear explanation of the content of the negotiations, of the British rebate and of the funding of the common rural policy, which represents, I would remind you, just 0.4% of the EU’s GDP. We were a few millimetres from agreement, when the Presidency and the Commission had succeeded in getting most of the delegations to move kilometres, and that is really something to regret.
I think that there is one subject on which the Council has been particularly discreet, to a certain extent appropriately, and that is the subject of enlargement. I, though, would like to be a little less discreet by saying that it is clear that this Presidency, up to the end of June, and the next one will have to ask themselves whether, with regard to the opening of accession negotiations with Turkey, we can make it seem that, and act as if, nothing had changed since December 2004, as if Turkey had not slackened its efforts, as if Europe had produced a Constitution and as if it had produced a budget: it has no Constitution, it has no budget and Turkey has slackened its efforts.
Therefore, I would say very clearly that I think that, at the moment, we are not meeting the Copenhagen criterion on the ability of the EU to take on new members without losing momentum, and I would simply say, Mr President, that it would send a very strong signal if we said to the people: Europe is taking its destiny back into its own hands by being able to state where its borders are.
– Mr President, it has been said that the small countries are organising and setting their seal on the big presidencies of the European Union with their work. This was confirmed in the most decisive manner by the Luxembourg Presidency, by Mr Juncker personally and by the foreign ministers, Mr Asselborn and Mr Schmit. The European cycle gave the Presidency to Luxembourg at a particularly critical turn on the path towards European unification.
Following the negative referenda in France and the Netherlands, the European Union is now in a state of institutional, political and strategic crisis. This crisis was confirmed and reinforced by the breakdown of the European Council, despite the brave and honourable efforts made by the Luxembourg Presidency to broker a reasonable compromise on the subject of the new financial perspectives.
At this European Council, it was not only political will that was lacking. Unfortunately, there was a serious lack of political leadership and management of European developments. It is a European Council of political confusion and political cowardice, as the conclusions record. It is a European Council of the deconstruction and deregulation of the objective of deepening European integration. It is a European Council of the deconstruction of political union and social cohesion.
It is a European Council typified by the fear of the leaders in the face of the fear of the citizens. A typical example is the reference to the enlargement procedure. As the fabricated fear of enlargement affected the ratifying process in France and the Netherlands, it was judged expedient to dedicate literally two lines, almost hidden away in the conclusions, to a strategic plan to foster peace, security, stability, development and, more importantly, the political and social democratisation of the candidate countries.
A strategic plan which gave people hope of breaking out of the vicious circle of underdevelopment and autocracy and putting European principles and values into practice. This strategic plan, which made the European Union a strong, international factor, is not defended by anyone today in the face of the fear cultivated by the more conservative and xenophobic political forces in Europe.
The Luxembourg Presidency was lucky to have institutional backing for its difficult task from the European Parliament. At the same time, however, it was unlucky to have next to it a cowardly and weak President of the European Commission with no political vision.
To close, I must say that, above all, the Luxembourg Presidency had the courage to go ahead with the referenda in these difficult times.
Mr President, last week’s European Council was a clear reminder that the European Union cannot carry on with business as usual following the French and Dutch votes on the Constitution. The decision to pause for reflection on the Constitution merely underlines a lack of direction across Europe. When two founding Member States reject the Constitution with no expectation of holding a second vote, it is hard to see the logic of continuing the ratification process. We would have preferred the Council to have acted decisively, accepted the will of the voters and moved on. Of course there still is a time for a real debate about Europe’s future. Like the British Government, we believe that Europe must face up to some profound questions. The move to political integration has reached its high water mark. It is against this backdrop that, with respect, I have to disagree with the President-in-Office when he said that he did not believe the French or the Dutch voters rejected the constitution.
Such statements damage the relationship between politicians and the people, and if ever there was a time for politicians to demonstrate that they are listening, it is now. It would be folly for Europe’s leaders just to ignore the reality of what has happened. This crisis was avoidable: for many years my party has argued for a more flexible Europe. For too long the European integration process has carried on as a project of the political elite. That is now over and we, the representatives of the people, are now charged with conducting further debate on the kind of Europe we want to see.
Those of us who have opposed that integration process have often been criticised, and many in this Chamber believe it is the only way forward, but it is not. In the coming months we will argue positively and enthusiastically for a different kind of Europe that goes with the grain of public opinion and not against it; a Europe that gets away from the obsessions of the past and moves forward with the people’s real agenda, which is jobs, growth and prosperity. That is the way to re-engage the electorate with the European Union.
I regret that on this occasion the Council failed to show the necessary leadership.
Mr President, I would like to congratulate Mr Juncker and his dedicated political colleagues in his excellent diplomatic and civil service on the job they have done over the last six months. He has demonstrated, yet again, that it is quality and vision that count in the construction of Europe.
I would also like to express my admiration for the new Member States, for their solidarity and forward-looking effort to avoid the breakdown of the budget negotiations. As has been said repeatedly, they are not the cause of the problems of Europe. They in fact give us far more and offer us far more in terms of a peaceful, secure and prosperous future than we can offer them. I would also like to remind the House that 28 states – not 25 – participated in the Convention and that at least Turkey, Bulgaria and Romania should be included in any debate now about the future of Europe. I believe that if they are going to be full members of this Union within a number of years then they have a right to participate in debating what kind of Europe we are going to have.
Today Mr Juncker gave us a master class in transparency, frankness and humanity. This is the kind of politics that the people of Europe are crying out for and I would urge this House to insist that from tomorrow onwards all presidencies and all Commissioners meet with the standards set by Mr Juncker today.
My group leader, Mr Schulz, has launched a five-point European agenda which seeks to kick-start the process of re-establishing the self-confidence of Europeans. I would like to ask Mr Juncker in the remaining days of his presidency, Mr Borrell and Mr Barroso, to support that initiative and demonstrate to the people of Europe that we have a future together. We must ensure that we do not leave the people of Europe to the likes of Mr Bonde and his ilk in other parts of Europe. It would be a betrayal of the sweat and blood of our parents and grandparents and the lessons that they learned from having a divided Europe; from having a Europe which is locked behind its own sovereign borders, unable to share power and unable to share a future together.
– Mr President, my speech will be shorter, as Mr Juncker has already mentioned many of the questions I wished to express an opinion on in his very honest and comprehensive speech. That is why I should like to convey to him a personal thank you and also thank the entire Luxembourg presidency for its extremely important work. It is a great pity that the success that we had hoped for is still to be achieved.
Now some words on the essence of the problem. Evidently, our electors, our people still do not understand that we face new challenges. If it was perhaps the case a few decades ago that we still had the Berlin Wall, we still had the cold war, and that this perhaps instinctively united people and allowed them to take common decisions more easily and to vote for them, none of that is present now. Perhaps people still do not perceive or understand this new challenge, this global competition that Europe faces, and not just every one individually, but Europe as a whole. That is why this medicine, this Constitutional Treaty, is essential. That is why it is also essential to look at what are Europe’s values; and Europe’s values today are obviously its people, for we have to take into account the demographic situation, which unfortunately is not a progressive one for Europe. I know that it is not progressive for my nation, but neither is it progressive for the whole of Europe. If we are becoming fewer, then every individual must be of a higher quality. Therefore our chief task is to invest in people, in people’s education; that is our future.
Mr President, the European crisis that has resulted from two referenda is a clear indication that the political elite is not in touch with the people. There is such an enormous difference between the propaganda and reality that the voters have stopped listening. If, for example, solidarity towards the new Member States is nothing more than a mention in a speech in honour of a special occasion, the people do not need to believe anything else that is said.
The mood now is that a referendum can be organised on any issue at all, and the answer will always be no. The leaders of nations have only themselves to blame. They lack the courage to tell the electorate that there is no alternative to globalisation, and that it cannot be opposed through political decisions, but that we could adapt to it by taking the right decisions.
The same leaders, who in speeches complain that the Lisbon strategy is very much late in coming, allow a situation where not even the decisions agreed in one country are implemented in their own. Instead, Brussels is blamed for the problems and setbacks.
Referenda are not entirely appropriate as a tool of pan-European decision-making. National governments and parliaments should have the courage to make the necessary decisions. Explaining and justifying European policy is always a local issue, if we want people to understand our good intentions. In the end, however, the bills for our common decisions are paid for out of national budgets, and, consequently, only the French Government can explain to its citizens with any credibility that the position of agriculture in this continent has changed, and only the British can make their own citizens understand that the rebate Britain receives on its EU contributions originated in former times and in different circumstances.
The polarisation of Europe we are currently witnessing is a result of the EU’s financial crisis, which in turn has been triggered by its institutional crisis. It would appear that Europe risks being divided into two camps; on the one side advocates of closer political integration combined with efforts to achieve a more social Europe, and on the other supporters of a Europe limited to the single market, with a looser institutional framework.
The point I should like to stress is that the EU’s future is not a matter of choosing between these two approaches. The EU must continue to move towards a more stable institutional framework, just as it must reform its budget and concentrate its resources on areas that will allow us to compete on a global scale.
The incoming British presidency has gained considerable popularity in Central Europe as a result of its efforts to drive forward financial reform and economic modernisation. Yet such efforts must not go hand in hand with a weakening of the institutions. Similarly, there is public support for France and Germany’s attempts to achieve closer political integration, but not if this involves inefficient welfare systems and protectionist approaches being set in stone. We must settle the political dispute over economic and social strategies within the bounds of the existing institutional playing field. The EU will not find a way out of its current crisis if it tries to lay down its institutional framework at the same time as deciding on the content of specific policies. In other words, it must not attempt to mark out the playing field while deciding who has scored how many goals in which net.
The incoming presidency has a unique chance to make its attempts to reform the EU’s budget and economy more credible, namely by ensuring that its first objective is to achieve a more stable institutional framework on the basis of Parts One and Two of the Constitution.
I too should like to start with a few words of thanks. I should like to thank the Luxembourg presidency for its work, which has been both highly professional and of first-rate quality. I should also like to thank the President-in-Office of the European Council, Jean-Claude Juncker. Although he comes from a small country, Mr Juncker is a great statesman and a great politician, and he has demonstrated quite clearly that small and medium-sized countries can also play a large role in Europe. In order to do so, they must remain true to the ideas that underpinned the gradual construction of Europe after the Second World War. I refer to such ideas as Europeanism, solidarity and the placing of European interests before individual, and often selfish, national interests. It is my belief that Jean-Claude Juncker will always serve as a fine example, in particular for the new Member States, or in other words the small and medium-sized countries of Central and Eastern Europe.
I should also like to congratulate the Luxembourg presidency on the solution which it put forward to the problems surrounding ratification of the European Constitution, and which enables those Member States that so desire to continue the ratification process. I believe that the people of Luxembourg will vote ‘yes’ in the referendum to be held on 10 July. I hope that politicians in other countries, including my own country, the Czech Republic, will be equally courageous and allow their citizens to take part in referenda.
I should like to raise one final issue that has not yet been touched upon, namely EU enlargement. Accession treaties were signed with Bulgaria and Romania during the Luxembourg presidency. In common with the majority of Members of this House, I supported this move, and despite the events in France and the Netherlands, I still believe that it was absolutely the right one. Regardless of the problems we are facing, we should not ignore the fact that the unification of Europe is in the interests of Europe as a whole, and in the interests of our history. Last year’s enlargement demonstrated that the problem does not lie with the new Member States, since they are acting with the utmost responsibility, whether with regard to ratification of the Constitution or to last weekend’s summit. I believe that Romania and Bulgaria will act equally responsibly after they join in 2007 or 2008.
Mr President, I would like to make three points. The first point is that we should not blame Luxembourg; quite the contrary: it did an excellent job with the presidency and showed what small countries can do while running presidencies in general. The speech today from Jean-Claude Juncker was one of the best that we have heard in this House for many years.
Secondly, we need a positive vision. I am sick and tired of listening to everyone blaming everyone, coming up with scapegoats. The two worst scapegoats that I have heard so far are firstly enlargement and secondly the liberalisation of markets. I do not think the results of the two referenda or the European Council should mean that we close the borders of Europe and stop competitiveness. Quite the contrary: the best thing that has happened to us in the past ten years are the last two rounds of enlargement. We must avoid protectionism and we must avoid nationalism.
The third and final point that I wanted to make is that in Europe we now have a leadership vacuum. It is clear that France and Germany are no longer the engine of Europe. Someone needs to come and pick up the pieces and drive things forward. In the media it seems that Tony Blair would be the person. If Tony Blair is the person, he needs to do two things. Firstly, he needs to argue for more, not less Europe. Secondly, he needs to combine this with economic reform. If he can do this he can grab the leadership vacuum, but unfortunately what we have seen and heard from Tony Blair when he has tried to get into the heart of Europe in the past is something that can be called ‘NATO’: ‘no action, talk only’.
Mr President, sadly, I do not believe that the statements given here today deliver on the expectations of our citizens. They do little to restore the credibility of the EU as a global player. Furthermore they will not deliver on a forward-thinking budget that the 21st century EU requires.
The opportunity to overhaul the EU budget and to leave behind the antiquated system has, I believe, been missed both by the Commission and the Council. We are now faced with a budget where the only flagship policy is agriculture. This does little to captivate the imagination and aspirations of those we serve and has huge anomalies – not least vis-à-vis Luxembourg, the richest EU country and, at the same time, the largest net beneficiary.
The Europe of today needs to face up to the challenges ahead and we need to learn this lesson now. Our citizens want us to create a better Europe, which means more economic growth and employment stability. Therefore, Mr President-in-Office, how can you justify cuts in the very areas that people want in terms of research funding, growth and jobs? Clearly we are not listening or delivering on our citizens’ priorities.
Finally, with regard to transparency, many people are asking why these talks are taking place behind closed doors. I suggest that if the Council wants to connect with the people out there, then it should leave these doors open and let the citizens hear the debate. All I can say is that I hope the UK presidency will make this its number one priority. Roll on the British presidency!
– Mr President, having congratulated the Prime Minister of Luxembourg and the other members of the Presidency, I should like to comment on the two points which dominated the last meeting of the European Council.
Point one: procedure for ratifying the Constitution. The entry into a period of rethinking is bringing to the surface creative material for institutional, political and strategic self-criticism.
My question to the Vice-President of the Commission is this: how does the Commission intend to address citizens' criticism about over-regulation and the excessive technicality of legislative proposals? Seriously, what has become of the White Paper on European governance?
My question to the President-in-Office of the Council is this: is there sufficient consultation of and information for civil society before and after the adoption of decisions by the Council?
My question to the President of the European Parliament is this: will the European Parliament be equal to its important role as a political body, as a forum for creative discussion of the stated will of the people, of the ?
The only way out of the constitutional and political crisis is to establish a permanent, transparent and democratic dialogue with civil society. If the constitutional crisis is not resolved by 2007, then we will need to move either towards a constitutional review or in the direction of 'Nice plus' or, finally, towards the option of reinforced cooperation.
Τhe second point refers to the financial perspectives: we are being called upon to realise that ambitious objectives require the necessary financial resources. Enlargement also requires enlarged resources. The restoration of the historic and political unity of Europe brings to the surface new definitions of cohesion policy, a policy which signals, as a horizontal principle for the old and new Member States, a Europe of stability, of solidarity and of social prosperity. It is to this eminent political position that the common agricultural policy aspires.
Like many of my colleagues, I would like to begin by thanking Luxembourg's Prime Minister Jean-Claude Juncker, the President of the European Council and his colleagues. I awaited the results of the European Council in Vilnius, Lithuania, and watched Mr Juncker's press conference on television after midnight on Thursday. He looked very well and his emotion did little harm, but some others, to put it mildly, did not look so good. I do not doubt that the new Member States, including Lithuania, will appreciate the last six months of the presidency and the personal contribution made by Mr Juncker. Luxembourg has clearly demonstrated that the well-known definition of this state as ‘small, but notable’ is true. What would the European Union be without you!
History and past experience clearly shows that Europe, the European Union, was always strong when it gave precedence not to national interests, the demonstration of states' power and the personal ambitions of certain political leaders, but to common values and solidarity without denying internal competition, the engine of all progress. I believe that today, knowing and appreciating the results of the European Council, as well as the French and Dutch ‘no’ to the European Union Constitutional Treaty, and considering the nature of the United Kingdom's vision of the European Union, we also ought to analyse the cause of the current situation very carefully. The ratification of the Constitutional Treaty should not be an end in itself, and agitators and expounders will be of no help in this situation, no matter how highly qualified they are. The citizens' Europe proclaimed by us should become a reality, and this means that we must listen attentively to the voice of the citizens if we want to avoid renewed disillusionment.
Analysis shows that in France and the Netherlands the European Union Constitutional Treaty was largely rejected because the door was left open to Turkey to become a European Union member in the future. We also notice that the most sensitive issues today are employment, new jobs, the growth of economic competition and the further expansion of the European Union. These should be the signposts in our dialogue with the citizens of the European Union.
Mr President, the Council President is known throughout Europe as an excellent and experienced negotiator. We have to look elsewhere to find the reasons why we are standing here today empty-handed.
Many people have spoken here today about Europe’s crisis, but this is not quite right. It is not Europe’s crisis; it is the crisis of the 15, and not only in a geographical sense. We need a new agreement, and one that clearly should cover much more than just money. Some want to speak about Lisbon, and about competitiveness. Well, let us do it! But let all twenty-five of us be involved. We cannot negotiate on competitiveness if our hands and feet are tied. We must review the regulations on free movement of persons – it is high time in any case. We must not make the same mistake with the free movement of services as we did with persons. When we were unable to resolve an issue politically, we put up administrative barriers. Some want to speak about agricultural policy. Fine, but I would remind you that we in the ten new Member States are contributing considerably from our own resources. It is important that there should be a financial agreement, but it is even more important that we should avoid a situation where the new Member States are bound hand and foot once again by a multitude of administrative obstacles regarding how funds are spent, because it looks as if that is the direction we are heading in.
If we need a new agreement, then one of its pillars must be to solidify the enlarged 25-member Union. Over the past decade and a half, we in the ten new Member States have vigorously cleared the hurdles, despite all the difficulties. To invigorate Europe – as Europe seems to need such – all twenty-five of us must strive vigorously for solidity. Over the past year, there has not been much evidence of this. Perhaps now things will change.
Mr President, there can be no question that the outcome of last week’s European Council has cast a shadow on the six-month Luxembourg Presidency. A great deal has already been said about the reasons for this fiasco. I myself concur fully with the views expressed by President Barroso at the start of the debate, and in particular with his comments on the reasons why no compromise was reached on the Financial Perspective.
I disagree with the view that the EU is facing a long-term crisis, and I believe that the deadlock on EU expenditure will soon be broken. At the same time, however, I should like to emphasise most strongly that the new Member States must not suffer as a result. European solidarity must not fall prey to conflicts between the 15 old Member States.
We will never achieve dynamic economic growth in Europe if nearly one quarter of the EU’s population is deprived of the substantial support it will need over the next few years to overcome the effects of the political and economic division of Europe that was imposed upon the nations of Central and Eastern Europe. The EU as a whole needs to work together to this end. It is in the vital interests of the richer Member States to invest in the new Member States in order to accelerate their development. A strong cohesion policy and free movement of services provide the best means of achieving this goal.
As a member of Parliament’s Committee on Constitutional Affairs, I should also like to pay tribute to the Luxembourg Presidency for having instigated what has been termed a period of reflection in the debate on the Constitutional Treaty. This was a very judicious move, and one that is essential if we are to maintain a healthy European democracy. The outcome of the referenda in France and the Netherlands cannot be ignored without widening the gap between Europe’s elite and its citizens. Those who have called for the ratification process to be continued without any period of reflection, as though nothing had happened, would achieve the very opposite of their intentions. They would forfeit any chance of achieving genuine democratic legitimacy for the European project, perhaps for many years to come.
I am quite sure that by taking its foot off the accelerator, the Luxembourg Presidency has steered the EU round a dangerous bend as far as this issue is concerned. I should like to take the opportunity to express my particular thanks to Prime Minister Juncker and Mr Schmit for having done so.
– Mr President, a whole series of my colleagues has successively congratulated the Luxembourg Presidency. I am doubly proud today because a country the size of the country which I represent has produced leaders who demonstrate that they can talk without mincing their words and who can also stand as leaders beyond the borders of their own country.
Little Cyprus, which qualifies as a positive contributor on the basis of certain questionable statistics, cannot be a positive contributor while, at the same time, Great Britain has the privilege of refunds. The criterion of agriculture cannot be used for the contribution to gross national product; it must be the social balance between town and countryside, the combating of urbanism and the protection of the environment.
You have promoted the Lisbon process, the failure of which to date must again be blamed on the Member States. You have achieved the Stability Pact on which the governments of the Member States at the time knew how to compromise, because this was a particularly burning issue for them.
I also wish to congratulate you on your contribution to the common position on the EU-Turkey Association Council, which must count as one of your achievements, and to congratulate you personally, Mr Schmit, on your contribution to action to find a package of proposals on Cyprus, which will form the basis on which a dialogue will be held, in a good climate, between the two communities, in order to resolve our problems.
Mr President, I would like to join those who have congratulated the President-in-Office of the European Council, Mr Juncker, for the real efforts that he made to try and reach a decision on these very difficult and complex issues at the European Council last week.
In retrospect we realise that Mr Schulz was right that we in the Parliament had done our work, the Commission had done its work, but the Council, for reasons of overcharge on its agenda, had not actually done the real thinking on the financial perspective. Therefore, to have completed a deal within the space of two weeks was perhaps a little bit beyond the capacity of the Union. No deal is better than a bad deal.
Now we need to look forward and there are four points I will raise quickly. The first is to have a real debate about priorities of the Union. How can you have a financial perspective unless you know what the policy priorities are going to be? Part of that must be the economic reform agenda.
Mr Watson referred to the UK and France being in Jurassic Park. I think the economies of France and Germany are the dinosaurs in Jurassic Park. We have to make sure that there is an economic dynamism that shows we can be competitive in the global economy.
Second, we need to be able to fix a budget deal. Not, as Mr Barroso said, to have a seven year deal with a review. Let us come back to what we said in the Berger resolution and have a five-year deal, allowing the Commission and Parliament to review it in 2011. This way we can see how far we are going without having to predict what our expenditure will be too far into the future. In reconsidering that option we need to do more, as Mr Virrankoski said, on co-financing on agriculture.
Third – and I include two last points here – we need to look at the question of the Constitutional Treaty. I welcome the suspension of ratification, because there are many things that are needed in terms of transparency, accountability, democracy and inclusion of national parliaments. This will be essential for a Union of the future.
Last, but not least, is the question of enlargement. Mr President-in-Office, what you do not do when you are putting a house in order is put up a new annex and then try to make sure you are still expanding. Let us, as Mr Nassauer said, focus on what is really essential for our European citizens and then think about enlargement, if necessary, a little bit further on.
– Mr President, the European project is currently characterised by uncertainties and concerns, yet this is also a time that encourages us to look to the future. By dint of the fact that Europe has become ambitious, it takes stock and asks itself fundamental questions.
The ambition was to create an inclusive, integrated justice system, characterised by human dignity and capable of setting an example to the world. Europe drew up a Constitutional Treaty that enabled it to break free of the confines of offices and to go out onto the streets. The debate on the European Constitution has, undeniably, seen the greatest democratisation in Europe’s history.
Europe is seeking a public domain characterised by transparency and trust.
Ultimately, there can be no turning back on this odyssey; Europe is duty bound not to abandon this ambition of political sharing. Furthermore, Europe must not think solely on its own. Without an integrated Europe there is no European model and without a European model we cannot set an example of human dignity around the world.
It is only through political integration that decision-making can be effective, that our system of values can be placed on firm foundations and that Europe can speak with one voice.
Parliament must be proactive and visible in the times ahead; it must work in a network with the national parliaments; political parties, local authorities and citizens’ groups must play their part; and the media must also become involved.
In this regard, the European institutions have a responsibility that they must fulfil unflinchingly, given that the European debate is not merely a sum of national debates. The Constitution fits into this process of searching for consensus in an open and fragmented reality. Through the Constitution we have a duty to raise awareness of our shared interest.
Accordingly, there are themes that must be addressed: the enlargement and governance; the EU’s financial model; the decision-making process and subsidiarity; integration and social, economic and political pluralism; the Constitution as a driving force or the Constitution as a framework.
Paths are made by walking.
Mr President, as my Group’s coordinator on the Committee on the Internal Market and Consumer Protection, I would like to congratulate the Luxembourg presidency for the outstanding work it has done, not just on moving to close a number of crucial files such as unfair commercial practices, but also in its very strong engagement with the work of our Committee and its very strong commitment to the internal market.
I particularly want to thank the Luxembourg presidency for the fact that, under the leadership of Minister Krecké, it has moved forward with the vital work on the Services Directive. I am delighted that there has been no question of the Luxembourg presidency being intimidated by noises off from certain great figures in European politics about the problems with that directive, of how they have sorted it out, and of how they have killed the directive in some cases. President-in-Office, I have been pleased that you have been as committed to the vital project to complete the internal market as we are on our side, and we will continue to work strongly with the British presidency to bring it to a conclusion and to build on the work that you have done.
If I may, I would like to link that point to some of the important remarks that the President-in-Office made this afternoon. I wanted to pick out one aspect where I disagreed with him: he said that one of the choices we are faced with at the moment is between a free market and a stronger political union. I would suggest, colleagues, that is not the choice at all. We have moved far beyond a free market already: an internal market is an entirely different proposition. It is a major political and economic force. Our citizens want and understand that, but I ask those of you still here in the Chamber how many of your electors know what a political union is, and know in what direction it is taking us? Surely one of the reasons why the Constitution was rejected so soundly in Holland and France was because people do not understand what a political union is. They actually feel threatened by the potential loss of sovereignty that it implies. Therefore, let us get on with the internal market. We may want to review where the political union goes and the changes we make to the Constitution, but the internal market must continue to be the driving force during the British presidency.
Mr President, first of all I would like, on behalf of the President-in-Office of the European Council, on my own behalf, on behalf of all the other Presidents of the various configurations of the Council, and also on behalf of the whole of the Luxembourg Presidency, to thank you all for your congratulations, your positive assessments and, above all, for the encouragement that you have expressed during this debate.
It is true that Europe is experiencing serious difficulties, but I think that these difficulties can help us. First by making us refocus on a more in-depth reflection on the development of this Europe. To an extent, that is what has been decided: a reflection, not behind closed doors, in secret, but a reflection-debate, a reflection-dialogue with the citizens on the path of European integration that we must follow. I think that, if our current difficulties can help us to open those doors, to open that debate, then, in the end, they will have had a purpose.
Some have referred to the idea that the negative votes were motivated by a number of concerns expressed by the citizens, particularly social concerns or those raised by globalisation. In short, all of that needs to be included in this debate, included in this dialogue with the citizens. We in Luxembourg are taking the risk of holding a debate-election, a debate-referendum: we are the ones who have stuck with the date of 10 July. It is a courageous decision, but it is a decision that was called for by the people of Luxembourg. Well, I have confidence in them and I think that, from that vote on 10 July, a clear message will emerge of continuity with the Constitution. I am confident and I hope that, following that vote, which I hope and pray will be positive, Parliament will take the baton so that the Constitution is not put on ice indefinitely. I myself thought that we had got rid of the ice when we reformed the common agricultural policy, once we no longer had butter mountains. Now, though, I see that we are putting the Constitution and the financial perspectives on ice. No, Europe does not need hibernation, it needs action. Europe needs a clearly marked path.
So, the time has come to pass on the baton. On the financial perspectives, we could have reached an agreement, and it is extremely regrettable that we did not do so. I think that Mr Juncker gave as transparent a report as Mr Bonde has always hoped for, as transparent as possible. We have spoken a great deal about various aspects of the negotiations. We came within a hair’s breadth of reaching agreement, because we know that, had there been a true current of agreement, those who were rejecting it would have agreed in the end. They did not do so because the current of agreement failed for the reasons of which you are aware. Many reasons have also been put forward not to accept this agreement. I have a bad feeling that, in the end, those reasons are more a pretext than real reasons. If reform becomes a pretext for not adopting important decisions for Europe, this does Europe a disservice. I tell you this, and Mr Juncker has already said it: we were prepared to make, in a declaration, a substantial commitment to reform. Well, that commitment did not see the light of day because, in the end, there was no final decision on the financial perspectives. Reform, yes, but reform in solidarity. We will not have reform without the people. We will not have reform without solidarity with everyone.
The agricultural policy was also the target of a great deal of criticism. We forget rather too easily that there are, nevertheless, fundamental achievements in this agricultural policy. Who would wish for the desertification of acres of European countryside? Who wishes for that? Who would wish poverty on the rural population? Who wants that? I think that, once again, we need to debate the agricultural policy and not blame it for every problem, not demonise it, so to speak. I think that, on that subject, some honesty is needed. Primarily, and on this point I think that I am echoing Mr Baringdorf, is everybody really so innocent when we discuss agricultural policy? Does everybody think only of reforming it in one way without thinking about reforming it in another? I think that you will have many more opportunities to discuss reforms, including reform of the common agricultural policy. Do not forget, however, that there is also solidarity with the countryside, which is also a component of European culture.
I obviously regret that Europe has not been able to find the positive dynamic that it could have drawn from the adoption of a better Stability and Growth Pact, and particularly from a revision of the Lisbon Strategy. We have no financial perspectives. I wish the next Presidency luck in reaching an acceptable and balanced agreement – indeed, someone has already mentioned balanced agreements – taking into account Mr Böge’s report which was adopted by a very large majority of your Parliament. Given that the agreement in the Council was an agreement that would, in any event, still have had to be negotiated with your Parliament, it is an illusion to think that the Council alone decides on the financial perspectives, since it is clear that the Council can only reach an agreement within the interinstitutional framework with the assent of your Parliament and, of course, of the Commission too.
Much has been said about a fair return. I think that it is a virus gnawing away at European solidarity: we must eradicate it. Europe really must be vaccinated against this narrow idea of a fair return.
I will not talk about the definition of the richest countries – I do not want to get involved in that kind of discussion – but what I have noticed is that there has been a great deal of fiddling with the numbers. There has been much fiddling, in order to justify positions that, if they were explained a little better, would then appear much more qualified.
However, I do not want to conclude this assessment of the Luxembourg Presidency without stressing, as Mr Harbour did, that, although there has been a failure with respect to the financial perspectives, there have also been many successes. Europe is continuing to work in other fields of importance to the populations of Europe. I note, for example, that there has been an agreement, thanks in part to your Parliament, on the ‘external borders’ code: this is vital if we are to increase security at our external borders, and I think that your Parliament will vote on it during this part-session. It is a success that we must not minimise and that we must not now drown in an overly negative discussion on the current state of Europe.
I note, too, that there have been a dozen approvals at first reading with your Parliament on important matters, such as cross-border mergers, or concerning the internal market. I think that these are important achievements that must not be minimised. The same is true of the approvals at second reading, without recourse to conciliation, in a field such as car insurance, which has a direct effect on citizens who travel and who cross borders.
Yes, Europe is experiencing major difficulties, but I think that a part of its destiny is now also in your hands. We want to open up a debate. That debate must take place here, and it must take place in the national parliaments, within public opinion. I wish you all the courage and all the creativity that you have shown before to feed this debate, so that we can extricate ourselves as quickly as possible from these difficulties.
. Mr President, first of all I would like to join all those who have expressed their sincere admiration and gratitude to Jean-Claude Juncker, Minister Schmit and their team for their engagement, the passion and what I would like to call the sense of Europe that they have demonstrated. We often talk about the sense of State in relation to great statesmen and women, but it is high time to introduce the concept of a sense of Europe, and this is what Mr Juncker especially has shown throughout the Luxembourg presidency. I would like to add that we also greatly appreciate the transparency and openness that you have introduced, Mr Juncker.
Of course, we should also highlight the successes that you have been able to achieve in a highly difficult political context. However, this debate on the Luxembourg presidency has turned into a debate on the European crisis. The most significant expression of this crisis is perhaps the feeling of confusion that we now perceive among the public and in the very basic questions that citizens have started to ask. What will happen to the Constitution? What does it mean if we cannot have a constitution in the end? How will this affect enlargement? Has it already started to affect enlargement? In the different regions of Europe, they have already started to ask very basic questions about the budget. What will happen? Will we get our money? What happens to all our projects?
May I just say to Mr Harbour and others that we should not underestimate the citizens of Europe. Throughout Europe they know that Europe is not only about a market. It is also about quality of life and they expect the European Union to deliver and to establish policies which affect their quality of life, the environment and all the other issues that are so important for our everyday lives. These are the questions that European citizens will continue to put to all our institutions and it is our joint responsibility to provide the answers, as far as we can.
The European Union is a unique creation. It works on the basis of this very constructive, or hopefully constructive, interaction of the ‘institutional triangle’. However, the outcome of the European Council this weekend seems to show that one of the corners is somehow broken. That puts a bigger responsibility on the other two corners, the Commission and Parliament, but in this debate I have seen that there is a willingness and determination to work together.
Mr Juncker referred to the institutional maturity that the Parliament has shown. We have seen this, for example, on the occasion of the recent Parliament resolution on the financial perspective. As President Barroso said earlier, the Commission stands ready to assist the incoming presidency to find an agreement on the future financial perspectives. We however have to bear in mind three crucial points.
First, we need the resources to implement those policies on which the citizens expect the Union to deliver, and we need the budget for that. A deal that does not secure those resources will not allow us to bridge the gap between citizens and Europe. Second, this House must accept the agreement.
Third, it must meet the legitimate needs of the new Member States who have shown their constructive attitude during the summit meeting.
The main challenge for the months to come is the launch of a real dialogue on the future of Europe. The European Council has called for that dialogue in which the Commission is also invited to play a central role.
We will of course give shape to what we call Plan D: debate, dialogue and democracy. We will work with the other institutions and we will try to mobilise the necessary resources for this.
The Commission will accept its responsibility and we will also immediately start to work on the ‘strategic roadmap’, which will hopefully provide some more of the responses to the very basic questions that I mentioned before.
We will, more than ever, need the input, cooperation and support of this House and all of those, who like Mr Juncker, have developed the sense of Europe and are ready to respond to his very solemn invitation.
Thank you, Mrs Wallström. I hope the European Parliament and the national parliaments can play a little role in the Plan D you put forward with the Council and Commission.
I have received six motions for resolution(1) tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will be at noon tomorrow.
– This was a European Council in which the impact of the double victory for the no campaign, in the French and Dutch referenda of 29 May and 1 June, was clear for all to see. This victory paved the way for combating the increasingly neoliberal guidelines that have gradually been introduced in the EU in recent years, and that have ultimately been enshrined in the draft so-called European Constitution. From a political and legal point of view, the people dealt the Constitutional Treaty a deadly blow in these referenda, given that a Treaty can only enter into force if it has been ratified by all 25 Member States.
The European Council of 16 and 17 June had the evidence staring it in the face, yet it chose to ignore it, preferring instead to admit that it had suffered a setback and to prolong the agony for some more time by giving itself a year to take stock. It will at some point have to acknowledge that this proposal in its current form cannot enter into force, and even in revised form it will be required to undergo the entire ratification process again.
With regard to the Financial Perspective, the complete absence of a spirit of solidarity is regrettable ...
The next item is the debate on the report by Mr Gargani, on behalf of the Committee on Legal Affairs, on amending the Decision of 4 June 2003 on the adoption of the Statute for Members of the European Parliament (2005/2124(INI)) (A6-0189/2005).
. Mr President, ladies and gentlemen, the Members’ Statute that we are discussing has to lay down the Members’ prerogatives, in the first instance. It must state who the Member of the European Parliament is, what his rights and duties are, and what his immunities are, transforming him from a national delegate to a representative of the European peoples in their entirety.
In essence, the Statute is a fundamental pillar of the process of European integration, and it is not approved in order to govern salaries or the reimbursement of expenses, but to govern and enhance the role and function of the Member in the European Community.
A standardised approach to salaries would risk being discriminatory, because it deals with different situations in the same manner. Those who gave prominence to that part of the Statute – which I define as of lesser importance and which only serves a demagogic purpose in stirring the emotions of the mass media – are mistaken and have not grasped the profound meaning that new rules at a European level can have.
In my opinion, Mr Juncker, the decision that Parliament is about to make in a time of crisis is important, because working towards providing Parliament with a more European function is worthwhile and fundamental for the credibility of the Union. It is for that reason that the Council and the Member States, who do not want the European Parliament to be strengthened, oppose the Statute.
We came close to agreement in the last parliamentary term, when Mr Rothley, a great legal expert, and I provided significant input. The European Parliament in June and December played its part by listening to the suggestions of the Council, which the Council, however, after we had adopted them, subsequently withdrew and has not since approved. I should like to mention Mr Lehne, who provided a significant, intelligent and cooperative contribution to the text in question; in December 2003, he summed it up neatly: ’we have been negotiating now for nearly five years, and we cannot continue any longer in a situation where the Council leads Parliament a dance like a bear with a ring through its nose in a circus arena.’ I repeat today the words that Mr Lehne spoke at that time.
Members of the European Parliament have to have their own autonomous reference standard, which no longer derives from their Member States of origin but from their being representatives of the Community. In an official statement, the Council undertook to start up a process designed to provide us with common rules with regard to parliamentary immunity. It is a strong political commitment, which I welcome and which we would like to see confirmed today in this House by the Luxembourg Presidency.
The text that we have approved within the Committee on Legal Affairs takes account of the umpteen suggestions of the Council and represents an important balancing point, Mr President, on which we must meet. Once again, we Members have been ready to pay a price in order to have the Statute and I have to say that that is also true for the Italian Members, considered to be ill-disposed to the salary, who have made a contribution, since it gives them a drastic cut in their allowances.
So, although we have accepted all of the Council’s requests, the Luxembourg Presidency has still expressed some doubts, and opposes a recital – number 12 – that I proposed and that the Committee approved, a recital enabling the Member States to lay down supplementary measures in order to make the status of the Members of the European Parliament equal to members of national parliaments. Recital 12 is a mirror-image of recital 11, which in contrast allows the Member States to pay national rates. If some countries are allowed to nationalise the system, effectively reducing our salary, why cannot others supplement it instead or give us the facilities that they provide to members of national parliaments?
Why is it so difficult to understand, ladies and gentlemen, that the Statute provides the legal basis – and this is important – for allowing the Member States to provide those benefits that they also give to members of parliament in their own country? By sending a personal letter and by failing to consult the Council, the Luxembourg Presidency – I have to say – has reacted hastily to this amendment, stating that it does not agree with it. It has sent a letter that, in my opinion and – I believe – in the opinion of the majority ofMembers, is unacceptable from an institutional point of view.
It is undue interference, which I have reported to you, Mr President, in order to defend our independence and our sovereignty. The Luxembourg Presidency needs to be reminded to respect the role and the prerogatives of Parliament. If the Presidency had not wasted time criticising Parliament or finding specious, trumped-up obstacles, and had lavished more energy on preventing the failure of the Council, it would perhaps have acted wisely. It is now seeking to take home at least one positive result, by promoting the announcement of this Statute, which I believe is an important moment in the life of Parliament.
Parliament is aware of the crisis of Europe, which we have discussed all afternoon, and of the need to change method. Europe has to overcome the period in which the weight of bureaucracy prevailed over the dynamics of the issues. Europe is a political issue, not a stereotype, for which clear guidelines are needed, and not a compromise at any cost. I hope that the United Kingdom intends to begin a new course of action, just as a new course of action also needs to be begun by Parliament.
I am sure that the Council will not reject the Statute on the grounds of this amendment, the content of which lays down a possibility that the Council itself formally stated could be accepted. That is the legal basis. What if these measures did not exist? In my opinion, Mr President, they could be considered invalid by the Court of Justice. The exchange of letters between the President of Parliament and the President-in-Office of the Council carries strong weight at a political level, but not for the Court of Justice: therefore, if they are accepted politically, why not lay it down in the Statute, unless there is a reservation in the minds of some people who I hope do not wish to stoop to similar trickery?
I will conclude with an appeal, Mr President: let us approve the Statute as tabled by the Committee on Legal Affairs. Significant cooperation has taken place among all of the Members, and it is a balanced text, which will enter into force in 2009, which leaves adequate transition periods to adapt to the new system. It is a genuine first step towards the single Statute for Members of the European Parliament.
. Mr President, ladies and gentlemen, for 15 years a statute for Members of the European Parliament has been under discussion and, as you know, many initiatives have been taken, both by your Parliament and by the Council, with a view to creating such a statute.
The statute we are examining today mainly took shape under the Belgian Presidency in the second half of 2001. Parliament and the Council were very close to an agreement at that time, but the stumbling block proved to be the reimbursement of actual expenses and tax liability. The process then came to a standstill, and it was under the Italian presidency that Mr Rothley presented a new draft report to Parliament, a draft that also seemed to have good prospects of success. In his report, Mr Rothley proposed a solution with the potential to reconcile the positions of the Council and Parliament. In particular, Parliament now favoured the reimbursement of Members’ actual expenses under an arrangement that would enter into force along with the new statute. On 21 January 2004, the Rothley report was presented to your Committee on Legal Affairs for discussion. Unfortunately, on 26 January, the General Affairs Council failed to reach political agreement, chiefly because of the budgetary implications of the draft proposals.
In November 2004, in his address to the European Council, President Josep Borrell – you yourself, Mr President – signalled that the European Parliament was willing to be flexible in this matter in order to secure an early agreement. He also emphasised to the European Council that Parliament could not formally present a new proposal without being assured that it would be accepted by the Council and that there was therefore a need for informal consultations. At the end of 2004, under the Dutch Presidency, these consultations took place in the presence of representatives of the future Luxembourg Presidency, and it was agreed that efforts would be made to reach agreement in the first half of 2005. On 12 January 2005, the President-in-Office of the Council, in his speech presenting the programme of the Luxembourg Presidency to the European Parliament, confirmed the Presidency’s intention of ensuring, in cooperation with the whole of Parliament and its President, that the negotiations on this matter would be brought to a successful conclusion.
Mr President, after 26 years – yes, 26 years – of being directly elected by universal suffrage, the European Parliament still has no uniform statute for its Members. That is why today and tomorrow, when the vote takes place, could be decisive, given that the Council and the European Parliament seem to be able to proceed at long last to a decision.
Let me pay special tribute to the efforts of Mr Gargani, rapporteur and chairman of the Committee on Legal Affairs, and to the members of that committee, who have managed, within what was admittedly an extremely tight time frame, to present a report that should certainly satisfy the Council. It is also true that the Presidency could perhaps have devoted even more time to this matter. We thought we could resolve the issue of the financial perspectives at the same time. Had we known then what we know now, we should have left the matter of the financial perspectives to the next Presidency in order to focus more sharply on the Members’ Statute. I am particularly grateful to you, Mr President, and to your office and your Secretariat for your combined efforts and for the continuous formal and informal dialogue with our Presidency. You have displayed a great deal of courage and tenacity in pursuit of this statute, which has not always been an easy matter. May I also thank all the other Members of Parliament who have patiently, and sometimes discreetly, helped us to work on this difficult and sensitive issue, which is always liable to be a target for demagogues. This was brought home to me once again this afternoon right here in Parliament.
The Council, for its part, has kept its promise by trying to establish a consensus on a number of elements that might be the key to agreement on the draft statute. In a letter of 6 June to your President, I enumerated these elements, foremost among which are remuneration, the principle of reimbursing travel and staff expenses on the basis of actual cost and the principle that the European Parliament, and hence the Community budget, should shoulder responsibility for pension contributions. The Council cannot but be gratified to note that, thanks to our close cooperation, all of these elements have been incorporated into the final report submitted to you today. I believe that the draft on which we are preparing to take a decision is conducive to greater transparency, an ever-present demand in all of your deliberations and in all of ours. The draft also respects a fundamental principle that underlies all European policies, namely that of non-discrimination, as well as the principle of equal pay for equal work.
In a letter of 16 June, I expressed my satisfaction to President Borrell at the overwhelming vote of approval delivered by the members of the Committee on Legal Affairs on the report you have presented to us. I also indicated that the amendments adopted by the committee were acceptable to the presidency, with the exception of the clause included in the final report, in recital 12 of the parliamentary resolution, about which Mr Gargani has just spoken. We believe, in fact, that the substance of this recital falls largely within the domain of national laws and regulations. There is nothing, absolutely nothing, to prevent a government from paying a supplement or allowance – call it what you will – to its MEPs to put them on a par with members of the national parliament. That, however, is a national matter; it is not a matter for European legislation. European law has to ensure that there is equality within the European framework. We talk of subsidiarity; let us practise it for once. It is certainly true that this provision has been discussed among the various parties. We have exchanged correspondence, which, I believe, has a certain political value and which is based on a sort of code of confidence between the presidencies of the Council and Parliament. These letters have spelled out clearly that such agreements or national regulations, as the case may be, are not opposed.
Mr President, ladies and gentlemen, on this last outstanding issue, namely recital 12, I hope that we shall be able to find a solution that satisfies the Council too. It would be wrong to give the impression, in adopting a Community instrument, an act of the European Union, of creating a European statute while paving the way at the same time for its renationalisation. This is essentially why we do not want this amendment in recital 12.
As far as procedure is concerned, once the report drafted by the committee chairman, Mr Gargani, has been approved by you along with the resolution and decision, the adopted documents will be submitted to Coreper for approval on 30 June in accordance with Article 190(5) of the EC Treaty. I hope that this procedure, so close to the finishing line, will have a satisfactory outcome. I believe that, in doing this, in adopting this statute, we shall also be ending a situation that is completely incomprehensible to the public at large as well as ourselves. As you said, Mr President, we shall be enhancing the credibility of the European Union, the credibility of your Parliament and its Members’ Statute and also of the Council, which, after all, will have approved the statute. I believe that the Presidency has displayed commitment – not always enough, perhaps; I accept that criticism – but what we want to do today is to make that final push and take our decision.
Lastly, as regards the question raised by Mr Gargani about the privileges and immunities of Members of the European Parliament, we attach considerable importance to that point, and we fully understand your Parliament’s concern to resolve the issue. The Council agrees that a clear declaration on that subject should be adopted, and we hope that we shall be able to resolve the question of privileges and immunities in the near future.
. Mr President, I sincerely welcome the efforts of the rapporteur Mr Gargani, Parliament and the Luxembourg presidency, in finding a solution agreeable to all parties on the Members’ Statute. The Commission gave its opinion on the original proposal for a statute in June 2003. It was favourable and made two general observations. First, we pointed out that the provisions in the draft statute relating to the privileges and immunities of Members and governed by primary law could not be amended in an act based on Article 190 of the EC Treaty. In this new draft these provisions have been removed.
Our second comment concerned the financial implications of the statute and these concerns have also been addressed. We have seemed very close to agreement before, only to have everyone’s hopes dashed at the last minute. I sincerely hope that this time the statute will finally be approved.
.  Mr President, I have to admit that, as recently as a couple of weeks ago, I did not believe we would ever get as close as this to adopting our Members’ Statute. If anyone in particular is to be thanked for this unexpected turn of events, it is the Luxembourg presidency, although I can well imagine that it would have preferred – and regarded it as more important – to achieve success elsewhere.
I would also like to thank the President of this House for his efforts in this matter, along with the Chairman of our Committee on Legal Affairs. Our being so close to having the Statute owes much to our former fellow Member and rapporteur Willy Rothley’s dedication, to which I would like to pay tribute, and which the President-in-Office of the Council has already mentioned. I hope I am doing what he would have wanted in recalling three fundamentals that have always underpinned our calls for a common statute.
Quite apart from anything prior to that date, it was the introduction, in 1979, of direct elections to the European Parliament, and the progressive improvement of its rights and prerogatives as the joint legislator for the EU, and its budgetary authority, that made it wholly inappropriate and improper that the rights of its Members should be subject to national law and that we should be dependent on national parliaments. As is well known, one consequence of that is that we, Members of a single Parliament, are now subject to 25 different national systems of regulations, which makes a mockery of the principle that all Members of this House are equal.
There is some justification for the criticism that has been levelled at the internal arrangements, including the improvement in low basic rates of pay. All these things give us at least three good reasons why any Members’ Statute is better than none, but there is no doubt that what we now have before us, having for a long time been bounced back and forth between the Council and this House, adds up to more than that. It adds up to a balanced and respectable proposal, and one that resolves the presenting problems to which I have already referred, although we have to take on board the need for long transitional periods as we move towards a standardised system.
Along with others, I personally would have liked certain arrangements to be different; I would, for example, have liked to see higher gross pay and to have us making our own pension contributions, but this is evidently neither the time nor the place to introduce many different and mutually contradictory individual variants. If we want to have a Statute, then this is the only one we are going to get, and it is for that reason that my Group is going to vote in favour of it tomorrow. We also perceive a problem in Recital 12, against which we have already voted in the Committee on Legal Affairs. We have asked for a split vote on it, and my Group will be voting against Recital 12, even though we do not want the Statute to be brought down at the last hurdle by something that is a current problem, but not one with any legal significance.
We also have a problem with the amendment to Article 23, as adopted by the Committee on Legal Affairs, to the effect that the European Parliament, being a European institution, can make payments not only in euros, but also in the currencies of countries outside the eurozone. I think it would be inappropriate for an entity such as the European Parliament to make payments in anything other than the euro, and this would also entail numerous administrative problems for the House. We will therefore be opposing this addition, for which no provision was originally made.
I would like to reiterate my warmest thanks to all those who have played a part in this, while also pointing out, for the sake of fairness, that we want to make a number of additions to the resolution that we shall be adopting tomorrow. Our particular concern is with expressing our desire for an Assistants’ Statute. It is only fair and right, if we MEPs are to at last have one set of rules for all, that there should also be one to put the legal position of our staff on a new footing. This is not to make the one dependent on the other, but we who are Members of this House should do everything in our power to offer our staff fair arrangements.
. Mr President, we are nearly there: a Members’ Statute that has eluded us for so long. This must be the best chance we have ever had and, on behalf of the ALDE Group, I would like to thank the Luxembourg presidency and you for getting us this far.
Of course it is a compromise, but it is an important compromise for two reasons: equal pay for equal work – and that means equal; fair treatment for all our colleagues. This, of course, is between ourselves, but it is a small step forward for Europe. Secondly, and probably more important, between our citizens and ourselves it will finally deliver a transparent system of expenses based on actual cost. We will be cleaning up our act and removing a constant cause for public criticism. This is a bigger step for Europe and the European Parliament as it confirms its maturity.
The ALDE Group will take a principled line of voting against all amendments, including recital 12. That is not because we do not think some of the amendments have merit. Of course we want a better language regime in this House; of course we want a statute for assistants; of course we want the pension fund sorted out; of course we would like earlier implementation. However, what we most want is a Members’ Statute and any amendment could risk destroying the delicate balance in this House and with the Council. If this fails, let it be Council’s fault, not this Parliament’s. Any amendment could potentially be a wrecking amendment in this situation. This House must show its full maturity and restraint tomorrow, vote for the essential and deliver a Members’ Statute for the European Parliament.
. Mr President, ladies and gentlemen, I too would like to thank the Luxembourg Presidency and yourself for having arrived at this outcome today. When the debate on the Members’ Statute began, it was extremely noble: people talked about immunity, status, and it was a means by which to underline the existence of a supranational parliament directly elected by the European people.
Then everything went wrong: it has become a debate on money and various acts of pettiness, which is highly complicated by national exceptions that have partly drained away the European value of this Statute, which has now become almost exclusively based on money. Even if we vote against paragraph 12, I call on the Presidency to consider that it is by no means this paragraph that makes the Statute less European. It is precisely all those who interfered, particularly on the fiscal system, who have got rid of the truly European content.
That said, tomorrow my group will be equally divided between those abstaining and those voting in favour, because there are a number of elements of this Statute about which we have very serious issues, the issue of pensions, in particular. We believe that we are citizens like everyone else, and that it is therefore entirely justifiable that, when you are entitled to a pension, you have in some way to contribute to, and participate in, funding that reserve. That is the reason for which a number of our members will abstain on that issue and will consequently vote in favour of our amendment.
On the other hand, I should like to underline the fact that we are very strongly in favour of this Statute. Even we perfectly understand that we are in a ‘now or never’ situation.
The final comment that I should like to make is the fact that in recent years certainly not only the Luxembourg Government, but also the Council as a whole, has complicated the situation and made it much more difficult, partly because it has introduced a new concept of, let us say, enlarged assent, by which people are not limited to saying just yes or no. We hope that in future we too in the European Parliament will be able to take advantage of this enlarged assent procedure.
.  Mr President, ladies and gentlemen, although there is unanimity within my group on the need for a Members’ Statute, there are also – as of course in any group – very divergent ideas about what precise shape it should take. This is one reason why not all the members of my group will be voting the same way.
Our demand – backed up by amendments to the Rothley report – had always been that the amount reimbursed in respect of travel costs should correspond to the expenses actually incurred, transparency being the primary consideration. Any reimbursement over and above the actual costs is not acceptable. I might add that the possibility exists already of repaying excessive travel expenses, and that the German Members, for example, have already undertaken to do so.
Turning to the pension fund, there are differences of opinion among us concerning the proportion of the MEP’s share in contributions as opposed to the share payable by Parliament, but we do, in any case, endorse the basic principle according to which Members of this House – in the same way as other citizens – must contribute to the social security systems and bear their share of funding the pension scheme, even though we are aware that this is a pension fund rather than a system founded upon solidarity.
The same applies to contributions to accident insurance. In our debates, we should never lose sight of the fact that one reason why MEPs need to make contributions is that it is the taxpayer who pays our salaries. We are all advocates of equal pay for equal work. It is unacceptable that the incomes of MEPs from different countries should differ by as much as EUR 11 000, and that is why it is right that a uniform salary should be brought in. As for how much this should amount to, we could of course have some really good arguments about that. It also goes without saying that MEPs in receipt of a uniform salary should also be taxed on a uniform basis, namely in accordance with European tax law.
If the Member States go further and decide that they want also to levy the difference between the European and national tax rate, then they are perfectly entitled to do so, provided that this does not result in double taxation.
Mr President, the Swedish June List believes that Members of the European Parliament should receive their salaries from their respective national parliaments and receive uniform remuneration from the European Parliament. The principle of subsidiarity must be our guide. It is up to individual Member States to decide the salaries to be paid to their parliamentarians. The national salaries paid to Members of the European Parliament are adjusted in accordance with the actual salaries and costs that prevail in the respective Member States. Members should have their salaries paid by their own countries and pay tax there too. From the point of view purely of principle, we believe that the EU should not fix the salaries of MEPs elected by people in each of the EU countries.
It would not be fair if a Member of the European Parliament from a country in which salaries are low were to receive a salary several times higher than that received by someone with a similar or more senior post in his or her own country. One consequence of a common Statute for Members of the European Parliament might, for example, be that one country’s MEPs received salaries several times higher than those of their own country’s Head of State or Government. It is important for Members of the European Parliament not to be regarded as a privileged elite by voters in their own countries, but for salary conditions to be reasonably in keeping with the national salary situation for equivalent positions.
The present system of travel expenses, which does not take account of actual costs and which is based on standard payments, is quite unfair in our view. Members should only be refunded the actual costs that arise in connection with travel. The travel expenses system can be reformed without a common Members’ Statute being adopted. For the reasons given, the June List has chosen to vote against the motion.
In conclusion, I would point out that, in the statutes, Members of the European Parliament are called just that – Members or ‘’. It seems odd, therefore, that, in certain countries, MEPs refer to themselves as ‘honourable’. Such expressions are antiquated in a democratic EU.
. Mr President, ladies and gentlemen, I will not keep to the speech that I had prepared and I apologise for that, but the speech made by Mr Schmit forces me to hurriedly change the scope of my speech.
I find the expression ‘the same job, the same pay’ completely outrageous. I say that as a lawyer, as a legal expert: it is unthinkable that a Member can portray himself as an employee who is given a wage. The Member has an allowance and therefore a sense of dignity, and if we want to give that back to Parliament, we are the first ones obliged to respect its rules, which are also rules of behaviour, in addition to written, and sometimes disobeyed, rules.
Among those rules, European law has to guarantee equality. I ask Mr Schmit whether there is a principle of equality by which, a five-star hotel room in one of the new Member States costs the equivalent of EUR 40, as was our experience two weeks’ ago in Krakow, Poland, whilst it costs the equivalent of EUR 500 or EUR 700 for a hotel of the same standard in Rome, Paris or any other European capital. Whilst you can dine out on EUR 10 in a restaurant in one of the countries of the East, a restaurant of the same quality in Italy, Germany or France charges EUR 70, EUR 80 or EUR 100. Today, we are playing a part, fully aware that we are being hypocritical at least. From a legal point of view, I believe that it is unacceptable, partly because the interpretation that we are going to give – and I am only talking about Articles 9 and 10, Mr President – is that the Members are entitled to a fair allowance, enough to give them an independent living.
What constitutes fairness and independence for a Member, however? Independence with regard to what, if then, in Article 10, the Member’s dignity is regarded as 38.5% of the basic salary of a judge in the Court of Justice? I ask that that be not mentioned; the allowance required should still be laid down, but not by linking it to that of a civil servant. The Member’s dignity stems from his direct election by the people. Being elected by an Italian electorate of 15 million voters, as I was, is not the same as becoming a Member in an ordered list, produced by the parties in another country where a person has no expenses ...
Mr President, this is without a doubt an epoch-making moment in the history of this House, for this debate and vote are, strictly speaking, illicit, and the content of this Statute now amounts to a package of privileges that undermines democracy. I predict that what the overwhelming majority of this House’s Members have accomplished today, and will no doubt finalise tomorrow, will go down in history as the final nail in the European Union’s coffin. Its end result is that a people’s Chamber becomes so detached from reality that many view from a great height the real problems that afflict Europe – be they privileged eating arrangements or something else.
It was six years ago that I came to this House, a convinced supporter of the EU and lead candidate of the same party that provides with our President, who is currently in the chair and enabling this to happen. I believed that we would be able to escape the trap of globalisation and make the European dream a reality; instead I have had to spend those six years watching the European trap being set – step by step, in a succession of misguided decisions, by one package of privileges after another. It is tragic.
Nevertheless, I am still persuaded that it is possible to achieve real, serious democracy at European level, albeit not, of course, in such a manner as this. At the same time, to accuse most of this House of blindness, as happens over and over again, is to insult the blind. My grandfather was blind, and yet he was very sensitive, having a feel for, and noticing, many things. The same cannot be said of most of those in this House.
I wish long life to any real, democratic parliament that is close to the people and binds peoples together. It has to be said that this is not one; it is far more a colony of the privileged.
Mr President, ladies and gentlemen, a few short messages can only be communicated in the space of one minute. The first message is without doubt one of thanks to the Presidency-in-Office of the Council for having in some way helped to put this debate back onto the agenda.
An even more heartfelt message of thanks is offered to this Parliament. You will allow me to do this, because an objective that I consider to be of great political value, as a demonstration of the progress we are making towards a process of European political integration, is being reached through this acknowledgment of the coherent role of being a Member of the European Parliament. This Parliament has also accepted a number of compromise assessments that I would prefer were not ignored.
The principle of non-discrimination is invoked, which is sacrosanct. That is one of the reasons why I will vote with conviction in favour of those ideas: the principle of non-discrimination cannot be sustained, however, even on the assessments of the comparison with members of national parliaments. Presenting the fact that the salary and allowance regime is different from that of national MPs as a privilege, while disregarding the fact that that was the one single condition preventing a Member of the European Parliament from being considered to carry out a hierarchically subordinate role to that of a member of a national parliament, is not, in my opinion, satisfactory.
The same is true for other items. I will, however, conclude my speech by making just one point, Mr President – if you will allow me – in a second. We are finally reaching an objective that does justice to so many false debates and so many provocations on the issue of transparency. We will realise it. We will realise it when we finally embark on a so-called system of ‘payment of expenses actually incurred’ and see the effects on the parliamentary budget.
. Mr President, let me say very briefly that I believe this statute is a transparent work. It changes a situation which, while I do not know whether it was privilege-ridden in the way that Mr Martin has just said, was certainly unacceptable in principle. Is it normal, in fact, that one Member of Parliament should earn seven or eight hundred euros while another earns ten to twelve times that amount, if not more? Is it normal in any administration or in any service that the system for reimbursing expenses should be entirely devoid of transparency?
I therefore believe that the transparency introduced by this statute is understood by the public, because people do not understand how anyone buying a flight ticket can be reimbursed ten times the actual value of the ticket. That is what people cannot understand. Consequently, if this situation is changed, that in itself, I believe, is an important step.
For my own part, let me say plainly that I do not want anyone to indulge in demagogy now with this Members’ Statute. It is all to the credit of your Parliament that it has adopted this statute or will adopt it tomorrow. I believe it deserves thanks for that, for the efforts of all concerned.
. Mr President, ladies and gentlemen, one quick observation. I am satisfied with a debate that has, to all intents and purposes, celebrated the work that we do – which pleases me – and that I believe has given due importance to a significant day for Parliament, if a conclusion is reached.
I have the pleasure of thanking the Presidency of Parliament for the assistance it has provided, and Mr Schmit for his commitment to the first part of the Statute, which, with another itinerary and with another procedure, must be approved by the Council, and furthermore for his readiness, even in the final hours between this evening and tomorrow, to find a compromise on recital 12, which, Mr President, I continue to believe is important for the legal basis of the Statute itself.
On my own behalf and on behalf of this Institution, I too would like to express my gratitude to the Luxembourg Presidency. This was a hot potato that everybody wanted to pass on to the next person in the hope that they would not have to hold it for too long.
The Luxembourg Presidency has had the courage to face the problem and to dedicate a lot of time, energy and good sense to it, aware that this is a compromise that does not satisfy anybody completely, but which will undoubtedly put an end, I hope, to a long-standing situation which, as the Minister has said, was not acceptable.
In any event, Parliament will express its decision tomorrow through the vote; I would simply like to express the gratitude I owe personally to the Luxembourg Presidency. The vote will take place tomorrow and the honourable Members will then decide whether they accept or reject the rapporteur’s text.
The debate is closed.
The vote will take place tomorrow at 12 noon.
One of the Luxembourg Presidency’s successes was its achievement of agreement on the Statute for Members of the European Parliament. It is because the Members’ Statute makes it possible to do away with many grey areas and inadequate rules and regulations that I see continued opposition to this compromise as making no sense whatever. European regulations enable the public to get a better insight than do 25 or 27 sets of national rules and any number of compensation arrangements, some permitted and some not. I am aware that there are unmistakeable defects in even this compromise. One fundamental problem that remains is the rule on pensions in Article 14; what is needed is that Members pay their own share of contributions to the pension funds. Although our amendment – No 1 – on this has now been lost, I am convinced that an opening still exists to find a solution at a lower level than that of the Statute and will continue to press the case for a solution of this kind, which must be supplementary to the Statute. The Members’ Statute also, at last, paves the way for an Assistants’ Statute. The House must now make all possible haste to complete the work on one successfully.
–Τhe next item is one-minute speeches on matters of political importance.
Mr President, I was astonished to read in a British newspaper that several hundred Nazi war criminals are living in the United Kingdom. They include 75 Auschwitz camp guards who escaped justice. I would remind the House that the Auschwitz-Birkenau death factory was the most horrifying of all the concentration camps. I am appalled by such reports, particularly since only 700 of the 8 000 camp guards, or less than 10%, were ever put on trial. Most of these trials were conducted in Poland.
I would call on the Members of this House, on the British Government and on all people of conscience to remember the crimes that were committed, and not to turn their backs on the victims or take the side of the perpetrators of violence. It is an affront to the dignity of Europeans and entirely reprehensible that murderers from Auschwitz-Birkenau should meet with forbearance and leniency in one of the EU’s Member States. I would therefore call on the President of Parliament to take action as quickly as possible, and to ensure that the British Government is called to account on this matter.
Mr President, ladies and gentlemen, following on from my last speech before the House in Strasbourg, I should like to reiterate my views on the transport of live cattle. Subsidies for live cattle exports are and always will be nothing short of scandalous, particularly since, in the majority of cases, they benefit either agribusiness or distributors and wholesale distributors, and do very little to help small and medium-sized agricultural enterprises.
It is up to us to do something, however, as we too can bring about certain changes in this respect. I should like to point out that it is often enough to change cost structures in certain sectors to minimise various practices or to put a stop to them altogether. I would ask the House to take this into account during the debate on the infrastructure pricing directive, as this would be one opportunity for us to take legislative action.
I should like, once again, to ask the Commission and the Council to initiate a reform of this system, on the one hand in order to put an end to the suffering of animals and on the other in order to support small and medium-sized farms.
– Unfortunately, there is no interpretation at the moment in the language in which you elected to speak and your speech was not therefore translated.
Mr President, as an Irish speaker I welcome the decision to accord the status of official working language of the European Union to the Irish language. I extend congratulations and heartfelt thanks to all of those involved in the status campaign to achieve the status of official working language of the European Union for the Irish language. I ask the President of the Parliament to convey to the Council our satisfaction in this matter and would ask also that everything possible be done between now and 1 January 2007 to meet the needs that arise from this new status, and to ensure that the European Parliament and the other EU institutions will be able to provide the appropriate services in Irish.
I wish to protest to the House about the defamation of Poles and of Poland as a whole. The latter is a country that could serve as a model of multicultural coexistence, in view of the large number of national minorities living alongside the Polish nation.
In the latest report by the European Commission against Racism and Intolerance, Poland is accused of virtual anti-Semitism and discrimination against Roma. The report condemns national movements and singles out , even though the latter attempts to present an objective and truthful picture of reality.
Anti-Semitism has always been foreign to the Christian outlook of Poles, whereas the German Nazis and the totalitarian Soviet regime inflicted physical and moral harm upon millions of people. Ever since Poland regained independence, attempts have been made to blame Poles for this harm.
Even the Jewish Diaspora in Poland objects to the report’s accusations of anti-Semitism. By way of contrast, the report makes no mention of the anti-Polish sentiments that are frequently expressed, in particular in those media outlets that have been bought out by foreign capital.
We therefore demand that the report be corrected and these insults withdrawn.
Mr President, ladies and gentlemen, I have another contribution to the previous topic.
The date of 17 June 2005 will be recorded in European history as a failure. After a clear signal from the European Parliament, when we approved Böge’s report on the financial perspective by a large majority, we waited anxiously for the result of the summit, hoping for a positive conclusion. It did not happen. One-fifth of the EU25 selfishly broke away, and the enlarged Europe received yet another slap in the face. It happened in spite of the will of the poorer EU10, which were willing to accept a compromise even at the cost of losses for the sake of reaching an agreement.
With the unsuccessful referenda on the Constitutional Treaty and the budget fiasco at the June summit we have, unfortunately, started to build a new European wall between the old and the enlargement parts of the Union. And the word ‘citizen’ has again merely remained on the lips of us, the politicians. Let us not forget, however, that the Chinese train is crashing into Europe with astronomical speed. We have slowed down the European one, or even diverted it at no less than three points on the track. Unless we breathe new life into the Union as soon as possible, we shall have to rename the unfulfilled Lisbon strategy as the ‘European tragedy’.
Mr President, in the north of the Netherlands province of Limburg, the environmental standards are already being exceeded considerably on account of such things as location and road network density. This situation is made worse by the addition of the A74 motorway to the existing A73. The A74 will attract many extra lorries, which are major polluters. The government’s decision to map out the A74 in this area demonstrates that it is not taking the Dutch and European environmental standards seriously. The volume of fine dust will increase dramatically. How can we possibly carry on along these lines? We recently concluded that at this rate, Europe will no longer meet even the Kyoto standards. This planned A74 is a motorway to hell. If we want to make it to Kyoto, we will have to make a U-turn.
– Τhe next item is the debate on the report by Michael Cashman, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council establishing a Community Code on the rules governing the movement of persons across borders (COM(2004)0391 – C6-0080/2004 – 2004/0127(COD)) (A6-0188/2005).
Mr President, a fortnight or three weeks ago, we celebrated 20 years of the Schengen agreements. These agreements opened up a new dimension of Europe and put it in a new perspective. I believe that the regulation we are discussing this evening, which reflects an agreement at the first reading between Parliament and the Council, is a good signal to send 20 years after the conclusion of the Schengen agreements.
We have achieved an objective in this domain, an objective set for us by the Thessaloniki European Council on 19 and 20 June 2004. In other words, we have achieved this objective in something like record time, because the recasting undertaken in the framework of this regulation is designed, on the one hand, to remove obsolete provisions from the handbook and, on the other hand, to develop and clarify other provisions on the basis of an analysis of the everyday problems encountered on the ground at the external or internal borders of the Union.
The regulation, however, goes further than a mere makeover, because it establishes a veritable Community Code governing the movement of persons across borders, not only relating to the external borders of the Union but also, as I said, with a component on the internal borders, since these two aspects are undeniably complementary. Moreover, the regulation resolves the problem of the ambiguous legal basis of the handbook by creating a proper legal instrument containing all the basic principles and rules relating to borders.
The internal-border component reiterates the provisions of the Schengen Convention on the abolition of checks on persons at internal borders and on procedures for the temporary reintroduction of such checks in the event of a threat to public safety or to the internal security of a Member State. This regulation adapts these provisions to the institutional framework of the Community.
As far as the external borders are concerned, the basic principles governing checks at these borders as enshrined in the Schengen Convention and some parts of the common handbook have been more or less reproduced. The practicalities for the conduct of these checks are laid down in the annexes and are mostly subject, like the core provisions of the regulation, to the codecision procedure.
Work began on the Community Code on 2 July 2004 under the Dutch Presidency and has been vigorously pursued throughout the period of the Luxembourg Presidency. At the meeting of Coreper on 1 June, a general agreement was reached on the wording of the Code and then, on 13 June, the Committee on Civil Liberties, Justice and Home Affairs unanimously adopted the compromise amendments. The Community Code is the first instrument in the field of asylum, immigration, visas and borders to be subject to codecision with Parliament. For this reason, its adoption at the first reading is extremely important as a means of establishing, on the one hand, a relationship of mutual trust between Parliament and the Council and, on the other hand, a precedent that can only enhance the efficiency of future work on dossiers examined under the codecision procedure. It also demonstrates that codecision is by no means a hindrance to rapid progress but, on the contrary, serves to hasten progress and promote efficiency and, most importantly, that it takes place in a more strongly democratic context.
The Presidency wishes to thank Parliament, and especially your rapporteur, Mr Cashman, for having worked with the Presidency and the Council in a spirit of openness and transparency but also of mutual trust. This collaboration has served to establish compromises which all three institutions can now endorse. It is, in fact, thanks to the amendments tabled by Parliament that the Community Border Code guarantees more transparency and greater protection for citizens of the European Union and of non-EU countries.
I believe there has been much talk of crisis today, of a European Union in crisis. We undoubtedly have considerable difficulties, huge difficulties, but I believe that the act we are discussing this evening in preparation for its adoption at first reading tomorrow shows that the European Union is capable of taking decisions, of making progress in the interests of the people and above all, as I indicated before, of progressing democratically with parliamentary support. I believe that is the crux of the matter because, in a field that concerns people first and foremost, codecision has finally been given its place, thanks to today’s application of the Treaty of Amsterdam.
The Presidency also wishes to thank the Commission for its efforts and for its input, throughout the legislative process, of valuable technical knowledge without which the Code would never have seen the light of day. I therefore believe that this is a good evening for Europe. We are poised to adopt an important instrument. On behalf of the Presidency, I thank Parliament and the Commission for their collaboration.
. Mr President, ladies and gentlemen, I too am pleased to be able to state this evening, as Mr Schmit has just said, that we are achieving a genuinely positive example of institutional cooperation between Parliament, the Council and the Commission, and that we are doing so by means of an instrument, the codecision process, that is having its first truly important application here today on a subject that affects people’s everyday lives.
The rapporteur has without doubt carried out some extraordinary work, and the same must be said of the Presidency. The Luxembourg Presidency rightly sought to make a commitment – and the Commission has always supported that commitment – to being able to put a balanced provision to the vote in Parliament at first reading.
This provision has many merits, and it is difficult to point them out in a very few minutes: the first is the balance achieved between the need to confirm the principle of free movement of persons within the Union and the equally crucial requirement for effective controls at the external borders of the European Union. The other significant merit is that of having adapted a number of procedures originating in a purely intergovernmental domain to the context of the European Union.
We have taken a step forward. I am referring to the principle of reintroducing internal border controls for obvious reasons of policing, effectively for reasons of security: it was an extremely sensitive subject, and any false move would have been genuinely counterproductive. There then follows a positive item for the Commission: the involvement and active participation of the Commission in the process of reintroducing the controls.
That is another sign, which I believe is important, of how the European Commission can offer a constant and – I am certain of this and I will obviously strive for this – constructive contribution to ensuring the optimum application of that regulation.
I will conclude by saying, Mr President, that those signs are the signs that the European citizens are waiting for. They are signs of faith in a Europe, in a European Union, which is alive, which can continue to make progress and to obtain tangible results. Security and freedom are two pillars of the European Union, and there is a good balance in this provision: I would say it is an exemplary case to point out.
. Mr President, it has been a real privilege to work on this dossier, primarily because when we began people told us we would not complete it under the Austrian presidency, let alone under the Luxembourg presidency.
The importance of this has been underlined by the previous speakers. It is the first time that the Parliament has acted in codecision in the area of asylum, immigration and border control. It is extremely important that the Parliament dealt with this dossier in a mature, reasonable and practicable way. Wish lists are for the past. Of course we have not achieved everything that we in Parliament wanted; as we know that is the nature of compromise. That is not to say that compromise is a bad word, it is a brilliant word. Compromise is the whole notion on which the European project was built in the early 1950s and in 1957. I am proud that today we are legislating. In this House, and indeed in our other institutions, we talk too much and do not deliver enough. Tonight we are legislating and bringing forward changes that will have a real effect on real lives.
As was mentioned earlier, each of us, especially as politicians, can talk a defining moment into a crisis. But what do we achieve in doing this? We actually reinforce the argument from eurosceptics and the europhobes that this House means nothing and achieves nothing. We have difficulties, but out of difficulties comes a rebirth, a renaissance. Without a renaissance there is nothing for the future. So, codecision does not have to be slow, but it has to be thorough and it has to be built on absolute mutual respect for each of the parties involved in the negotiations.
Why have we have achieved so much? Because we have done it on the basis that only by acting together can we achieve more than we could ever achieve by acting alone.
I have to thank my fellow rapporteurs. There have been no shadows in this report; we have been equal rapporteurs, equal participants and without them we could not have presented this document today.
I would like to thank Mr Battilocchio for the opinion he gave on behalf of the Committee on Development. More importantly, I would like to thank those people who sit behind us – sometimes seen, sometimes unseen: our assistants and our advisers, without whom we could not do this work. Those people are so rarely thanked.
So let me say once again, we have achieved a great deal. We have reinforced the role of the Parliament, especially in the re-introduction of internal borders. We have reinforced the role of the Commission, but again I wish we could have done more in relation to spot checks on the application of the Schengen , which was not possible. I wanted us to have a right of appeal or for the European Court of Justice to have jurisdiction. We did not achieve this, but we achieved a great deal more. On non-discrimination akin to Article 13 of the Treaty of Amsterdam, for example, there is the right of people undergoing second line checks to have those checks conducted with dignity and, if necessary, in a non-public area. On refusal of entry, there will be clearer explanations of the justification of that refusal and the right of appeal once the appellant has returned to their country of origin. And where appeals are successful, the necessary compensation will be provided according to national law and corrections. We have reinforced and upheld the principle of freedom of movement for EU citizens and others with a right to reside which, in a Eurobarometer poll, was seen as the single biggest benefit of being in the European Union.
As an inclusion to the main body of text, the annexes are extremely important when we come to adopt and review this regulation in future. Regular reports on the implementation of the regulation are to be compiled by the Commission. Also, very importantly, there is the declaration by the Council and the Parliament on the issue of stateless citizens which states that ‘the European Parliament and the Council request the Commission to bring forward proposals, in the framework of the revision of Regulation (EC) No 539/2001, in order to exempt holders of aliens’ and non-citizens’ passports residing in a Member State from the visa obligation’.
I am proud of what we have done, I am proud of the collaboration and I now wait to hear from my co-rapporteurs.
. Mr President, ladies and gentlemen, in my capacity of draftsman of the opinion of the Committee on Development, I should first like to congratulate Mr Cashman on the fine work he has carried out and on his excellent proposal. His report supplements and includes a large number of the observations that I had set out in my opinion on this important topic drafted on behalf of the Committee on Development.
I should also like to highlight the political value of the fact, which in my opinion is very positive, that for the first time the Members of the European Parliament can follow the codecision process in this domain. Among the numerous opportunities that would be lost if the process of ratifying the European Constitution foundered, following the ‘no’ votes in France and the Netherlands, would also be that of embarking for the first time upon a policy on immigration shared by all of the Member States.
On this issue, the European Parliament has over and again established the need to balance the interests of the European citizens, immigrants, the Member States and developing countries. The equation is not easy, but an effort is required in order to achieve a balance between the need for security for our countries, which has to be upheld and safeguarded, and a policy of openness towards those who lawfully venture within our borders in search of improved living conditions.
It should in fact be remembered that, as the European Union, we also have humanitarian duties. It is therefore right to implement the necessary controls at border crossings in order to regulate the influx of those seeking visas and asylum, but we cannot, however, avoid adopting a global approach of solidarity and respect for human rights, particularly in humanitarian crisis situations, such as in the recent cases of the tsunami and of Darfur.
The citizens of third countries have to be thoroughly informed about the immigration rules and about the control methods; the criteria for refusing access have to be objective and verifiable, with a view to preventing the unpleasant, and, alas, frequent episodes of discrimination, which to date still occur. Strict controls based on a clear set of rules and respect for the rights of the individual: Community action in this delicate area must be based on this inseparable pairing. It will not be easy, but it is a challenge that today’s Europe has to accept and overcome.
. Mr President, my speech this evening is rather incidental, because it relates to the study of the legal basis for the proposed Regulation. The rapporteur, at one point, believed that a modification should be proposed, specifically the derogation of Article 22 of the Convention implementing the Schengen Agreement, and presented Amendments 85 and 70. In accordance with Article 22 of the Convention, foreigners should declare their entry to the competent authorities, either on entry or within three working days of entry, and the Member States should establish the conditions and exceptions in the field.
The Committee on Civil Liberties, Justice and Home Affairs raised the issue with the Committee on Legal Affairs and, having studied it, the latter came to the conclusion that that proposed amendment would make it necessary to review the legal basis and that Article 62(1) and Article 62(2) would not be sufficient, but that Article 62(3) of the Treaty would also be necessary, since Article 62(3) of the Treaty refers to the conditions in which third-country nationals can travel freely in the territory of the Member States for a period of no longer than three months.
That was the opinion of the Committee on Legal Affairs. The rapporteur subsequently reached an agreement with the Committee in this regard and did not consider it necessary to continue with his amendment, and it is not therefore now necessary to change the legal basis. In any event, perhaps the only value of this work is that we know that, in the case of the reference to the Schengen Agreements, not only will the reference to paragraphs 1 and 2 of Article 62 be necessary, but also the reference to paragraph 3.
. Mr President, ladies and gentlemen, the proposal that we are discussing intends to establish a Community code on the rules governing the movement of persons across borders. It falls within the context of the Treaty of Amsterdam, thanks to which the Schengen has been incorporated within the European framework.
This is the first real opportunity for this Parliament to deal with the issue in its entirety, keeping in mind the fact that the proposal has been transferred from the consultation process to the codecision process as a result of the decision made by the Council of the Hague.
This complex and substantial proposal has two main objectives: firstly, to consolidate the rules in force on the crossing of external borders, as laid down in the Schengen framework; secondly, to further develop the subject, particularly with regard to the crossing of internal borders.
The proposal is broken down into four titles: the first contains general provisions; the second regulates the crossing of external borders and conditions for entry in the Schengen area; the third deals with internal borders, reaffirming the abolition of all border controls and stipulating the cases and the procedures in which such controls can be reintroduced; and the fourth contains the final provisions.
A large proportion of the amendments tabled by the rapporteur aim at clarifying a number of the elements of the Commission proposal only in terms of the language used. Such changes are designed to improve the quality of the text, and, simultaneously, to clarify and simplify the articles. All of that will be highly beneficial when the code on the crossing of borders definitively enters into force and becomes an item of everyday reference for the border guards and the authorities.
The rapporteur has worked commendably, in close cooperation with all of the shadow rapporteurs and political groups, in addition to checking first-hand how the borders are crossed today. Thanks to this ongoing dialogue, the rapporteur has fulfilled all of the requests submitted to him. He has, moreover, taken part in lengthy negotiations with the Council, with the Luxembourg Presidency, and it is therefore desirable that the report is put to the vote during the current presidency.
The compromise that has been reached with the various political groups, with the agreement of the Council and the Commission, has been put to the vote and unanimously approved by the Committee on Civil Liberties, Justice and Home Affairs. I personally made sure before the vote in committee that Vice-President Frattini’s office was also in favour of the report, and I also received confirmation of this from the very positive outlook on each individual amendment tabled.
Precisely as a result of this general consensus, which was reached by means of a complex series of bilateral and multilateral compromises, the report should not be subjected to changes at the present time, and it is therefore desirable that it is adopted in full. Having followed its development and having thoroughly established that no problem exists, I personally, as shadow rapporteur, propose that, through our vote, we give our full support to the rapporteur, whom I wholeheartedly thank for the valuable work he has carried out.
.  Mr President, Commissioner Frattini, I wish to begin by thanking Mr Cashman and others for a very constructive report. Because asylum, refugee policy and immigration are issues to which we in the committee devote a lot of time, it was necessary initially to obtain clear rules on the Community Code and the movement of persons across borders. The fact that we can now revise controls and jointly strengthen the external borders means that the EU’s borders become more secure. Criminals, drug traffickers and human traffickers who import women and children for the purposes of prostitution will have fewer opportunities to move freely across borders, while other people, despite their foreign appearance, can now feel welcome.
When, tomorrow, we vote in favour of the report, we shall be able to get to grips with one of the committees’ major tasks: asylum and immigration policy. We have so many shared questions about how we in the EU are to safeguard the values referred to. We want of course to see a more open EU, but that requires common solutions and respect for countries, as well as respect between countries and between people and groups. That is the first step. Thank you again for a very constructive report.
. Mr President, it is not mere courtesy that compels me to begin by offering my congratulations to the two architects of the achievement – and I use the term advisedly – that has paved the way for the agreement presented to us today on the basis, I must add, of an excellent proposal from the Commission. My thanks go to those who are seated behind Mr Frattini today. I wish to thank Mr Cashman, who, in the face of widespread scepticism, in which I initially shared, sought to reach agreement with the Council at first reading. Congratulations, Michael! But I also wish to extend my congratulations to the Luxembourg Presidency for showing the necessary drive and tenacity to stay on course while encouraging the essential compromises. It is indeed a marvellous Little Big Land, this Grand Duchy of Luxembourg!
For my part, I had three particular concerns about this dossier. The first was that, while guaranteeing the rights of the beneficiaries of freedom of movement under Community law, the instrument must also keep open the option of conducting the checks required for the identification at external borders of persons registered for refusal of admission and wanted persons. The agreement reached on this point, which is reflected in the wording of Article 6(2), corresponds very precisely to the spirit of the amendment I had tabled myself but is an improvement on my proposal, and I am delighted with that.
It seemed to me – and this was my second concern – that, in cases where nationals of non-EU countries were refused entry to the territory of the Union, their rights ought to be clearly defined and made known to the parties concerned, but at the same time security requirements had to be rigorous. The people of Europe do not want their external borders to be controlled by thugs, but neither do they want to have them controlled by blinded and limbless eunuchs. The provision that is set out today in Article 11(13) is a good provision, and I am delighted about that – just as I am delighted, Mr President, by the confirmation of the exceptional nature of the reintroduction of checks at external borders and by the more prominent role assigned to the Commission and Parliament. In view of these three grounds for satisfaction, it will give me pleasure to vote in favour of this report, and the entire Group will do likewise.
.  Mr President, as shadow rapporteur for my group, I should like to extend sincere thanks to the rapporteur, Mr Cashman, to all of my counterparts from the other groups and, of course, to the Luxembourg presidency for the work we have done together. The various groups within this House have amply demonstrated their ability to cooperate jointly and effectively, both among themselves and with the Council.
Let me give an example of the sort of case that could occur, the sort of case with which we were faced when we began work on this dossier. A citizen of a third country wishing to enter the EU, and holding a visa to do so, could be refused entry if he was unable to produce all the required documents at a border crossing point. This would have resulted in a stamp being placed in his passport showing that he had been refused entry to the EU. It is hardly likely that the person in question would then have been able to travel to the USA, Canada or Australia with a stamp of this kind in his passport.
The point I should particularly like to emphasise is therefore that we have succeeded in enshrining the right to appeal in the regulation, following lengthy negotiations. The most important consequence of this is that all stamps indicating refusal of entry into the EU will be corrected in cases where entry has been refused for no good reason.
We have also achieved other, equally significant improvements for third–country nationals. Human dignity must be respected during border controls, and discrimination on any grounds is prohibited. In a nutshell, our joint efforts have resulted in a solution which means that checks on those crossing the EU’s external borders will become a great deal more welcoming.
Mr President, as the final Member speaking in this debate can I emphasise that I was not a shadow, but I have learned a great deal from the way Mr Cashman has achieved agreement on the most difficult of subjects, dealing with sensitive issues like the reintroduction of border checks, creating a balance between security post-9/11 and all the benefits of Schengen free movement and respecting the dignity of people, particularly from third countries, who want to enter the Union. Doing all of that within a codecision procedure is a great achievement and we have learned a lot from the way that cooperation has taken place.
It is also a great success because Members like me have observed that reaching a compromise between security at border control on the one hand, and fairness on the other, is very difficult. Therefore I commend in this report – the first time in a codecision report since the Article 13 directives went through this Parliament – the fact that we have an explicit reference to anti-discrimination and to the dignity of people while carrying out border checks. There is a huge hidden minority of people that are harassed and victimised at borders. Mr Cashman has understood this, he has put it explicitly in his report and he has created the balance that we all wanted to see.
– The debate is closed.
The vote will take place on Thursday at 12 noon.
– The next item is the debate on the report by Bogdan Klich, on behalf of the Committee on Foreign Affairs, on Security Research (2004/2171(INI)) (A6-0103/2005).
.   Mr President, it has been a pleasure to draft this report for two reasons. The first of these is the excellent cooperation on the part of both the committees that have delivered opinions, namely the Committee on Industry, Research and Energy and the Committee on Civil Liberties, Justice and Home Affairs, and on the part of the vast majority of political groups, in particular the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the European People’s Party (Christian Democrats) and European Democrats, the Group of the Greens/European Free Alliance and the Union for Europe of the Nations Group. The second reason is that the Commission has made an extremely valuable contribution on points of substance.
The European Security Strategy states that there are currently a great many new threats and challenges to our security, the most significant of which include the proliferation of weapons of mass destruction and the spread of international terrorism. It is a fact of life that the kind of terrorism to which Europe grew accustomed in the 1960s and 1970s has been replaced by a new kind of terrorism that affects many more people and is far more deadly and dangerous.
What this means is that the objectives of maintaining public security and making our security and defence policy credible are hard to achieve nowadays without high-tech tools.
The European Union currently invests four times less in the defence sector and five times less in research and development than the United States. The result of this is that EU Member States are not in a position to close the technology gap that exists between the United States and Europe in terms of defence potential and security.
Accordingly, in response to this need for more effective security research, the Commission has proposed a European Security Research Programme, due to be launched in two years’ time under the umbrella of the Seventh Framework Programme. The European Security Research Programme will be based on a coherent, flexible and coordinated approach, and will focus on research projects that enhance our technological capabilities.
The approach currently taken to security research at the highest EU level lacks coherence. This leads to extensive fragmentation and weak cooperation between Member States, and also makes such research less cost-effective.
The establishment of a European Security Research Programme will therefore facilitate both interoperability and cost optimisation by putting in place common frameworks and structures at European level. The Programme provides for the exploitation of synergies between defence and civil research, so it can be expected to boost the integration of these two sectors. What is more, Parliament’s adoption of the Programme, the proposed annual budget for which is EUR 1 billion in addition to any research funding already earmarked for this sector by the individual Member States, should serve to narrow the gap that currently exists between the EU Member States and the United States.
Strengthening our research base and finding more innovative solutions is bound to enhance Europe’s competitiveness. It is anticipated that this Programme will be an excellent opportunity for European industry, and also for our research centres. I have in mind all such centres, academic, non-academic, civil and defence ones. The Programme will undoubtedly improve external border protection and make it possible to modernise the armed forces of the EU Member States.
The report refers to several priority areas of interest, of which I shall only mention a few. They include the fields of C4ISR systems, or in other words command, control, communications, computing, intelligence, surveillance and reconnaissance, and also research in the field of biotechnology and space and IT technology.
The report also encourages the Commission to support research in the field of social sciences, without which appropriate planning of research into modern technologies is inconceivable. I have to say, and it gives me great satisfaction to do so, that this would appear to be the key contribution made by Parliament to the Commission’s proposal, namely that any discussion of advanced technological research must first focus on support for such research.
Given that defence-related issues are at the top of the political agenda, there is every likelihood that this Programme will enable us to increase security and make it easier to achieve the EU’s objectives. Mr President, I would therefore strongly recommend that the House vote in favour of this report.
.  Mr President, ladies and gentlemen, I am delighted to have the opportunity to discuss security research with the House today, and I should like to express my thanks for the recommendations and suggestions you have made to the Commission.
Security is an essential component of a number of different EU policy areas, including the common foreign and security policy and the area of freedom, security and justice. At the same time, however, security is also a basic requirement for prosperity and growth and, as such, indispensable for achieving the economic policy goals of the Lisbon Agenda.
We need the best tools available if we are to be able to meet challenges to public safety, and we also need a strong knowledge and technology base. Research at both national and European level is required to create such a base, and it was for this reason that the Group of Personalities made the following recommendation to the Commission one year ago; ‘technology alone cannot guarantee security, but security without technology is impossible’.
Security managers, industry and the public are among those who benefit from security research, and, in order to meet their high expectations, consistency must be achieved between its various facets. Firstly, this research must actively help to create a social and business environment which is conducive to positive economic development and which lays the groundwork for prosperity, as this will ensure that it acts as a driving force for growth and employment in Europe. It must also enhance the competitiveness of the European security industry, and in fact the European Security Research Programme will help create and extend a European market for security products. A further aim of the Programme will be to focus on civil security matters.
Although research of this kind falls within the remit of the European Defence Agency, those working in the field of civil security research maintain close contacts with the latter in order to address the dual-use aspects of security technologies. Finally, there is no escaping the fact that security research is a particularly sensitive sector with very specific requirements, which include intellectual property rights, the spread of information, cooperation with third parties – including those outside the EU – and the level of Community contributions.
Security research is one half of the two-fold thematic priority ‘Security and Space’, which falls within the specific programme ‘Cooperation’ under the Seventh Research Programme. Current proposals provide for an annual budget of around EUR 500 million. The Commission welcomes the fact that Parliament’s report calls for an annual budget of EUR 1 billion, as proposed by the Group of Personalities.
Security research under the Seventh Framework Programme will focus on the following areas; protection against terrorism and crime, security of infrastructures and utilities, border protection and restoring security in case of crisis. These four topics will be supported by a number of horizontal areas, namely systems integration and interoperability, security and society and coordinating and structuring research.
The European Security Research Advisory Board will play a leading role in helping to develop a longer-term vision, as it will act as a forum where users and the Commission discuss the structure of the Research Programme. As proposed in the report on security research, and in order to ensure that Parliament is properly represented, Vice-President Verheugen has invited five committees to appoint representatives to act as observers on the European Security Research Advisory Board.
Parliament has always backed the current Preparatory Action for Security Research, and this backing has been much appreciated. It is for this reason that we welcome the report upon which this House will vote, and which was drafted by the Committee on Foreign Affairs together with the Committee on Industry, Research and Energy. I should also like to thank Parliament for giving its consent to security research in general during the debate on the Seventh Framework Programme, and in particular with regard to funding for the Preparatory Actions.
The Commission will be happy to continue submitting reports on the implementation of the Preparatory Action until such a time as implementation of the European Security Research Programme becomes possible under the umbrella of the Seventh Research Framework Programme.
Security research will focus on activities that provide a distinct European added value compared to national measures. This will allow us to take action at Community level that enhances the competitiveness of the security industry, allows us to progress towards the Lisbon goals and helps our society as a whole to feel and be safer. I should like to thank the rapporteur once again for his work.
. Mr President, as representative of the Committee on Civil Liberties, Justice and Home Affairs, I would firstly like to thank and congratulate Mr Klich on his wonderful report.
Our contribution fundamentally consists of setting objectives optimising resources, clarifying responsibilities, classifying security research as of public interest — a fundamental and extremely important issue — providing great impetus, by means of research, for interoperability, which is so necessary in crisis situations, not so much in terms of prevention but in terms of response to and resolution of those crises, and advocating the need for adequate funding, linking security research entirely to gross domestic product, hence taking account of the economic weight of States and not allowing research in this field to be subject to considerable fluctuations in available budget.
Finally, Mr President, I believe that we will have a European programme for security research within the seventh framework programme and a plural, technical and political advisory committee. By means of these research formulae, we are going to improve one of our greatest weaknesses, the so-called C4ISR — control, intelligence and monitoring systems — and it can only be corrected by means of the correct application of European research policies, without any links to or dependency on third parties. It is essential to increase the efficiency of progress with the sensor system, biotechnology, space and communication technologies. I would therefore like once again, Mr President, to congratulate Mr Klich on having dealt with this report of such essential importance.
. We live in a time that demands rapid response to global changes and security threats. When we attempt to formulate and define a policy of common security research, this does not involve irrational fears or ideology, but a very rational policy that will enable a higher degree of security for European citizens. The dangers and threats demand that the problem is dealt with on a European level. And security research, as set out, represents a tool for increasing European competitiveness and achieving the Lisbon objectives. Indeed it represents an area that signifies major research, innovation and technological potential for the European Union.
In this light I would like to express great concern at the potentially fatal consequences that might be suffered by the area of security research if there is no suitable agreement on the financial perspective. If the Council does not follow the guidelines of Parliament and the original proposal from the Commission, there is a serious fear of the termination of new programmes that are now still included in the seventh framework programme. These new programmes include security research. It must be stated clearly that without adequate financial support, we cannot expect good results.
The Kok report has already set out the clear finding that responsibility for achieving the Lisbon objectives lies first and foremost with the Member States, both in decision-making at home and in decision-making on the European level. I therefore call on the Council and the Commission to give their determined support in the negotiations on the financial perspective to mechanisms that will enable the achieving of the Lisbon strategy, and thereby security research. This is indeed important for each individual Member State, and in view of the numerous synergy effects, also for the European integration processes.
. – Mr President, the proposal by the European Commission to create a European Security Research Programme is an initiative which moves in the right direction.
Both the European Council, with the European security strategy adopted in December 2003, and the European Parliament, in its resolution in April 2005, have highlighted the need to combat international dangers and challenges by reinforcing European defence and security policy and the common foreign policy and defence and security policy.
However, the problem is not only institutional and political. It is, at the same time, operational. It is a question of the effective application of the decisions taken at the level of the European institutions. Consequently, it is also linked to the ability of the European Union to proceed more quickly in the sectors of research, technology and innovation for European security.
Our objective must not be blind competition with the United States. However, it is true that, when investment by the United States is compared with investment by the European Union in internal security and even in the arms industry and defence equipment, the European Union and the Member States are, unfortunately, much worse off.
The European Union must move forward, because it has every interest in avoiding dependence and, at the same time, securing its interests, the interests of the Member States and the security and protection of European citizens.
It is also in its interest for the European Union to strengthen research programmes and policies and to contribute to economic development, to the strengthening of competitiveness and to the implementation of the Lisbon Strategy. The proposal to integrate this programme into the Seventh Framework Programme of the European Union is particularly important, as is the proposal to give it an annual budget of EUR one billion.
The European Security Research Programme must not be one-sidedly orientated towards technology research. Balanced development of research is needed which will also cover the fields of political, social and human sciences. If they are to be combated effectively, the problems of international terrorism, organised crime and illegal immigration need a broader approach, not for research to be encaged in a militaristic or police-state philosophy.
One of the main goals of the Programme is the protection of outside borders and basic infrastructures. These are important goals which relate to the security of the European Union, because they strengthen the visibility of the Programme to European citizens.
Finally, I believe that we need to ensure, as the European Union, that security research does not undermine our collective principles and values about the protection of human rights and political and democratic freedoms.
Finally, I would like to thank the rapporteur, Mr Klich, and to say that our group will be voting in favour of his report tomorrow.
. – Mr President, it has almost become routine in this Chamber for us to have a legislative framework against terrorism in every plenary session.
Every measure we take against terrorism, which we cannot be sure will be effective against it, is by definition harmful to democracy and human rights.
In order to deal with terrorists, we have made our life difficult and, at the same time, we demean the life of citizens: body searches, microphones, cameras; none of this promotes democracy.
Despite its pretty words, this report also moves in the same direction. Terrorism started to show its teeth thirty years ago. Then we said that the Stasi, the KGB and Gaddafi were behind it. Remember the aeroplane hijacks. Now there is no Stasi, there is no Gaddafi, there is no KGB. How does terrorism develop? Who feeds it?
Another issue which it raises is why terrorists hit certain specific countries. Perhaps they hit the big countries? Then why do they not hit China, Brazil or Canada? Why did the last generation of terrorists choose to pick on Spain out of all the European countries? My country organised Olympic Games, squandered billions of euros of taxpayers' money and yet the terrorists did not hit us, which they could very well have done.
We need therefore to learn a lesson: violence begets violence. In order to stop terrorism, we invaded two countries: Afghanistan and Iran. As a result, opium went up in Afghanistan, the opium which is killing our children, including many in Greece, while in Iran oil went up from USD 20 to 60 a barrel.
We have new reports against terrorism and yet no report puts Mr Bush, who brought us to this point, in his place. Mr Blair, Mr Bush's field marshal, will be here tomorrow. So let us tell him that he owes us much more than he gives us, because the price of oil has risen from USD 20 to 60 a barrel, with the result that people are unable to pay and we are in this difficult position. Yes, money against terrorism but, above all of course, a policy for the people of Europe.
– The debate is closed.
The vote will take place on Thursday at 12 noon.
. – Τhe next item is the debate on the report by Catherine Trautmann, on behalf of the Committee on Industry, Research and Energy, on the information society (2004/2204(INI)) (A6-0172/2005).
. Mr President, my report deals with the World Summit on the Information Society, a process initiated by the United Nations. The first phase took place in Geneva in 2003 and concluded with the adoption of a declaration of principles and a plan of action. The second phase, which will take place in Tunis this November, will focus on the implementation of the plan and on two unresolved issues, namely financing the plan of action and governance of the Internet. The European Union has engaged in this process with a coordinated position and considerable authority, because it can speak with one voice. If my fellow Members adopt this resolution, our Parliament will underpin the position of the Union and signal its commitment to the success of the process.
Information and communication technology, ICT, plays an integral part in the pursuit of the Millennium Goals, which are all about the elimination of poverty. The war on poverty focuses on material necessities but it also involves access to online services, whether these be educational, health-related, administrative or commercial. The rise of the Internet and of mobile telephony has created new potential for development, competitiveness and growth. Europe suffers from four dimensions of the digital divide: geographical, social, economic and cultural. This divide is even deeper in the least-developed countries, or LDCs, which have neither an adequate infrastructure nor the means to provide mass access to these forms of technology.
The first issue to emphasise is the contribution of ICT to democracy. It is an essential means of reducing inequality and promoting human dignity as well as of guaranteeing freedom of expression and information, pluralism of opinion and popular involvement in decision-making processes. It is imperative that these human rights be respected in the information society. The concern of the World Summit to ensure that a better regulatory framework, an appropriate system of governance, is created to avert the risks and aberrations that might jeopardise the security and integrity of individuals, organisations and even governments, cannot justify failure to respect these rights. Cultural and linguistic diversity should be one of the driving forces of the progress initiated by the World Summit. Such diversity is easier to achieve in a democratic context, and our Parliament has a duty to point this out to Tunisia, which will be hosting the summit.
The second issue is the need for a new form of partnership with the countries of the South. These countries require confidence and the prospect of long-term stability before they can act. Cancelling the debt of the poorest countries is a good thing as long as it does not reduce their access to funding. Merely substituting donations for access to lending facilities would be ineffective. The European Union did not want a new fund to be created at the United Nations for the purpose of encouraging cooperative ventures, since it would entail the mobilisation of the existing funds allocated to our own development programmes, to the framework programme for research and development and to the Competitiveness and Innovation programme. In the same vein, I have suggested that unused development appropriations be allocated to the plan of action.
The creation of the Digital Solidarity Fund on a voluntary basis is to be welcomed, but the Fund remains a complementary instrument. The Union should give preference to multipartite initiatives involving national governments, the private sector, local and/or regional authorities and NGOs. People using ICT should be involved as users and players, thereby helping to ensure that ICT-based services promote the quality of life, the development of entrepreneurial activity and the production of content with due respect for local cultures and local know-how. Multipartite ventures are an indicator of confidence and mobilisation. Before our representatives leave for Tunis, incidentally, our Parliament will meet interested parties from civil society in order to establish a durable working relationship.
In conclusion, let me say that the key aim is the promotion of fair and sustainable development. This is the essence of our vision of an inclusive information society. It is for this reason that I should like the timetables for the Lisbon and i2010 strategies to be linked to the plan of action and the involvement of the European Union to be considered in terms of shared development and shared responsibility. Our partners, like ourselves, should be assured of a voice in the system of governance and of the preservation of their sovereign decision-making powers. Whether in the field of health care, prevention, environmental risks, waste management or conservation of resources, we are interdependent. European growth is inconceivable without solidarity.
. Mr President, ladies and gentlemen, I believe that this report on the information society, dealing with the UN World Summit in Tunis in November, is a useful and timely initiative. It confirms the interest you have already shown in this summit, both through the participation of several Members of Parliament in the Geneva session in December 2003 and through your regular debates on the information society.
The Commission attaches a great deal of importance to the summit and is also devoting considerable efforts to it in close liaison with the Member States. This is no coincidence, for the vision of the information society adopted by the international community in the UN framework is in line with European thinking, which extends beyond the technological dimension to encompass the impact of the relevant technology on society and social welfare. I should therefore like to emphasise our concordance of views with the analysis presented by Mrs Trautmann and to tell you how much the Commission appreciates the work that has been done on its behalf. Indeed, the report clearly identifies the main issues of the summit, namely the development dimension and the importance of the social component of the digital divide, the role of technology in improving essential public services, in increasing popular participation in decision-making processes and, ultimately, in developing participatory democracy. The same applies to the subjects on the agenda, such as governance of the Internet, financing, partnerships and the follow-up to the summit.
In addition, your report rightly stresses the significance of a consistent approach on the part of the Community. It also underlines the importance of participation by civil society and mobilisation of the private sector. For the future, it supports the Commission’s proposals in general and proposes a follow-up focusing on targeted initiatives in the various areas of Community competence.
In this context, I should like to inform you that, on 2 June of this year, the Commission adopted a communication which lays the foundations of the European position for the summit, a position that the Council should set out in the form of conclusions in Luxembourg this coming Monday.
What we expect from Tunis may be summed up as follows: confirmation of the Geneva declaration on an inclusive information society respecting human rights, freedom of expression and cultural and linguistic diversity; a summit focused on action and devoting its attention to a limited number of priorities; an agreement on financing which will result in higher priority being attached to information and communication technology within the existing mechanisms and which incorporates the Digital Solidarity Fund created in Geneva.
The Internet has become an essential resource for all countries; for this reason, we should be committed to a more international form of governance of the Internet, the practicalities of which must be compatible with the responsibility of governments to their citizens. A new model of cooperation is needed in order to translate into practice the provisions of the declaration of principles adopted at the Geneva summit relating to the crucial role of all parties involved in this governance. As far as the follow-up to the summit is concerned, our wish is for a simple, effective, decentralised solution that makes use of existing organisations and their coordination mechanisms.
Lastly, I should like to say to the rapporteur and her collaborators that I share their concern about the human-rights situation in Tunisia. The situation is far from satisfactory in many areas, particularly as regards freedom of expression and association. For my part, I have taken every available opportunity to express the view that the host country of a summit must be irreproachable in its adherence to the principles approved at preceding summits. I also attach great importance to the full participation of NGOs at the Tunis summit, and I should like to say to Mrs Trautmann that I shall, if at all possible, attend the hearing she is organising to consult the European NGOs prior to the summit.
In conclusion, I wish to congratulate your Assembly on this report and to assure you that the Commission will heed your recommendations and follow them up. Let me also express my conviction that the message you are delivering will strengthen the position of the European Union in the global arena.
. Mr President, I would firstly like to welcome the report on the information society by Mrs Trautmann and congratulate her on the excellent work she has done.
With a view to the second phase of the World Summit on the Information Society, that will take place in Tunisia in November, and also in view of the Millennium Objectives of the United Nations and the Lisbon Strategy, the rapporteur has included all the considerations relating to information and communication technologies and the information society, from an economic point of view and also from technological, social and cultural points of view.
In the field that concerns me in particular, the cultural field, the report has incorporated the suggestions of this Parliament's Committee on Culture and Education: it states that the information society must be open to everybody and education, training and digital literacy are priority fields in terms of creating an inclusive information society which helps to overcome digital fragmentation and guarantees access to basic technologies under equal conditions, and also helps the citizens to participate in political decision-making, with a view to strengthening democracy, though always moving in the direction laid down in the Lisbon Strategy.
It also indicates that, as well as presenting risks, the information society also offers an opportunity to promote intercultural dialogue and to guarantee freedom of expression and information, cultural diversity and multilingualism.
Ladies and gentlemen, in this respect, our reflection is complete. It is now time to turn these priorities into real actions, and in order to do so we also need a good budget.
It is pointless to carry on working and talking about priorities unless we have a budget to back them up. Genuine political will is expressed through commitments and, as the Commission also indicated in its Communication on ‘i2010 – A European Information Society for growth and employment’, the information society is a key factor which must also be considered, given its significant impact on economic growth, employment and social cohesion. It is therefore urgent that we organise a debate at European level, together with the governments of the Member States, and consider how we are going to achieve the objectives of the Lisbon Strategy in a Europe of 25 with a budget of just 1% of Community revenue.
Unless we leave aside exclusively State interests, leave aside the focus on the ‘me’ and think of ‘us’, in Europe, our political will will be called seriously into question, if it has not already.
.  Mr President, the Group of the European People’s Party (Christian Democrats) and European Democrats sets great store by this House’s active involvement in the second world summit on the information society. After Geneva, we have now reached a second phase. We therefore greatly appreciate Mrs Trautmann’s own-initiative report and also her way of going about things. Although she managed to organise the dialogue between the groups in a very fruitful and sound manner, she also knows that we have some critical comments to make about the presentation of the report.
The title of the report ‘On the information society’ is very ambitious and broad indeed, but what is it about? It is about Parliament expressing an opinion and making its contribution to the conference of 16 to 18 November 2005. That is why we suggested she should choose less ambitious and more direct wording along the lines of ‘The world summit on the information society, second phase’. This would also be more in keeping with Mrs Reding’s communication. As I said, our group greatly appreciates this discussion and active participation.
Access to the Internet, special attention to ICT and education all over the world, on-line government and truly participatory democracy are crucial. High-level ICT is not only central to our Lisbon agenda but also, and specifically, to its implications for the developing countries. A combination of education and development of networks and corresponding services is of major importance for developing countries. We would do well to consider what support the EU can offer in this context.
I would now like to turn to the instruments that we discussed. The PPE-DE Group advocates a framework of independent regulatory authorities guaranteeing access, freedom of expression and information, cultural diversity and multilingualism. We are therefore opposed to even more rules and regulations, and we support the existing current basis for on-line government. Having also debated the free and public search programmes, we will not be backing the amendments that have been tabled concerning them.
Last week, as we just heard, Mrs Reding unfolded her plans for 2010. She places ICT in the context of the development of economic growth and job creation, and this something that we welcome. This is where economic growth and a social model fit together very well. In 2010, the emphasis is on a competitive and open internal market, on increasing EU investments, information and communication technology and on promoting a universally accessible information society in order to narrow the gap between the haves and have-nots. This is what ties in with EU policy, for the gap is still enormous.
We in the PPE-DE Group are very keen that there should be projects at global level to flesh out, and it goes without saying that this means that a financial basis is urgently needed. It can hardly be said that the past weeks have increased confidence in this area. That will be the subject of a follow-up debate.
. Mr President, I would like to thank Mrs Trautmann for her excellent report which, to a large extent, has incorporated our concerns by means of amendments.
At the same time, I would like to express our profound concern about the human rights situation in the host country, which we believe to be very critical. I would like the Commission to take action in this regard in order to ensure the participation of civil society in the coming Summit.
Furthermore, I would like to express my perplexity at the possible and imminent extension of software patents, which could represent a very considerable obstacle to access to the Internet, access to information, above all in the countries of the South.
We find it unacceptable that, in the countries of the South, a few large multinational companies create a dependency in the field of the Internet from the outset. Instead, we believe that the European Union’s support and financial aid should be aimed at promoting free and open software in those countries, which require interoperative systems, as indicated in Mrs Trautmann's excellent report.
. Mr President, ladies and gentlemen, I thank Mrs Trautmann for her excellent report, which addresses, , the topic of eliminating the digital divide. It is an issue of balanced development, but above all of social equality.
With this in mind, information technology is a fundamental element for constructing a more culturally-rich and more unified society. The information society has to be accessible to all: an element of democracy that takes account of cultural diversities and that promotes the participation of the citizens, who are involved parties and not only consumers.
The role of public investment is fundamental in order to safeguard the accessible character of information technology, for instance, in ensuring the development of free software and its adoption within public administration. There is, moreover, the issue of governance, which Europe has to address in order to establish a control mechanism at international level. The mandate of the ICANN is about to expire. It is a matter of ensuring the representativeness and the legitimacy of the new organisation managing the Internet, by establishing governance with various players: governments, NGOs, private sector, and civil society, each with its own role and clear obligations.
In drafting the proposal, the fact that knowledge, as an instrument of development and of freedom, is a common asset should be reaffirmed. Worrying signs are, however, emerging from the Council, which are at odds with this. By means of the directive on the patenting of software, the right to free movement of knowledge is attacked, challenging the objective of the information society becoming accessible to all and thus undermining the very foundations of the Lisbon Strategy.
. Mr President, thank you for giving me this opportunity. The Commissioner and rapporteur have done some excellent work. The new information and communication technologies can help promote European democracy, skills and expertise, and competitiveness. The Union’s legislation must, however, ensure that this is actually the case.
New communications media, such as the mobile television, will open up new opportunities for small producers. Mobile communications are not affected by restrictions such as prime time viewing or viewing times that are too short. In other words, everyone can in principle watch television when they like.
I would propose that the Commission should set up a programme to support small European producers of these new media; for example, the mobile television. That way we would bring about an increase in much needed, distinctive and versatile software. A multicultural Europe is just the right basis for that, and, consequently, as Europeans, we would find our place in these new communication technologies.
As legislators, we have a democratic and cultural duty to prevent centralisation of the sector. That is a problem we all have in common. The same giant companies now own not only the television, radio and press institutions but also the mobile communications technologies, and this kind of homogeneity presents us with a major challenge, because diversified communication is absolutely essential for us to develop a knowledge-based economy. The Commission should therefore take a close look at the viability of markets and access to a diverse culture and information in different countries, different media and different content.
Mr President, Commissioner Reding, ladies and gentlemen, Mr Paasilinna, today we are discussing the future not only of Europe, but also of the international information society. Europe has every chance of setting an example to the rest of the world in this field, particularly since the information society plays a leading role in the Lisbon Strategy, the main objectives of which are growth and employment.
Our task must be to show people that what growth really means is how much they have in the bank at the end of each month. We must also show them that increases in employment, or in other words in the number of people in work, mean that we can spend more on welfare benefits, whether in the case of pensions, students or universities. The digital divide plays a key role in this respect; to take but one example, family businesses in developing countries lack the basics not only in terms of hardware and software, but above all in terms of training.
The focus of our efforts must be on promoting the role of Internet-based professional training. The Internet is also home to a wealth of cultural and linguistic diversity – another example of which can be seen in this House, with its 20 languages – and so it opens up a wide range of possibilities for achieving what must be our main goal, namely encouraging growth and employment throughout the world.
Health is another factor that must not be neglected, as it will be a key determinant of future welfare spending. The provision of Internet-based information on health, prevention and awareness of the causes of disease will have a major impact on such spending, and will be most useful in the case of diseases of old age.
It is for this reason that research, development and trade are of absolutely vital importance, as are family businesses and small and medium-sized enterprises. I would ask the Commissioner to ensure that such issues take centre stage in Tunis.
Mr President, I would like to congratulate the rapporteur on her good work, which I support entirely.
Commissioner, the Tunisia Summit must demonstrate the political will of the European Union and the Member States to promote information and communication technologies as a strategic instrument for economic and social development, and also for cooperation.
The European Union’s leadership with regard to cooperation with developing countries undoubtedly offers those countries an opportunity to open up to the information society to the benefit of everybody.
Two issues concern me, however. The first is the funding of the action plan. The World Digital Solidarity Fund is clearly insufficient, given its voluntary nature, and we must therefore mobilise more financial resources, whether they be development, structural or other new resources. I am sure that the citizens would support us in this; the last Eurobarometer confirmed this: 71% of Europeans want more emphasis and more resources to be dedicated to the information society. And if we reach an agreement on the new financial perspectives, we in the European Union have the opportunity to take advantage of the priority, already expressed by the next Presidency of the Council, attached to promoting greater establishment and development of information and communication technologies.
Secondly, with regard to the governance of the Internet and in view of the approaching conclusion of the ICANN, a new model must be created that is based on an international organisation and in which political decisions are reserved for governments and technical tasks for the industry and the private sector, undoubtedly with a flexible operation that reconciles decision making with the participation of all the States.
That model, ladies and gentlemen, must also ensure the participation of civil society, through the creation of a discussion forum to respond to the challenges and problems raised by the development of the Internet; only in that way will our true support for the information society be credible.
Mr President, I hope you will not think me a kill-joy at this late hour, but I would like to touch on something negative relating to the report, which I otherwise support and believe to be good. This negative thing is a phenomenon that can be described using the increasingly familiar expression ‘e-apathy’. The Trautmann report is undoubtedly correct when it asserts that ICT development must serve to strengthen democracy and citizens’ interests, so as to make people participants and not simply consumers in the information society. This really is our only possible goal, but we must see the obstacles too.
E-apathy is one of these obstacles. In Hungary today, for example, only one in every four adults uses the Internet regularly. Meanwhile, the vast majority of non-users insist that they do not need it, or are simply not interested. This example is not unique. The ratio is similar in the majority of the new Member States. To a significant share of the population the advantages and opportunities provided by the Internet appear ambivalent. In these Member States, development of the services sector and infrastructure could easily become asymmetrical as a result, since a significant portion of society, lacking the appropriate motivation, is passive or dismissive towards the implementation of costly systems.
All of this of course could also bring about asymmetry in the relationship between the old and new Member States. It is in our common interest to avoid this and strengthen cohesion in this area too. We must therefore do everything we can to reinforce -inclusion by ensuring more vigorous, clearer and more intelligible communication than hitherto. And we must also give priority to dispelling engrained negative attitudes and misconceptions surrounding the new medium, alongside emphasising its positive attributes. I am confident that the report has taken a step in this direction and so I support it, and of course I too congratulate Mrs Trautmann and thank her for her work.
Nowadays, information and communication technologies most certainly rank among the main contributing factors to economic growth and sustainable development.
Alongside the fact that they increase productivity and promote inclusion in society, this transition to the age of digital communication is also a cause of exclusion from society, especially if users or citizens are insufficiently aware of the advantages, or are not capable of using our modern acquisitions. It is therefore extremely important that we invest in the development of the information society, and at the same time in education for the use of modern technology even in the earliest stages of school education.
On the other hand, society should not exclude older people who are still afraid to use modern communication and modern media. Many cases are known where citizens have preferred to retire or become unemployed rather than adapt to using computers. At today’s rapid pace we have trouble keeping up with what is new, and this will be repeated from generation to generation. There exists, therefore, the danger of elite groups emerging, owing to exclusion from the information society.
Given that we perform an increasing number of services by modern means and a declining number on paper, there is the possibility of discrimination emerging owing to a lack of knowledge and experience in this area. For this reason, in addition to development, society must ensure the possibility of education for all strata of the population and for all age groups.
Equally important is that great attention should be paid to the security of using modern technology and communication, and that trust will grow through development and the possibility of misuse will diminish. Institutions offering these services must advise consumers of the possibility of dangers, while at the same time giving them guarantees against misuse.
Mr President, it was developments in information technology that broke the monopoly of Communist censorship in the 1980s, and helped bring democracy to our part of Europe. We must now go one step further. The next challenge awaiting us is the development of an information society, in which technology and communications are used to enforce human rights standards effectively at international, national and regional levels. While building this information society, we must focus not only on the obvious tasks of promoting and constructing basic infrastructure, but also and above all, on education. By this I mean firstly primary education, in order to ensure that no one feels scared of technological progress, and secondly education on media content, which would allow young people to take a critical and creative approach to all forms of media.
The information society entails free and unrestricted access to technology and information, and this is why I believe that software patents would mean certain death for such a society. Grim dictatorships, motivated by the fear of certain ideas, still find ways of blocking access to information. There is nothing new in this. A law has been adopted in Cuba restricting Internet access to selected businesses and government offices, and banning the sale of computers to the public. Only 6 000 of the 100 000 computers in Cuba are connected to international networks, and even these are kept under close control.
The Belarussian Government is also well aware of the potential role of the Internet in developing civil society and democracy, and it uses every means at its disposal to curb its growing popularity. A new law has been drafted on the mass media. , this law provides for mandatory registration and makes it necessary for Internet-based publishers to obtain what is known as a publishing licence. In reality, the latter will act as a powerful instrument of censorship. A further characteristic feature of the situation in Belarus is the fact that the state is the only Internet provider, as there are no other operators in the country with access to external telecommunications services. The Belarussian Ministry of Communications requires all Internet users to obtain authorisation for their modems at a cost of USD 20, even though the average monthly income per capita is USD 60. There is no escaping the conclusion that this issue must also be a focus of our activities.
Mr President, I must apologise to the Commissioner because, as she probably knows, I do not normally make a practice of turning up just in time to speak. Unusually, everything has run very early tonight. I am pleased to be here to support Mrs Trautmann’s report, particularly because I was part of the delegation that went to the first World Summit on the Information Society in December 2003 with her distinguished predecessor, Erkki Liikanen. I was privileged to be there in the great chamber in Geneva when he made a very eloquent speech on behalf of the European Union.
I can tell colleagues from that experience that it is quite clear how respected the European Union has been and continues to be within the whole process of developing the work of the information society. It has given a clear lead to other member states as well. I am sure that Commissioner Reding will want to continue that important tradition, because there is much work to be done.
I want to underline two points that were emphasised to me during that time in Geneva. The first is the importance of our research programme and spreading that research programme out to the less-developed world. There are many computer scientists struggling with totally inadequate facilities who would really like to be on our research networks and working with our research scientists. I know that part of the next generation of the ‘Geant’ programme, which the Commissioner launched last week, will address that issue. I cannot overstate the importance of that, particularly because we want those computer scientists to develop the tools, products, services and new ideas that will help their communities, whether it is in health, education or other forms of local service provision, particularly over a very widespread area and one where communications are very light.
Secondly, there is the importance of encouraging them to have a competitive infrastructure for telecommunications, to bring those costs down, to encourage competition so they can have the same access as us to plentiful, cheap services. If we can achieve those two things, along with the other things, it will be a tremendous advance for all those countries.
– The debate is closed.
The vote will take place on Thursday at 12 noon.
– Τhe next item is the debate on the oral question to the Commission by Marcin Libicki, on behalf of the Committee on Petitions, on the Lloyd's affair (O-0068/2005 – B6-0245/2005).
. – Mr President, Commissioner, ladies and gentlemen, the Chairman of the Committee on Petitions, Mr Libicki, has asked me to state the following on his behalf, due to his sudden departure for Poland. Everything which is said only reflects the position of the Committee on Petitions and not that of any political group or of me personally. The Chairman, Mr Libicki, asks the House and the committee to excuse his absence.
The debate this evening, moved by the oral question tabled on behalf of the Committee on Petitions, touches the very core that many people have in mind when they talk of a Europe of the citizens or, more specifically, of European nationality.
The right to petition, as enshrined in the Treaty, implies obligations for all the European institutions, not just Parliament. Every citizen has the right to petition Parliament within the framework of the activities of the European Union and to expect a satisfactory response; to expect that, where there is infringement in matters which touch on the competences of the European Union, there will be reparation.
The debate on the petitions relating to the Lloyd's affair seeks an honest reply from the Commission, as the guardian of the Treaties.
If a European law has not been applied correctly by a Member State for a great many years; if, indeed, incorrect application has also resulted in serious personal losses and, in certain cases, pushed people to the point at which they end their lives; if it is true that the petitioners in the Lloyd's affair in the United Kingdom, Ireland, Germany and numerous other countries in the European Union suffered huge financial losses because the First Non-Life Insurance Directive was not applied correctly, then this matter must make all of us think about how Europe operates.
Citizens have the right to expect that, when the Council and Parliament adopt legislation, it is applied correctly in the Member States of the European Union without exception. It has come to our attention that the petitioners in 1997 in the United Kingdom have stated that the Community Non-Life Insurance Directive was late being introduced.
On this subject, after a long interval, Parliament took exceptional measures, approving the report by Mr Roy Perry in September 2003 by 358 for, no votes against and 35 abstentions. Long and detailed enquiries followed by the Committee on Petitions and yet, despite all this, the petitioners are still waiting for a clear answer to the questions raised in the Perry resolution, so that they can finally proceed with their case before the courts in Great Britain and seek compensation for the losses which they have sustained.
If the European Parliament needs to refer the European Commission to the Court of Justice of the European Communities, because it failed to reply to our question and because it failed to render proper account to the European Parliament, then I believe that we should do so without fear, Mr Libicki says.
The question at issue is a question of the European Commission's rendering proper account to the European Parliament and, consequently of the European Parliament's rendering proper account to the citizens, more and more of whom are filing petitions. Is our usual legislation good enough and is it correctly applied? Is there free movement of goods and persons and recognition of professional qualifications? Do European citizens have rights? That is the substance of this evening's debate.
The European Parliament is waiting for the European Commission to decide if European citizens have rights and to investigate if the United Kingdom has applied the laws on the proper regulation and control of the insurance market over the last two decades and if solvency requirements existed at that time. Reply please, Commissioner; not you personally, of course. Remember that your predecessor only went into action when he came under pressure, instituting infringement proceedings which were later withdrawn when the United Kingdom complied. Reply, on behalf of your institution, before Parliament; reply above all on the question of compliance by the country in question over this specific period.
. Mr President, the question of the regulation of Lloyd’s and the application of the First Non-Life Insurance Directive in the United Kingdom has been debated before in this Chamber. I refer to Oral Question B5-0010/2004 by Mr Perry, which was debated by Parliament on 12 February 2004, and to the answer given by the Commission on that occasion.
The Commission has always expressed the greatest sympathy for the thousands of individuals – including the petitioners – who have suffered as a result of the Lloyd’s affair. The Commission’s views and concerns relating to the pre-2000 UK legislation were set out clearly in its letter of formal notice of December 2001, which is now a public document.
The UK authorities informed the Commission that new legislation had been enacted to replace the former regime and answered further Commission questions relating to that new legislation. The Commission then announced that it was satisfied that those aspects of the regulatory and supervisory regime for Lloyd’s under examination were compatible with the requirements of the directive.
The Commission has no doubt that once it had established the compatibility of the new regime for Lloyd’s it had no basis for continuing the infringement proceedings it had begun with the letter of formal notice in December 2001 in relation to the old regime. The Court of Justice’s jurisprudence on the purpose and conduct of infringement proceedings is quite clear. The Commission has always stressed to complainants that any action seeking damages for alleged incompatibility under the former regime must be undertaken exclusively before the United Kingdom courts.
In order to help them in their litigation in the UK against the UK Government, the petitioners and many correspondents seem to seek a ruling from the Commission on the compatibility or incompatibility of the former Lloyd’s regime. However, only the Court of Justice can give such rulings. The Commission voiced its concerns in its 2001 letter of formal notice but this was only the first step in a long process of argument and counter-argument that might ultimately, if it had been continued, have led to a formal hearing and ruling at the Court of Justice.
The Commission is fully aware that it is a subject of great regret to many that the legal proceedings begun with our letter were not pursued to their ultimate conclusion, but it has no doubt that its decision to discontinue the proceedings was the right one and was fully in conformity with the constant jurisprudence of the Court in the matter of infringement proceedings.
I have taken note of the motion for a resolution tabled for the purpose of winding up tonight’s debate on this question. The Commission believes that the points addressed to it in Mr Perry’s report, to which the draft resolution makes reference, have all been answered. The Commission made its views on the UK authorities’ responses to the letter of formal notice public when it decided to close the infringement procedure.
As to the access to documents retained by the Commission, I stress that these are governed by Regulation (EC) No 1049/2001. The conditions for gaining access to these documents are set out in that regulation.
As to the third question in Mr Perry’s report about possible shortcomings or omissions in the UK regime, I reiterate that the Commission raised a number of questions in its letters of formal notice. I stress, however, that these were only questions. Such questions do not, in themselves, constitute an opinion or judgement. The answers provided by the UK authorities satisfied the Commission and led it to decide that there were no grounds to pursue the infringement procedure.
. Mr President, I should say first of all that I come from a Lloyd’s background, although I am not a Name; I never have been and I have no financial interest in any way, shape or form. My family has been associated with Lloyd’s for over 200 years in one form or another and I therefore understand the marketplace and how Lloyd’s functions.
I have no specific animus against Lloyd’s in any way, shape or form. Indeed, arguably, I strongly support the organisation. But equally I support the principle of this question, which dates back – as many colleagues now know – to 1997 in terms of the petition and far longer in terms of the substance. This is about the fact that the question tabled by Roy Perry and now by the Committee on Petitions has not been answered properly. It is a measure of that concern that there is unanimity in the Committee on Petitions, even though there may be disagreement about the substance on the fact that this question has not been responded to properly. That is why there is a motion for a resolution attached to give power to the President of Parliament to instruct the Committee on Legal Affairs to take legal action against the Commission to answer that question, if – as I suspect is already the case this evening – this has not happened. The cause for concern here is that it is a failure by the Commission to respond to the Committee on Petitions – now in total as opposed to an individual Member.
The issue itself continues, as the Commissioner and Members know. People are still being made bankrupt and their health and their lives are still often in turmoil. This petition needs to be closed, we need answers to the question. My colleagues and I on the Committee on Petitions cannot agree to the petition being closed until we get the proper answers to these questions tabled now and also previously by my former colleague Roy Perry.
The Commission must answer the question properly to give at least a chance to those who have suffered at the hands of Lloyd’s in this sad affair the opportunity to be able to pursue their cases.
I have never been and will not be one who advises members of Lloyd’s – ‘Names’ – who have suffered financially to pursue a case with no expectation of success. That way lies folly and further trouble. However, I, along with colleagues who have investigated this matter, believe that it needs proper consideration. That is why the question has been tabled in the terms it has. This is no personal reflection on Commissioner McCreevy, but I am not satisfied that the Commission has given the proper answer. Therefore, it must realise that further consequences will follow.
. Mr President, during the last term in office, I was a member of the Committee on Legal Affairs and I followed this issue, and then, just as now, I was highly perplexed, because we are talking here about the Commission’s legal responsibilities, in accordance with Article 232 of the Treaty, which relates to the procedure on failure to act, but, according to Article 232, in order for the European Parliament to complain about a violation of the Treaty, it must involve a violation of the Treaty as such.
Of course, this is a Directive that was not adopted by a previous British Government but which was then adopted by a subsequent government, the current government; the Commission began an infringement procedure pursuant to Article 226, the situation was changed, the Directive was incorporated and, from that point, as Commissioner McCreevy has pointed out, according to the case-law of the Court of Justice of the European Union, it was not possible to continue proceedings before the Court, because Article 226 says: ‘If the Commission considers that a Member State has failed to fulfil an obligation under this Treaty, it shall deliver a reasoned opinion on the matter after giving the State concerned the opportunity ...’.
Since the State conformed to the Commission’s opinion, we currently have no case from a legal point of view. That is to say that I have the impression that, as Commissioner McCreevy has said, at this point, the only possibility is to bring an action before the British legal authorities, but not before the Institutions of the European Union. In legal terms, we could say that, as things stand, neither this Parliament, nor the Commission, nor the Court of Justice of the European Union are the appropriate fora for dealing with this kind of complaint.
That, unfortunately, is how the Treaty is worded. We could have a different Treaty, which would impose obligations on the Commission with regard to things that have happened previously, but in this case the case-law of the Court of Justice is clear and that is why I raised objections in relation to this issue and I continue to do so today. That is to say that the Treaty does not authorise the Commission to bring a State before the Court of Justice once the State has conformed to European Union Law. It is not a mathematical or immediate, or automatic, system, but rather the State must firstly be called upon to comply, and when it does so, the procedure comes to an end; from that point, the Commission can do nothing.
My feeling is that, at this point, both the Commission’s previous reply and the reply that Commissioner McCreevy has just given us are entirely satisfactory.
I recommend that the people affected by the Lloyd's case turn to the British courts and take appropriate action in accordance with British Law, but I believe that there is no point in our considering this procedure at this point; it is a huge waste of time for this Parliament and we could go as far as to say that it would also mislead the people affected, because it takes them along a path that will take them nowhere.
The British courts themselves are their only chance of success; in fact I believe actions have already been brought before those courts. This is the only form of action possible. And that is what I recommend to the people involved in this kind of complaint.
. Mr President, the Commissioner is of course new to this saga, but unfortunately for many of our constituents, both in the UK and elsewhere, this is a long-running tragedy that, as we have seen, dates back to the 1970s.
If we are honest, and I agree with Mr Medina Ortega about this, we know that whatever we do may not bring a resolution to the many personal cases of loss. We do not want legal proceedings between our institutions for the sake of having legal proceedings, but we do want to do something that enhances the position and standing of Parliament and Europe’s institutions. The central issue here is about how the European Union functions and, more particularly within your area, about how the internal market functions. It is quite simple really: a directive appears not to have been fully and properly implemented over a long period of years. Eventually the Member State comes into compliance 20 years after the event. That just cannot be good enough for Parliament or for Europe. In addition, our Committee on Petitions is often the first point of call. It should be an early warning system, but sometimes, as in this case, it happens after the event.
The Commission should always be on guard to ensure that implementation takes place properly. And if there is a query about implementation it should be prepared, given the current political climate in Europe, to give unequivocal answers.
Parliament has always argued that correspondence regarding possible enforcement proceedings between Member States and the Commission should be shared. It is quite straightforward and I appreciate that your predecessor, Mr Bolkestein, wrote saying that there were reasons for not revealing some of the correspondence. Surely, again in the current political climate, we have a duty to our citizens to get to the bottom of what happens in cases like this and to give them satisfactory answers. Otherwise we have every right to expect the negative responses that we got in France and Holland. If we cannot answer our citizens’ straightforward questions about how we implement EU law, then it is a poor show. I hope, Commissioner, that you will be able to help us more than your predecessor could.
The Commission should reply to Parliament’s question as to whether the UK properly applied the Non-Life Insurance Directive between 1978 and 2001. As this question relates to the internal market, there are no grounds to refuse to make such a reply. In November 2003 Commissioner Bolkestein refused to give a proper answer. The committees responsible then asked the President of Parliament to take legal action against the Commission. A few months later it was indicated that the necessary legal requirements would not have been met. Now again, a year later, a new resolution has been tabled.
Colleagues, we are now eight years on from what was in this case the first of many petitions. It is almost two years since the overwhelming vote on the first resolution on the Lloyd’s affair. Thousands of citizens were driven into bankruptcy and are now, as we speak, still at risk. Some have committed suicide. This is the result of deliberate and systematic deception in the Lloyd’s affair. When it is dealing with a petition, not the role, but the credibility of this Parliament is at stake. If the European citizens write to us to turn to us for help, and Member States fail, a successful case before the European Court of Justice would enhance Parliament’s role in the examination of petitions.
Commissioner, if no progress is made, I must conclude that Parliament is unable to help the European citizens who ask for its help. In that case, I must apply other techniques in an effort to wake this House; to get justice for tens of thousands of European citizens who are terrorised by this affair.
Mr President, ladies and gentlemen, Mr Libicki’s question rubs salt into the wounds of the contradictions of this Europe, which is tailor-made for large financial interests, a Europe that its citizens do not want, as was at least demonstrated by those Europeans who had the opportunity to give their opinion on the matter.
From examining the documentation, both the breaches of the Commission and those of the British Government, or at least of its so-called supervisory bodies, stand out, but what also stands out is the gap between the interests of the people and the interest of a very restricted number of plutocrats and speculators.
With regard to the Lloyd’s affair, what was controlled can be very easily identified, whilst, as chance would have it, who controlled it cannot. The legitimate doubt arises that Directive 73/239/EEC on solvency was disregarded with the conscious acquiescence, not to say complicity, of the European Commission and the competent supervisory bodies of the UK Treasury. A popular Italian proverb says: ‘Every law has its loophole.’ The old saying is also true in terms of the United Kingdom and the European Commission: the fact remains, however, that the business of insurance is a gamble that Lloyd’s has nearly always won and won for centuries.
There is no sympathy for those who take risks in investing and in financial speculations, because those types of entrepreneur feel no sympathy for small savers, for consumers, for the extremely high number of victims of their dangerous and unscrupulous financial games, and for those who, on the contrary, make money through the sweat of their brow, investing their physical and mental resources and drawing an income from it.
Those who gamble on probability, a gamble that clearly yields more profit than forgiveness, given that that activity has been practised for centuries, must also accept the risks; the Lloyd’s affair is a symbolic example of the unfair expectations of those who always want to win just because they have large sums of money to risk, not caring less about all those, the great majority, who bet their own lives on their work.
Mr President, I was disappointed with Commissioner McCreevy’s reply. We need to distinguish between two issues here. The first is the issue of those who invested in Lloyd’s and whether or not the British Government is obliged to compensate them for their losses. The Commissioner quite rightly pointed out that it is an issue that has to be pursued through the UK courts.
However, what we are specifically dealing with here is the refusal of the Commission to deal properly and in accordance with the Treaties in replying to questions from this House. The Commissioner is explicitly obliged under the Treaties to reply to questions. Tonight, yet again, he has refused to provide all the information that was sought as far back as 2003.
On another occasion, a previous Commissioner indicated that the UK Government was unhappy with the Commission revealing the information which was being sought by the Committee on Petitions. Since this is a codecision issue – as the insurance directive is a codecision directive – Parliament has at least equal right to the information which is available to the Commission and the Member State. They are not the only ones responsible for the legislation.
So I appeal to the Commissioner to avoid the ignominy of being brought before the European Court of Justice by this House for failing to comply with the Treaties. It seems to me, Commissioner, that in any event that you may end up in court if you do not comply. I do not know British law that well, but I suspect that if this case was in Ireland the complainants could force you to produce the information. I think it is entirely unfair to deny this House the information to which it is entitled, and you face the real risk of being brought before the European Court of Justice if you do not provide it.
. Mr President, the Commission believes it has fulfilled its duties under the Treaty. When doubts were raised, the Commission started an investigation and issued a letter of formal notice and a supplementary letter of formal notice. The Commission has answered questions put to it by the Parliament to the best of its ability. My predecessor met with representatives of the Committee on Petitions and answered questions in this Chamber, as well as many written questions. I have met with Mr Libicki to discuss this matter, and am here again this evening to answer Parliament’s questions. This is what accountability on the part of the Commission amounts to. The Commission has acted by deciding to open an infringement procedure and acted again by deciding to close the case when it received a satisfactory answer from the UK authorities.
The Commission always endeavours to answer Parliament’s questions to the best of its abilities. In this case, however, the Commission is being asked to pronounce on whether a Member State was in conformity with Community law during a certain period in the past, and under a different legislative regime to that which is now in place. The Commission cannot answer that question because the pre-litigation and litigation proceedings that would have established the answer were not completed.
– I have received a motion for a resolution(1) to wind up the debate in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
– Τhe next item is the debate on the recommendation for second reading by Othmar Karas, on behalf of the Committee on Economic and Monetary Affairs, on the Council common position for adoption of a Council regulation on amending Regulation (ΕC) No 1466/97 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies (09812/2005 – C6-0192/2005 – 2005/0064(SYN)) (A6-0204/2005).
.  Mr President, Commissioner, ladies and gentlemen, the President-in-Office of the Council, Mr Juncker, said in his speech this morning that he had brought two principles to the attention of his colleagues at last week’s summit.
The first of these was that they should revisit their own decisions and ensure that these decisions are implemented. The second was that they should abide by the institutional rules. It is a sad state of affairs when the members of a community must be reminded of such self-evident rules of conduct, and when appeals must be made to those in positions of responsibility to abide by them. Unfortunately, the appeals fell on deaf ears in the case of too many Heads of State or Government. For many years now, the euro zone finance ministers have also ignored these principles, even though they are necessary for formulating efficient, confidence-building and professional policies. Those who infringed the Stability and Growth Pact have even set themselves up in judgment and prevented the Commission from enforcing the rights conferred upon it. The same happened to Parliament when it considered the two draft Commission regulations on the Stability and Growth Pact.
The Commission called on the finance ministers to incorporate Parliament’s proposals; the President-in-Office of the Council called on his colleagues to take heed of them. During the last part-session, a majority of Members of this House voted in favour of both my reports on the two Commission regulations. Yet, even though the majority of finance ministers, the Commission and the President-in-Office of the Council agreed on the substance of our new amendments, not one of them was accepted by the Council. Most of the national delegations would have been prepared to incorporate certain amendments, in particular those relating to total debt evolution and monitoring, but a small number of influential countries stood in the way of this happening. Attempts are now being made to pass the buck to Parliament, by telling us that although no one is going to ask us what we want, we have no power to stop anything from happening. This is not a matter of institutional competence; it is a matter of substance. In its statement on the ECOFIN decision, the Commission said that in its opinion, the draft regulation would have been further strengthened had some of Parliament’s amendments been incorporated, in particular those relating to debt monitoring. This is a sign that Parliament is heading in the right direction, and the Committee on Economic and Monetary Affairs has therefore decided to resubmit the amendments adopted at first reading. Our reasons for this are as follows; we are convinced that the substance of these amendments is appropriate, and we do not want the other EU institutions to disregard institutional rights and opinions on matters of substance.
What do we want? We want a comparison between the data supplied by the Member States to the ECB and that supplied to Eurostat. The Council has stated that comparisons of this kind are already being carried out, but this begs the question of why no one noticed the discrepancies in the figures reported by Greece.
Secondly, we want the medium-term budgetary objectives to be reviewed, and not ‘at least every four years’, as the Council has now proposed, but on a regular basis, as per our original proposals. We want public debt monitoring, of which there is no mention in the regulation, even though the Council agreed to it in March. We want stability programmes to be submitted annually for a two-year period; yet again, this proposal was rejected. It is hard to escape the conclusion that this is not in fact a dispute over points of substance; the simple truth of the matter is that the Council did not wish to accept any of Parliament’s amendments. An attitude of this kind hardly inspires confidence, and it is not only unwarranted from a factual point of view, but also unfair in institutional terms. I would therefore ask the House to vote tomorrow at second reading in the same way it did at first reading.
. Mr President, with the positive vote of the Council common position, the European Parliament can clear the way to a fruitful conclusion on what has been a long, intense and yet constructive reform debate. The Commission indicated the need and the main avenues for improving the functioning of the Stability and Growth Pact in its communication of 3 September 2004. After several rounds of discussion, the Ecofin Council met again on 20 March, reached agreement and adopted its report on improving the implementation of the Stability and Growth Pact. On 22 March 2005, the European Council endorsed the report stating that it updates and complements the Stability and Growth Pact.
The main aim of the report is to enhance governance and the national ownership of the EU fiscal framework by strengthening its economic underpinning, while safeguarding the sustainability of public finances and promoting growth. We hold the view that, overall, the agreement is balanced and provides an appropriate basis for restoring national ownership of the fiscal framework. If fully implemented it has the prospect of reinforcing fiscal discipline and growth support of fiscal policies.
On 20 April 2005, the earliest possible date following the agreement, the Commission adopted the two proposals amending the two Council Regulations – (EC) No 1466/97 and (EC) No 1467/97 – which underpin the pact.
Parliament and the Council have immediately begun discussing the Commission proposals in a constructive spirit. All parties strove to bring the process to a successful conclusion swiftly. I would like to express the Commission’s gratitude, in particular to the Parliament for its cooperative attitude, thereby making it possible to finalise the amendment procedure during the Luxembourg presidency.
Earlier this month, the Parliament adopted at first reading a number of amendments to the Commission proposals. The Council, taking account of Parliament’s opinion, agreed on its common position shortly thereafter. In its position however, Council could not agree on taking on board any of the amendments proposed by the Parliament. Nevertheless, the changes adopted by the Council with respect to the Commission proposal go in the direction of further clarifying the implementation of the preventive part of the Stability and Growth Pact in line with the overall thrust of the amendments tabled by Parliament. Other changes envisaged by Parliament, namely those in the statistical field, have been considered by the Council in the finalisation of the legal acts directly linked to the statistics of public finances.
In the view of the Commission, the inclusion of some of the amendments tabled by Parliament could have strengthened the proposed regulation further. However, after careful consideration, the Commission decided to accept the Council common position.
Overall, the revisions made to the Stability and Growth Pact are balanced; they will give the pact a new vigour and provide a better framework for an economically sensible implementation of the rules. The Commission is committed to a balanced and rigorous implementation of the reformed pact. It continues to closely monitor the budgeting situation in all Member States. It will use its right of initiative where appropriate, as it has done in recent days. As you know, the Commission decided to initiate excessive deficit procedures for Italy and Portugal. We expect the procedures to be seen as a means of supporting the fiscal consolidation needed in both countries to return to high economic growth. A cooperative approach to ensure the smooth implementation of the excessive deficit procedure will contribute to the credibility of the renewed framework and of the overall functioning of EMU in this challenging period.
.  Mr President, Commissioner, ladies and gentlemen, it is perhaps symbolic that what may be the last debate before the reform of the Stability and Growth Pact is taking place at this late hour. The Pact is being quietly laid to rest, well away from the public eye. Be that as it may, I should like to thank Mr Karas for his report, and for his attempt to formulate a position for Parliament that reconciles the views of the Council and the Commission. In my opinion, it says a lot that the Council can reach agreement on a further weakening of the Stability and Growth Pact at a time like this, when it cannot agree on a single important issue.
This is all taking place at a time when the euro needs a stable framework and when our key objective should be to avoid running up debts and thereby increasing inflation. Above all, it is a time when the Commission’s position must be strengthened. I therefore find it equally regrettable that the Commission has given its consent, as this means that nothing has been done about the Pact’s underlying problem, which is that those who violate it sit in judgment on themselves. The Council should have given its backing to attempts to flesh out somewhat the details of how its own decisions are to be monitored and interpreted, and the Commission should have supported such attempts accordingly.
The first infringement proceedings against Italy will now make clear what approach the Commission services favour. All we can do is encourage them to continue the fight to achieve a solid framework for the euro and for the Pact governing the euro, which is our common currency, even if this means coming out in opposition to the Member States. Members of the previous Commission were prepared to do just that, and I would encourage you to continue fighting for the Pact and for the spirit that it formerly embodied.
.  Mr President, among the aspects of European cooperation that was left unfinished is European integration and Monetary Union. When it was set up in Maastricht, there were still inspired and visionary Europeans on the scene. Jacques Delors was one of them. His objective with regard to monetary union was twofold: to stabilise exchange rates and the development of inflation, and to bring closer a political Union in which Europe’s citizens would be guaranteed prosperity and welfare. We managed to achieve the first part of the objective beautifully. We have a stable euro that has withstood major currency crises and inflation that is so low that it has now again given economists something to worry about. As far as the second aspect, political Union, is concerned, though, we seem to be further removed from it than ever these days, although crises sometimes give rise to surprising leaps forward.
The Member States that exchanged their national currencies for the common euro without committing to a further political Union and starting one macro-economic and budget policy needed guarantees to prevent one Member State’s frugality from being undermined by another’s irresponsible overspending. They did not want to encroach too much on each other’s territory in terms of political choices for budgetary policy, and that is how the Stability and Growth Pact with its system of sanctions, came about; it was, in other words, a pact based on distrust. The pact prescribed quantitative standards for, among others, the net result of annual government budgets and for the level of public debt. That worked at the end of the last century, but the economic situation of the past few years has made these rules appear too rigid. So, on a purely rational basis, it was logical and sensible to change them and to give due priority, once again, to this objective of stability and growth.
At the same time, however, a number of large Member States got into difficulty and resisted interference from the Commission and the sanctions of their fellow finance ministers. Consequently, the Commission’s appropriate adjustment to make the pact more intelligent coincided with a battle for prestige among the Member States. Commissioner Almunia concentrated his efforts on sensible reform, but the eco-feminists wanted, above all, to create room for their own excuse to break the rules.
This has therefore been the subject of much heated debate and, in general, most criticism has been levelled at the latter. For example, the European Central Bank was very negative about this corrective aspect but was able to endorse the pact’s preventive section, while taking into account such factors as economic trends and long-term debt. That storm abated. The pact itself has not changed, but an estimate of those budgets is now available to us. The strange thing is that we have now adopted this regulation on this controversial corrective section, that this only falls within the scope of an advisory procedure and that this has now entered into effect since last time’s vote, but that we now have a regulation at second reading on this other, preventive section. I will leave this to one side for the time being.
In the Committee on Economic and Monetary Affairs, a number of amendments to this regulation have therefore been adopted, but, as a qualified majority is required for those amendments to be adopted, the upshot could be that this regulation will not enter into force. I would therefore counsel against this, and advise this House to accept the situation as it is, as the Commission was sensible enough to do, for both regulations – the second of which we regard as more important than the first – can enter into force simultaneously. Mr Juncker has had a tough time lately, and we should at least let him have this success and result during the Luxembourg Presidency.
I would like to appear before you now to support the position of the mover, Mr Karas. I consider several of the reservations and objections from the European Council to be superficial and insufficiently thought through or justified. Due to lack of time, I would like to touch upon just two of the points contained in the Council’s comments on Article 6 paragraph 1 and Article 7 paragraph 2(a).
With regard to Article 6 paragraph 1, it is clear that there is a fundamental difference between reporting and monitoring the absolute value of the surplus or deficit in public finances, and the level of overall public finance debt as a percentage of the preset basis, for example, gross domestic product, which has a substantially higher information value from the viewpoint of maintaining budgetary prudence than absolute data on the level of deficit. I therefore support the position of the European Parliament submitted by Mr Karas in this and other points.
Over and above the position of the European Parliament, I would like to question the wording of Article 7 paragraph 2(a) and how it has been amended by the European Council, where the deviation from the medium-term budget targets in connection with multi-pillar pensions reform has been permitted. This may only be applied if the costs of pensions reform will demonstrably be addressed at the expense of lower final consumption or increased savings by citizens, and not the short- or medium-term coverage of pension deficits by one-off and unrepeatable receipts from privatisations, as it happens at present in several European Union countries.
Mr President, Commissioner, we are experiencing difficult times in the European Union, difficult times that are characterised by a lack of confidence, which leads to a lack of economic growth and an inability to create employment. At times such as these, when reforms of the Institutions are being carried out, as in the case of the Stability Pact, it is important that all the institutions of the European Union are present and that they participate in those institutional reforms, in order to give them more credibility and in order to communicate to the European citizens, at the end of the day, that those reforms are aimed at producing economic growth and creating employment. That has been the purpose of this European Parliament action: a clearly constructive purpose.
Some of us are very critical of the Spring Council; we believe that the Pact should not have been reformed in the way it was. Despite this, however, we have presented constructive initiatives in order to supplement no less than the preventive aspect of the Stability and Growth Pact, and it is therefore absurd that the Council should dig its heels in and not allow a European Parliament initiative of a constructive nature which is intended to make the Stability Pact more reliable and more credible.
I trust that this situation will change, that tomorrow the European Parliament will express its support for these amendments and act consistently and, also, that the intransigence of the Council will be overcome, after ascertaining the situation and the causes of the difficult crisis we are experiencing in Europe.
The Commissioner, who is here today, is well aware that the budget surplus — what a budget surplus you achieved when you were responsible for finance in Ireland, Mr McCreevy ... it makes us jealous... — is well aware that the quality of public finances makes a contribution to confidence when it comes to promoting economic growth and job creation; that is what the European Union needs at the moment and that is what we aspire to.
I would like to end by thanking Mr Karas, who has done a commendable job, for his attitude and his work.
– Mr President, I should like to begin by commending Mr Karas, as indeed I did in our debate in Strasbourg a few days ago, on his far-reaching and well-executed work, even though our positions differ on the most appropriate means of achieving stability in public financing and on the importance of this instrument to the European economy’s much needed recovery.
The issue before us is whether, on the one hand, we accept a proposal that is to my mind relatively well balanced and thereby succeed in adopting this balanced proposal before the end of the Luxembourg Presidency, or, on the other hand, we find a way of postponing the process and possibly leading it down a blind alley through a succession of amendments. I therefore feel that, rather than appealing to the Members of this House, who might block the adoption of this common position, our overriding priorities should be common sense and the need to take this process forward.
As we know, the Council adopted a motion in March to amend the Stability and Growth Pact and its two pillars. Although this is not a position that I myself welcome, it is clearly a step in the right direction, towards smoothing relations between the EU and the citizens, whose concerns have not been met on any practical level by the economic governance of Europe. It is on this basis that we have to work. The issue before us is not, of course, the sustainability of public finances and, less still, their consolidation. Our priority is rather to make the Pact more effective and easier for society as a whole to understand. I therefore urge common sense so that we can take this process forward.
I should also like to point out that the European Central Bank (ECB) finally appears willing to adopt more growth-friendly monetary policies. It is said that interest rates are set to fall. At a time when the ECB is ready to break free from its orthodoxy, now does not strike me as the right time for Parliament to cling stubbornly to its financial orthodoxy.
. Mr President, I should like to repeat that in the deliberations of the Council’s ad hoc group on the Stability and Growth Pact, the Commission actively supported a number of the amendments tabled by Parliament at first reading. Unfortunately, as I said in my introductory remarks, the Council did not take our advice on board. Against this background I can understand the position of the House with regard to some of its initial amendments. However, as I stated earlier, I think the common position is generally acceptable; it is broadly balanced and contains the essential elements initially proposed by the Commission.
Also against the background of the spreading scepticism surrounding the European project, it is important to demonstrate interinstitutional cohesion regarding this important reform project. Your agreement with the Council’s common position would help reinforce the pact’s credibility and political support, sending out a clear message of reform.
Finally, let me reassure you again that the Commission is firmly committed to implementing the pact rigorously and even-handedly. The adoption of the reformed pact will help maintain and enforce the solid basis on which that is done. We would like the European Parliament to join the Commission in encouraging Member States to pursue macro-economic stability. The Commission is committed to informing Parliament regularly about relevant developments in budgetary surveillance.
– The debate is closed.
The vote will take place on Thursday at 12 noon.